            

Exhibit 10.1






EXECUTION VERSION




AMENDMENT NO. 2 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT dated as of June 25, 2014 (this
“Amendment”), is among MASTEC, INC., a Florida corporation (the “Company”),
MASTEC NORTH AMERICA, INC., a Florida corporation (together with the Company,
collectively, the “Borrowers”), BANK OF AMERICA, N.A., in its capacities as the
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender, L/C Issuer and a Lender, each of the other Lenders party hereto and each
of the Subsidiary Guarantors party hereto.


RECITALS:


A.The Borrowers, the lenders party thereto prior to the effectiveness of this
Amendment (the “Existing Lenders”), the L/C Issuer and the Administrative Agent
have entered into a Third Amended and Restated Credit Agreement dated as of
August 22, 2011 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (as defined below).
B.The Borrowers have requested to amend the Existing Credit Agreement in order
to, among other things, increase the Aggregate Commitments thereunder by
$250,000,000 and the Aggregate (MC) Commitments constituting a portion thereof
by $100,000,000 and provide for credit extensions to be available in Mexican
Pesos under the Committed (MC) Facility.
C.Subject to the terms and conditions set forth below, the parties hereto have
agreed to so amend the Existing Credit Agreement.
In furtherance of the foregoing, the parties agree as follows:


Section 1.    Amendments to Existing Credit Agreement. Subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, on the day immediately following the Amendment
Effective Date (as defined below), (a) the Existing Credit Agreement (other than
the Schedules attached thereto) is hereby amended such that, after giving effect
to all such amendments, it shall read in its entirety as Exhibit A attached
hereto (as so amended, the “Credit Agreement”) and (b) Schedules 2.01 and 10.02
to the Existing Credit Agreement are hereby amended such that, after giving
effect to all such amendments, they shall read in their entirety as Exhibit B
attached hereto (it being understood that the remaining Schedules to the
Existing Credit Agreement shall remain as they were on the Closing Date and
shall continue, along with the amended Schedules 2.01 and 10.02, as part of the
Credit Agreement).


Section 2.     Increase in Aggregate Commitments; Reallocation of Commitments
and Committed Loans.


(a)    On the day immediately following the Amendment Effective Date, (i) the
Commitments and Applicable Percentages of each Lender will be as set forth on
Schedule 2.01 attached to the Credit Agreement, (ii) any outstanding Committed
Loans (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement shall (A) continue as Committed Loans under the Credit Agreement and
shall be reallocated ratably between the Committed (USD) Facility and the
Committed (MC) Facility among the Lenders in accordance with their respective
Applicable Percentages with respect to such Facilities and (B) in the case of
Eurodollar Rate Loans under and as defined in the Existing Credit Agreement,
continue as Eurocurrency Rate Loans under the Credit Agreement without
terminating or restarting any Interest Period applicable thereto (it being
understood that such Interest Period(s) shall continue in effect for the
remaining duration thereof and the continuation or conversion of any such Loan
shall be subject to Section 2.02 of the Credit Agreement), (iii) any outstanding
Swing Line Loans or Letters of Credit (each as defined in the Existing Credit
Agreement) under the Existing Credit Agreement shall continue as Swing Line
Loans or Letters of Credit, as applicable, outstanding under the Committed (USD)
Facility under the Credit Agreement and (iv) each Committed (USD) Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from (A) the L/C Issuer a risk participation in each such Letter of Credit in an
amount equal to the product of such Lender’s Applicable (USD) Percentage times
the amount of such Letter of Credit and (B) the Swing Line Lender a risk
participation in each such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable (USD) Percentage times the amount of such Swing Line
Loan.


(b)    Notwithstanding anything to the contrary in the Existing Credit Agreement
or the Credit Agreement, (i) no other documents or instruments, including any
Assignment and Assumption, shall be executed in connection with any assignments
(all of which requirements are hereby waived) necessary to achieve the
allocations of Commitments and Applicable Percentages set forth on Schedule 2.01
as amended as set forth in Exhibit B hereto (other than as contemplated by
Section 3 below) and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Assumption and (ii) the reallocation of Committed Loans
contemplated by Section 2(a) above shall not give rise to any obligation of any
Borrower to make any payment under Section 3.05 of the Existing Credit Agreement
or Section 3.05 of the Credit Agreement.


(c)    On the day immediately following the Amendment Effective Date, the
applicable Lenders shall make full cash settlement with one another, either
directly or through the Administrative Agent, as the Administrative Agent may
direct or approve, with respect to all assignments, reallocations and other
changes in Commitments, such that after giving effect to such settlements each
Lender shall have funded its Applicable Percentage of the Outstanding Amount of
all Committed (USD) Loans and all Committed (MC) Loans.

57410428
 

--------------------------------------------------------------------------------





Section 3.    Conditions Precedent. The parties hereto agree that this Amendment
shall be effective as of the date first set forth above (such date, the
“Amendment Effective Date”) upon the satisfaction of each of the following
conditions precedent:


(a)    Documentation. The Administrative Agent’s receipt of the following, each
of which shall be originals or facsimiles or electronic copies (including “PDF”
and “TIFF” files) (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment Effective Date) and
each in form and substance reasonably satisfactory to the Administrative Agent
and each of the Lenders:


(i)    a counterpart of this Amendment, duly executed and delivered by the
Borrowers, the Subsidiary Guarantors, the L/C Issuer and the Required Lenders;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and (B) the approval of
such Loan Party to the increase in the Aggregate Commitments provided hereunder;


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(iv)    a favorable opinion of Fried, Frank, Harris, Shriver and Jacobson LLP,
counsel to the Borrowers, and such local counsel to such Loan Parties as the
Administrative Agent shall request, in each case addressed to the Administrative
Agent, on behalf of itself, each Lender and the L/C Issuer, as to such other
matters concerning such Loan Parties, this Amendment and the transactions
contemplated hereby as the Administrative Agent may reasonably request;


(v)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of this Amendment, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;


(vi)    a certificate signed by a Responsible Officer of the Company certifying
(A) a calculation of the Senior Notes Indenture Secured Debt Cap as of March 31,
2014, (B) that the Loan Party EBITDA for the period of four consecutive fiscal
quarters of the Company ending March 31, 2014 represents at least 70% of
Adjusted Consolidated EBITDA for such period (including the amount and
percentage of Adjusted Consolidated EBITDA contributed by each Loan Party for
such period) and (C) that there is no Subsidiary that would constitute a
Material Subsidiary as of the end of the period of four consecutive fiscal
quarters of the Company ending March 31, 2014 that is not a Loan Party as of the
Amendment Effective Date; and


(vii)    Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent in its reasonable discretion.


(b)    Fees. Any fees required to be paid on or before the Amendment Effective
Date in connection with the Credit Agreement shall have been paid.


(c)    Legal Fees and Expenses. Unless waived by the Administrative Agent, the
Company shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced in reasonable detail at least two
(2) Business Days prior to the Amendment Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent and provided further that the Company shall not be
required under this subsection (c) to pay the fees and expenses of (i) more than
one principal outside counsel for the Administrative Agent, (ii) more than one
outside counsel acting as regulatory counsel for the Administrative Agent or
(iii) more than a single local counsel for the Administrative Agent in any
relevant jurisdiction as reasonably determined by the Administrative Agent (and
which may include a single local counsel acting in multiple jurisdictions)).
    
Section 5.    Representations And Warranties.


(a)    In order to induce the Administrative Agent, the L/C Issuer and the
Lenders to enter into this Amendment, each Borrower represents and warrants to
the Administrative Agent, the L/C Issuer and the Lenders as follows:


(i)    The representations and warranties of (A) each Borrower contained in
Article V of the Credit Agreement and (B) each Loan Party contained in each
other Loan Document are true and correct in all material respects on and as of
the date hereof, except that (x) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true and correct in all respects, (y) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except that if a qualifier relating to materiality, Material Adverse Effect or
a similar concept applies, such representation or warranty is true and correct
in all respects as of such earlier date), and (z) for purposes of this
Amendment, the

2
57410428





--------------------------------------------------------------------------------



representations and warranties contained in subsections (a), (b) and (c) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01 of the
Credit Agreement, as applicable.


(ii)    Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


(iii)    No Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment.


(b)    In order to induce the Administrative Agent and the Lenders to enter into
this Amendment, each Borrower and each Subsidiary Guarantor represents and
warrants to the Administrative Agent, the L/C Issuer and the Lenders that this
Amendment has been duly authorized by all necessary corporate or other
organizational action and duly executed and delivered by it, and constitutes its
legal, valid and binding obligation, except as may be limited by equitable
principles relating to or limiting creditors’ rights generally or by bankruptcy,
insolvency, reorganization, moratorium or similar laws.


Section 6.    Miscellaneous.


(a)    Ratification and Confirmation of Loan Documents. Each Borrower and each
Subsidiary Guarantor hereby consents to, acknowledges and agrees to the
amendments set forth herein and hereby confirms and ratifies in all respects the
Loan Documents to which such Person is a party other than Loan Documents which
have been terminated or have expired pursuant to the terms of such Loan Document
(including, without limitation, the continuation of such Person’s payment and
performance obligations thereunder and the continuation and extension of the
liens and security interests granted thereunder, in each case upon and after the
effectiveness of this Amendment and the amendments contemplated hereby,
including, without limitation, the expansion of the obligations for which such
Person provides a guarantee and collateral security, as applicable) and the
enforceability of each such Loan Document against such Person in accordance with
its terms, except as may be limited by equitable principles relating to or
limiting creditors’ rights generally or by bankruptcy, insolvency,
reorganization, moratorium or similar laws. The waivers contained in Section
2(b) hereof with respect to certain requirements relating to assignments and
reallocations of Commitments, Committed Loans and Applicable Percentages in
connection with this Amendment, are given for the limited purpose set forth
herein and do not constitute a waiver of any other provision of, or any right,
power or remedy under, the Credit Agreement.


(b)    Fees and Expenses. The Company shall pay on demand all reasonable and
documented costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, execution, and delivery of this Amendment and any
other documents prepared in connection herewith, including, without limitation,
the reasonable fees, charges and disbursements of counsel to the Administrative
Agent (subject to the limitations set forth in Section 10.04(a) of the Credit
Agreement).


(c)    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


(d)    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. This Amendment
shall be governed by and construed in accordance with the laws of the State of
New York without regard to conflicts of law that would require the application
of the laws of another jurisdiction, and shall be further subject to the
provisions of Sections 10.14 and 10.15 of the Credit Agreement.


(e)    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.


(f)    Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise except in writing in accordance with Section 10.01 of the Credit
Agreement.


(g)    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


(h)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
(subject to Section 10.06 of the Credit Agreement).


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



3
57410428





--------------------------------------------------------------------------------



The following parties have caused this Amendment to be executed as of the date
first written above.


BORROWERS:


MASTEC, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Chief Operating Officer            
MASTEC NORTH AMERICA, INC.

By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Chief Operating Officer        



AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:


MASTEC RENEWABLES CONSTRUCTION COMPANY, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President




PRECISION PIPELINE LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Manager




THREE PHASE LINE CONSTRUCTION, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President




EC SOURCE SERVICES, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Executive Vice President and Secretary    




MASTEC NETWORK SOLUTIONS, LLC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Executive Vice President    




PRECISION TRANSPORT COMPANY, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Manager





































AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



WANZEK CONSTRUCTION, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President    




OPTIMA NETWORK SERVICES, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President    




POWER PARTNERS MASTEC, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President




MASTEC RESIDENTIAL SERVICES, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President    




CAM COMMUNICATIONS, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President




PUMPCO, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Vice President    




POWER PARTNERS MASTEC, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President    

























AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



PRECISION ACQUISITION, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Chief Operating Officer of MasTec,
Inc., the sole member of Precision
Acquisition, LLC    




THREE PHASE ACQUISITION CORP.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President




EC SOURCE AVIATION, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Executive Vice President and Secretary of                      EC Sources
Services, LLC, the sole member
of EC Source Aviation, LLC




DYNAMIC TOWER SERVICES, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President            




GO GREEN SERVICES, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Initial Manager    




DATA CELL SYSTEMS, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President        

































AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





ENERGY ENVIRONMENTAL GROUP, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Executive Vice President    
    


ENERGY ERECTORS, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President     




T&D POWER, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Executive Vice President    




BOTTOM LINE SERVICES, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: Investor Manager                




DYNIS LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President                




DYNIS TOWER SOLUTIONS, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President                




MASTEC ETS SERVICE COMPANY, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President     

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------







MASTEC NETWORK SOLUTIONS, INC.


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President     






OPTIMUM TOTAL SOURCE, LLC


By: /s/ Robert E. Apple        
Name: Robert E. Apple            
Title: President
    

























































































AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------







MASTEC WIRELESS SERVICES, LLC


By: /s/ George Pita            
Name: George Pita    
Title: Executive Vice President and Chief
Financial Officer

    







AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Angela Larkin        
Name: Angela Larkin
Title: Assistant Vice President

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



LENDERS:


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By: /s/ David Guiterrez        
Name: David Guiterrez     
Title: SVP    







AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



SUNTRUST BANK


By: /s/ James Spaulding        
Name: James Spaulding
Title: FVP

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL CORPORATION


By: /s/ Janani Sharma        
Name: Janani Sharma
Title: Duly Authorized Signatory     





AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



BANK OF MONTREAL


By: /s/ Jennifer Guidi        
Name: Jennifer Guidi
Title: Director

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION


By: /s/ Britton Core        
Name: Britton Core
Title: Senior Vice President





AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





COMPASS BANK


By: /s/ Peter R. Lewin        
Name: Peter R. Lewin
Title: Senior Vice President









AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION


By: /s/ Peter Hart        
Name: Peter Hart
Title: Vice President







AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY


By: /s/ Kelly Attayek        
Name: Kelly Attayek
Title: Banking Officer



AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





BANK UNITED


By: /s/ Charles J. Klenk        
Name: Charles J. Klenk
Title: Senior Vice President

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





BARCLAYS BANK PLC


By: /s/ Ronnie Glenn        
Name: Ronnie Glenn
Title: Vice President

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.


By: /s/ Michael King        
Name: Michael King
Title: Authorized Signatory



AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





U.S. BANK, NATIONAL ASSOCIATION


By: /s/ Steven L. Sawyer        
Name: Steven L. Sawyer
Title: Senior Vice President

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





SIEMENS FINANCIAL SERVICES, INC.


By: /s/ Maria Levy            
Name: Maria Levy
Title: Vice President
SIEMENS FINANCIAL SERVICES, INC.


By: /s/ Melissa J. Brown        
Name: Melissa J. Brown
Title: Sr. Transaction Coordinator

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





SYNOVUS BANK


By: /s/ Michael Sawicki        
Name: Michael Sawicki
Title: Corporate Banking

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





BANCO DE SABADELL, S.A. – MIAMI BRANCH


By: /s/ Maurici Llado            
Name: Maurici Llado
Title: Executive Director, Corporate & Investment
Banking Americas




    

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





FLORIDA COMMUNITY BANK N.A.


By: /s/ Jonathan Simoens        
Name: Jonathan Simoens
Title: SVP
:     

AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------





ISRAEL DISCOUNT BANK OF NEW YORK


By: /s/ John White        
Name: John White
Title: Senior Vice President
ISRAEL DISCOUNT BANK OF NEW YORK


By: /s/ Alexander Birr        
Name: Alexander Birr
Title: Senior Vice President









AMENDMENT NO. 2 TO CREDIT AGREEMENT
Signature Page
57410428





--------------------------------------------------------------------------------



EXHIBIT A
Amended Credit Agreement
See attached

57410428





--------------------------------------------------------------------------------







EXECUTION VERSION



--------------------------------------------------------------------------------



Published CUSIP Number: 57632EAA3
Published Committed (USD) Facility CUSIP Number: 57632EAD7
Published Committed (MC) Facility CUSIP Number: 57632EAE5




THIRD AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of August 22, 2011


Among


MASTEC, INC.
and
CERTAIN SUBSIDIARIES,
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GE CAPITAL MARKETS, INC.
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as
Joint Lead Arrangers and Joint Book Managers


GENERAL ELECTRIC CAPITAL CORPORATION
and
SUNTRUST BANK,
as Co-Syndication Agents


BANK OF MONTREAL,
PNC BANK, NATIONAL ASSOCIATION,
BBVA COMPASS
and
HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Documentation Agents

























57410428





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


57410428





--------------------------------------------------------------------------------








57410428





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section        Page

ARTICLE I.
ASSIGNMENTS; AMENDMENT AND RESTATEMENT; DEFINITIONS AND ACCOUNTING TERMS    2

1.01
Assignments; Amendment and Restatement    2

1.02
Defined Terms    3

1.03
Other Interpretive Provisions    46

1.04
Accounting Terms    47

1.05
Rounding    48

1.06
Exchange Rates; Currency Equivalents    48

1.07
Change of Currency    48

1.08
Times of Day    48

1.09
Letter of Credit Amounts    48

1.10
Adjustments for Acquisitions and Dispositions    49

ARTICLE II.
COMMITMENTS AND CREDIT EXTENSIONS    49

2.01
Committed Loans    49

2.02
Borrowings, Conversions and Continuations of Committed Loans    50

2.03
Letters of Credit and Bankers’ Acceptances    52

2.04
Swing Line Loans    64

2.05
Prepayments    67

2.06
Termination or Reduction of Commitments    68

2.07
Repayment of Loans    69

2.08
Interest    69

2.09
Fees    70

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    71

2.11
Evidence of Debt    72

2.12
Payments Generally; Administrative Agent’s Clawback    72

2.13
Sharing of Payments by Lenders    74

2.14
Company as Borrowing Agent; Joint and Several Liability    75

2.15
Increase in Commitments    79

2.16
Cash Collateral    81


i    
57410581_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section        Page

2.17
Defaulting Lenders    83

2.18
Extensions of Maturity Date    86

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY    89

3.01
Taxes    89

3.02
Illegality    94

3.03
Inability to Determine Rates    95

3.04
Increased Costs; Reserves on Eurocurrency Rate Loans    96

3.05
Compensation for Losses    97

3.06
Mitigation Obligations; Replacement of Lenders    98

3.07
Survival    99

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    99

4.01
[Reserved]    99

4.02
Conditions to all Credit Extensions    99

ARTICLE V.
REPRESENTATIONS AND WARRANTIES    100

5.01
Existence, Qualification and Power    100

5.02
Authorization; No Contravention    100

5.03
Governmental Authorization; Other Consents    100

5.04
Binding Effect    101

5.05
Financial Statements; No Material Adverse Effect    101

5.06
Litigation    102

5.07
No Default    102

5.08
Ownership of Property; Liens; Investments    102

5.09
Environmental Compliance    103

5.10
Insurance    103

5.11
Taxes    103

5.12
ERISA Compliance    104

5.13
Subsidiaries; Equity Interests; Loan Parties    105


ii    
57410581_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section        Page

5.14
Margin Regulations; Investment Company Act    106

5.15
Disclosure    106

5.16
Compliance with Laws    106

5.17
Taxpayer Identification Number; Other Identifying Information    106

5.18
Intellectual Property; Licenses, Etc    107

5.19
Solvency    107

5.20
Casualty, Etc    107

5.21
Labor Matters    107

5.22
Collateral Documents    107

5.23
Anti-Terrorism Laws; Anti-Corruption Laws    107

5.24
Excluded Subsidiaries    108

ARTICLE VI.
AFFIRMATIVE COVENANTS    108

6.01
Financial Statements    108

6.02
Certificates; Other Information    110

6.03
Notices    112

6.04
Payment of Obligations    113

6.05
Preservation of Existence, Etc    113

6.06
Maintenance of Properties    113

6.07
Maintenance of Insurance    113

6.08
Compliance with Laws    113

6.09
Books and Records    114

6.10
Inspection Rights    114

6.11
Use of Proceeds    114

6.12
Covenant to Guarantee Obligations and Give Security    114

6.13
Compliance with Environmental Laws    119

6.14
Compliance with Senior Notes Documents and Convertible Notes Documents    120

6.15
Further Assurances    120

6.16
Material Contracts    120

6.17
Designation as Senior Debt    120


iii    
57410581_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section        Page

6.18
Acquired Surety Bond Obligations    120

6.19
Foreign Finance Company Plan    121

ARTICLE VII.
NEGATIVE COVENANTS    121

7.01
Liens    121

7.02
Investments    124

7.03
Indebtedness    125

7.04
Fundamental Changes    127

7.05
Dispositions    128

7.06
Restricted Payments    129

7.07
Change in Nature of Business    130

7.08
Transactions with Affiliates    130

7.09
Burdensome Agreements    130

7.10
Use of Proceeds    131

7.11
Financial Covenants    131

7.12
Capital Expenditures    131

7.13
Amendments of Organization Documents    132

7.14
Accounting Changes    132

7.15
Prepayments, Etc    132

7.16
Amendment, Etc    132

7.17
[Reserved]    133

7.18
Sale and Leaseback Transactions    133

7.19
Designation of Senior Debt    133

7.20
Holding Company    133

7.21
Excluded Subsidiaries    133

7.22
Operations of US Holdco and Luxco    133

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES    134

8.01
Events of Default    134

8.02
Remedies Upon Event of Default    136


iv    
57410581_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section        Page

8.03
Application of Funds    136

ARTICLE IX.
ADMINISTRATIVE AGENT    138

9.01
Appointment and Authority    138

9.02
Rights as a Lender    138

9.03
Exculpatory Provisions    139

9.04
Reliance by Administrative Agent    140

9.05
Delegation of Duties    140

9.06
Resignation of Administrative Agent    140

9.07
Non-Reliance on Administrative Agent and Other Lenders    141

9.08
No Other Duties, Etc    142

9.09
Administrative Agent May File Proofs of Claim    142

9.10
Collateral and Guaranty Matters    143

9.11
Secured Cash Management Agreements and Secured Hedge Agreements    144

ARTICLE X.
MISCELLANEOUS    145

10.01
Amendments, Etc    145

10.02
Notices; Effectiveness; Electronic Communication    146

10.03
No Waiver; Cumulative Remedies; Enforcement    149

10.04
Expenses; Indemnity; Damage Waiver    149

10.05
Payments Set Aside    152

10.06
Successors and Assigns    152

10.07
Treatment of Certain Information; Confidentiality    157

10.08
Right of Setoff    158

10.09
Interest Rate Limitation    158

10.10
Counterparts; Integration; Effectiveness    159

10.11
Survival of Representations and Warranties    159

10.12
Severability    159

10.13
Replacement of Lenders    159

10.14
Governing Law; Jurisdiction; Etc    160


v    
57410581_7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section        Page

10.15
Waiver of Jury Trial    161

10.16
No Advisory or Fiduciary Responsibility    162

10.17
Electronic Execution of Assignments and Certain Other Documents    162

10.18
USA PATRIOT Act Notice    163

10.19
Judgment Currency    163

10.20
Designation as Senior Debt    163

10.21
Keepwell    163




vi    
57410581_7

--------------------------------------------------------------------------------




SCHEDULES
1.02        Existing Letters of Credit
2.01        Commitments and Applicable Percentages
5.05        Supplement to Interim Financial Statements
5.08(b)        Existing Liens
5.08(c)
Owned Real Property

5.08(d)(i)
Leased Real Property (Lessee)

5.08(d)(ii)
Leased Real Property (Lessor)

5.08(e)
Existing Investments

5.12(c)        Closing Date ERISA Events
5.12(d)        Closing Date Pension Plans
5.13        Subsidiaries; Other Equity Investments; Loan Parties
5.21        Labor Matters
6.12(f)        Excluded Subsidiaries
7.03        Existing Indebtedness
7.08        Existing Transactions with Affiliates
7.09        Existing Burdensome Agreements
10.02        Administrative Agent’s Office; Certain Addresses for Notices




EXHIBITS
Form of
A        Committed Loan Notice
B        Swing Line Loan Notice
C        Note
D        Compliance Certificate
E        Assignment and Assumption
F        Subsidiary Guaranty
G        Security Agreement
H        Pledge Agreement
I        Remaining Liquidity Certificate
J        Opinion Matters
K        Tax Compliance Certificate
L        Senior Notes Indenture Secured Debt Cap Certificate
M        Bankers’ Acceptance Request
N        Letter of Credit Report
O        Notice of Loan Prepayment





i    
57410581_7

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of August 22, 2011, among MASTEC, INC., a Florida corporation (the
“Company”), certain Subsidiaries of the Company party hereto (together with the
Company, collectively, the “Borrowers” and, individually, a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Fleet Capital Corporation (“Fleet”), as administrative
agent, entered into that certain Revolving Credit and Security Agreement dated
as of January 22, 2002 (the “Original Agreement”), pursuant to which such
lenders made a revolving credit facility with a letter of credit subfacility
available to the Company and such Affiliates;
WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;
WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Amended and Restated Loan and Security Agreement dated as of May 10, 2005 (the
“First Amended and Restated Agreement”), pursuant to which such lenders agreed
to amend and restate the Original Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to the Company
and such Affiliates;
WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto (the “Existing Lenders”) and the Administrative Agent are
parties to that certain Second Amended and Restated Loan and Security Agreement
dated as of July 29, 2008 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Agreement”), pursuant to which such lenders
agreed to amend and restate the First Amended and Restated Agreement and
continue the availability of the revolving credit facility and the letter of
credit subfacility to the Company and such Affiliates; and
WHEREAS, the Borrowers have requested that the Existing Agreement be further
amended and restated as described herein, and the Administrative Agent and the
Lenders are willing to so amend and restate the Existing Agreement;
NOW, THEREFORE, the Borrowers, the Lenders and the Administrative Agent, subject
to the terms and conditions herein, hereby amend and restate the Existing Credit
Agreement and agree as follows:
ARTICLE 1.
ASSIGNMENTS; AMENDMENT AND RESTATEMENT; DEFINITIONS AND ACCOUNTING TERMS
1.01    Assignments; Amendment and Restatement. In order to facilitate the
amendment and restatement contemplated by this Agreement and otherwise to
effectuate the desires of the Borrowers, the Administrative Agent and the
Lenders agree that:
(a)    Simultaneously with the Closing Date and after giving effect to any
assignments on the Closing Date from Existing Lenders who elect not to continue
as Lenders under this Agreement, the parties hereby agree that (i) the
Commitments and Applicable Percentages of each of the Lenders shall be as set
forth on Schedule 2.01, and the outstanding principal amount of Revolver Loans
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement shall be reallocated as outstanding Committed Loans hereunder in
accordance with such Commitments and Applicable Percentages and the requisite
assignments shall be deemed to be made in such amounts among the Lenders and
from each Lender to each other Lender (including to Lenders who reduce their
commitments in connection with this Agreement), with the same force and effect
as if such assignments were evidenced by applicable Assignments and Acceptances
(as defined in the Existing Credit Agreement) under the Existing Agreement or
applicable Assignments and Assumptions hereunder, but without the payment of any
related assignment fee and (ii) all Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement shall
continue as Letters of Credit outstanding under this Agreement.
(b)    The parties hereby consent to all reallocations and assignments of
Commitments and Outstanding Amounts effected pursuant to Section 1.01(a) and
subject to Article IV hereof, waive any requirement for any other document or
instrument, including any Assignment and Acceptance (as defined in the Existing
Agreement) under the Existing Credit Agreement or any Assignment and Assumption
hereunder, necessary to give effect to any reallocation or assignment. On the
Closing Date the Lenders shall make full cash settlement with each other (and
with the Existing Lenders whose Commitments and Outstanding Amounts are

1    
57410581_7

--------------------------------------------------------------------------------




being decreased) through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all assignments and reallocations in
Commitments and Outstanding Amounts as reflected in this Section 1.01 such that
after giving effect to such settlements each Lender’s Applicable Percentage
equals (with customary rounding) its Applicable Percentage of (i) the
Outstanding Amount of all Committed Loans, (ii) the Outstanding Amount of all
Swing Line Loans and (iii) the Outstanding Amount of all L/C Obligations.


(c)    The Borrowers, the Administrative Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Agreement which in any manner govern or evidence the obligations
arising hereunder, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Agreement, except as otherwise expressly provided herein, shall be superseded by
this Agreement.
(d)    Notwithstanding this amendment and restatement of the Existing Agreement,
including anything in this Section 1.01, and of any related “Loan Document” (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (i) all of the
indebtedness, liabilities and obligations owing by any Borrower or any other
Person under the Existing Agreement and other Existing Loan Documents (as
amended and restated hereby) shall continue as indebtedness, liabilities and
obligations hereunder and thereunder and shall be and remain secured by the
Collateral Documents and (ii) neither the execution and delivery of this
Agreement or any other Loan Document nor the consummation of any other
transaction contemplated hereunder or thereunder is intended to constitute a
novation of the Existing Agreement or of any of the other Existing Loan
Documents or any obligations thereunder.
1.02    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“70% Guaranty Threshold” has the meaning specified in Section 6.12(e).
“Acceptance Credit” means a commercial Letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft.
“Acceptance Documents” means such general acceptance agreements, drafts,
applications, certificates and other documents as the L/C Issuer may require in
connection with the creation of L/C Issued BAs.
“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) more than 50% of the
voting Equity Interests of another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Equity Interest or upon exercise of an option or warrant for,
or conversion of securities into, such Equity Interest, or (b) assets of another
Person which constitute all or substantially all of the assets of such Person, a
division of such Person or a line or lines of business conducted by such Person.
“Act” has the meaning specified in Section 10.18.
“Additional Commitments” has the meaning specified in Section 2.15(a).
“Additional Commitments Effective Date” has the meaning specified in
Section 2.15(e).
“Additional Commitments Amendment” has the meaning specified in Section 2.15(d).
“Additional Facility” has the meaning specified in Section 2.15(a).
“Additional Lender” has the meaning specified in Section 2.15(c).
“Additional Revolving Tranche” has the meaning specified in Section 2.15(a).
“Additional Term Loan Tranche” has the meaning specified in Section 2.15(a).
“Additional Loans” has the meaning specified in Section 2.15(a).
“Adjusted Consolidated EBITDA” means, for any period, the consolidated EBITDA
(measured (i) on the same basis as “Consolidated EBITDA” provided herein, but
for the Company and all of its Subsidiaries and (ii) after allocating corporate
expenses to all Subsidiaries of the Company on a pro rata basis) of the Company
and all its Subsidiaries.



2    
57410581_7

--------------------------------------------------------------------------------




“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate (MC) Commitments” means the MC Commitments of all the Lenders.
“Aggregate (USD) Commitments” means the USD Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.19.
“Alternative Currency” means each of the following currencies: Canadian Dollars
and Mexican Pesos.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Letter of Credit Sublimit” means an amount equal to the
lesser of the Letter of Credit Sublimit and $100,000,000. The Alternative
Currency Letter of Credit Sublimit is part of, and not in addition to, the
Letter of Credit Sublimit.
“Amendment No. 2 Effective Date” means June 25, 2014.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the Act.
“Applicable Percentage” means (a) in respect of the Committed (USD) Facility,
with respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate (USD) Commitments represented by such Lender’s
USD Commitment at such time, subject to adjustment as provided in Section 2.17,
and (b) in respect of the Committed (MC) Facility, with respect to any Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate (MC) Commitments represented by such Lender’s MC Commitment at such
time. If the commitment of each Lender to make Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender in respect of any Facility shall be determined based
on the Applicable Percentage of such Lender in respect of such Facility most
recently in effect, giving effect to any subsequent assignments. From and after
the Amendment No. 2 Effective Date, the initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
“Applicable (USD) Percentage” means, with respect to any Lender at any time,
such Lender’s Applicable Percentage in respect of the Committed (USD) Facility
at such time.
“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):





3    
57410581_7

--------------------------------------------------------------------------------




Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurocurrency
Rate Loans / Letter of Credit Fees (Financial Standby and Commercial)
BA Fees
Letter of Credit Fees (Performance Standby)
Base Rate Loans
1
< 0.75 to1.00
0.200%
1.00%
0.75%
0.500%
0.00%
2
≥ 0.75 to 1.00 but < 1.25 to 1.00
0.250%
1.25%
1.00%
0.625%
0.25%
3
≥1.25 to 1.00 but < 2.00 to 1.00
0.300%
1.50%
1.25%
0.750%
0.50%
4
≥ 2.00 to 1.00 but < 2.75 to 1.00
0.350%
1.75%
1.50%
0.875%
0.75%
5
≥ 2.75 to 1.00
0.400%
2.00%
1.75%
1.000%
1.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in an
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, MLPFS, GECM and STRH in their capacities as
joint lead arrangers and joint book managers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Available Liquidity” means, at any date of measurement thereof, the sum of
(without duplication) (a) cash, Cash Equivalents (Available Liquidity) and
readily marketable securities, in each case not subject to any Lien (including
any Lien on Cash Collateral or Senior Convertible Notes Cash Collateral, but
excluding any other Liens created pursuant to the Collateral Documents and Liens
permitted by Section 7.01(j)), then owned by the Company or Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of such
Persons at such time, plus (b) the amount by which the Aggregate Commitments
(other than

4    
57410581_7

--------------------------------------------------------------------------------




any Commitment of any Defaulting Lender and any portion of the Aggregate
Commitments which, if drawn, would result in the Company having secured
Indebtedness under credit facilities in excess of the Senior Notes Indenture
Secured Debt Cap) in effect on such date exceeds the Total Outstandings.
“Availability Period” means (a) in respect of the Committed (USD) Facility, the
period from the Amendment No. 2 Effective Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate (USD) Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Lender to make Committed (USD) Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02 and (b) in respect
of the Committed (MC) Facility, the period from the Amendment No. 2 Effective
Date to the earliest of (i) the Maturity Date, (ii) the date of termination of
the Aggregate (MC) Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Committed (MC) Loans
pursuant to Section 8.02.
“BA Fee” has the meaning specified in Section 2.03(j).
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means, collectively, the letter agreement dated
July 13, 2011, among the Company, Bank of America and MLPFS, the letter
agreement dated October 7, 2013 among such parties and the letter agreement
dated June 18, 2014 among such parties.
“Bankers’ Acceptance” or “BA” means a Clean BA or an L/C Issued BA.
“Bankers’ Acceptance Rate” means for any day a fluctuating rate per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “bankers’ acceptance rate”. Any change in such
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.
“Bankers’ Acceptance Request” means the written request for the issuance of
Clean BAs in the form attached hereto as Exhibit M.
“Base Capex Basket” means, with respect to any fiscal year, an amount equal to
$150,000,000.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Committed (USD) Loan” means a Committed (USD) Loan that is a Base
Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Blocked Person” has the meaning specified in Section 5.23(b).
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed (USD) Borrowing, a Committed (MC) Borrowing or a
Swing Line Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

5    
57410581_7

--------------------------------------------------------------------------------




(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in an Alternative Currency, means any such day on which
dealings in deposits in such currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and
(c)    if such day relates to any fundings, disbursements, settlements and
payments in an Alternative Currency in respect of a Eurocurrency Rate Loan
denominated in such Alternative Currency, or any other dealings in an
Alternative Currency to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan (other than any interest rate settings), means
any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
“Business Interruption Insurance Assignment” means the Amended and Restated
Collateral Assignment of Business Interruption Insurance to be executed by each
Loan Party and pursuant to which such Loan Party shall assign in favor of the
Administrative Agent, for the benefit of Secured Parties, all of such Loan
Party’s rights under any business interruption insurance policy owned by or in
favor of such Loan Party, as security for the Obligations.
“Canadian Dollar” and “C$” mean the lawful currency of Canada.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that Capital Expenditures shall not
include expenditures for capital leases, purchase money obligations or Synthetic
Lease Obligations, in each case permitted pursuant to Section 7.03(g), for
Permitted Acquisitions permitted pursuant to Section 7.02(f) or expenditures to
the extent made solely with (i) the net cash proceeds of a common equity
contribution to, or issuance of common Equity Interests by, the Company (other
than any portion of such net cash proceeds used for Restricted Payments pursuant
to Section 7.06(e)) or (ii) net cash proceeds received from any Disposition
pursuant to Sections 7.05 (a), (c), (g), (i) or (j).
“Cash Collateralize” means to pledge and deposit with or deliver to (a) the
Administrative Agent, for the benefit of one or more of the L/C Issuer and the
Committed (USD) Lenders, as collateral for L/C Obligations or obligations of
Committed (USD) Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to (i)
the Administrative Agent and (ii) the L/C Issuer or (b) in the case of Section
2.16(a)(iv), the Administrative Agent, for the benefit of the Secured Parties,
as collateral for the Obligations, cash or deposit account balances or, if the
Administrative Agent shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):
(a)Dollars, Canadian Dollars, Colombian Pesos, Mexican Pesos, Pound Sterling,
Euros, the national currency of any participating member state of the European
Union or, in the case of any Cash Equivalents of a Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of business
(including such Dollars, Canadian Dollars, Columbian Pesos, Mexican Pesos, Pound
Sterling, Euros or other currency, as applicable, as are held as overnight bank
deposits and demand deposits with any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System or is organized under the laws of a country that is a member of
the Organization for Economic Cooperation and Development, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (e) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000); provided that the country credit rating of any country issuing
such currency shall be BBB- or higher by S&P or an equivalent rating or higher
by another generally recognized rating agency providing country credit ratings;
(b)(i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 24 months from the date

6    
57410581_7

--------------------------------------------------------------------------------




of acquisition thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof or (ii) readily marketable
obligations issued or directly and fully guaranteed or insured by Canada or any
country that is a member of the European Union or any agency or instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof; provided that (A) the full faith and credit of Canada or
such member of the European Union, as the case may be, is pledged in support
thereof, (B) all obligations of the type specified in this clause (ii) shall
have a minimum rating of A-1 or AAA by S&P or P-1 or Aaa by Moody’s, in each
case at the time of acquisition thereof and (C) the country credit rating of any
country issuing or guaranteeing (or whose governmental agency issues or
guarantees) any obligation of the type specified in this clause (ii) shall be AA
or higher by S&P or an equivalent rating or higher by another generally
recognized rating agency providing country credit ratings;
(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System or is organized under the laws of Canada or any country that is a member
of the European Union or is the principal banking subsidiary of a bank holding
company organized under the laws of Canada or any country that is a member of
the European Union and a member of the Organization for Economic Cooperation and
Development, (ii) issues (or the parent of which issues) commercial paper rated
as described in clause (e) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;
(d)repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (b) above entered into with any
commercial bank meeting the qualifications specified in clause (c) above;
(e)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
(f)securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank meeting the
qualifications specified in clause (c) above;
(g)[Reserved]; and
(h)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and have at least 95% of their assets invested
continuously in Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition.
“Cash Equivalents (Available Liquidity)” means any of the following types of
Investments, to the extent owned by the Company or any of its Restricted
Subsidiaries free and clear of all Liens (other than Liens created under the
Collateral Documents and other Liens permitted hereunder):
(a)    Dollars (including such Dollars as are held as overnight bank deposits
and demand deposits with U.S. banks);
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 24 months from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (e) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;
(d)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (b) above entered into
with any commercial bank meeting the qualifications specified in clause (c)
above;

7    
57410581_7

--------------------------------------------------------------------------------




(e)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
(f)    securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
meeting the qualifications specified in clause (c) above;
(g)    [Reserved]; and
(h)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and have at least 95% of their assets invested
continuously in Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    the Existing Shareholders, collectively, cease to own and control legally
and beneficially, directly or indirectly, more than 10% of the equity securities
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis;
(b)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than any Existing Shareholder becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
(c)    during any period of 18 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

8    
57410581_7

--------------------------------------------------------------------------------




“Clean Bankers’ Acceptance” or “Clean BA” means a negotiable time draft drawn on
and accepted by the L/C Issuer pursuant to Section 2.03(a) to finance the
purchase of inventory.
“Closing Date” means August 22, 2011.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, each
Security Joinder Agreement, the Pledge Agreement, each Pledge Joinder Agreement,
each Pledge Agreement Supplement, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a MC Commitment or a USD Commitment, as the context may
require.
“Committed Borrowing” means a Committed (USD) Borrowing or a Committed (MC)
Borrowing.
“Committed (MC) Borrowing” means a borrowing consisting of simultaneous
Committed (MC) Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Committed (MC)
Lenders pursuant to Section 2.01(b).
“Committed (USD) Borrowing” means a borrowing consisting of simultaneous
Committed (USD) Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Committed (USD)
Lenders pursuant to Section 2.01(a).
“Committed (MC) Facility” means, at any time, the revolving credit facility
provided in this Agreement pursuant to the Aggregate (MC) Commitments.
“Committed (USD) Facility” means, at any time, the revolving credit facility
provided in this Agreement pursuant to the Aggregate (USD) Commitments.
“Committed Loans” means a Committed (USD) Loan or a Committed (MC) Loan.
“Committed (MC) Loan” has the meaning specified in Section 2.01(b).
“Committed (USD) Loan” has the meaning specified in Section 2.01(a).
“Committed Loan Notice” means a notice of (a) a Committed (MC) Borrowing, (b) a
Committed (USD) Borrowing, (c) a conversion of Loans from one Type to the other,
or (d) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any
reasonable and customary form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) and as to
which the Company shall have previously been informed in writing, appropriately
completed and signed by a Responsible Officer of the Company.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, for any period, for the Company and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) interest expense for such period, (ii) the
provision for Federal, state, local and foreign income Taxes payable by the
Company and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) charges

9    
57410581_7

--------------------------------------------------------------------------------




included in Consolidated Net Income related to purchase accounting adjustments
that are as required by FASB ASC Topic 805, (v) charges relating to stock based
compensation which do not represent a cash item in such period or any future
period, (vi) other charges which do not represent a cash item in such period or
any future period; provided that such charges are approved by the Administrative
Agent in its reasonable discretion; (vii) without duplication, any cash
distributions made by any Unrestricted Subsidiary to any Borrower, (viii)
expenses incurred in connection with the prepayment, amendment, modification or
refinancing of Indebtedness during such period, (ix) any non-capitalized
transaction costs incurred during such period in connection with an actual
incurrence of Indebtedness, during a refinancing thereof, issuance of Equity
Interests, Investment, Acquisition, Disposition or recapitalization, in each
case, to the extent permitted hereunder, (x) tender premiums, redemption
premiums, fees, and other amounts and expenses incurred in connection with the
tender for and/or redemption of Indebtedness incurred under Section 7.03(j),
(xi) earn-out expenses resulting from Permitted Acquisitions in which the
Company and/or any Restricted Subsidiary is required to treat such earn-out
expenses as compensation costs, (xii) expenses arising from the impact of FASB
ASC 470-50-40 on certain capitalized fees and costs, (xiii) any net loss
incurred in such period from Swap Contracts and the application of FASB ASC
Topic 815, (xiv) any net loss incurred in such period from currency translation
losses, (xv) any loss from the early extinguishment of Indebtedness or Swap
Contracts or other derivative instruments and (xvi) (A) other non-recurring or
unusual charges, (B) cash charges paid in connection with corporate
restructurings (including severance costs in connection with any reduction in
the workforce of the Company and its Restricted Subsidiaries) and (C) expected
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies projected by the Company in good faith to result from
actions with respect to which substantial steps have been, will be, or are
expected to be, taken (in the good faith determination of the Company and
evidenced by a certificate of a Responsible Officer of the Company) within 12
months of such period; provided that the charges described in this clause (xvi)
together with any adjustments made pursuant to Section 1.10 shall only be
permitted to be added back for such period to the extent such charges
collectively do not increase Consolidated EBITDA by more than 5%; and minus (b)
the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income Tax credits of the Company
and its Subsidiaries for such period, (ii) any net gain incurred in such period
from Swap Contracts and the application of FASB ASC Topic 815, (iii) any net
gain incurred in such period from currency translation gains, (iv) any gain from
the early extinguishment of Indebtedness or Swap Contracts or other derivative
instruments and (v) all non-cash items increasing Consolidated Net Income for
such period; provided that, during any period that includes an Acquisition or
Disposition such calculation shall be subject to the adjustments set forth in
Section 1.10. 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds (other than surety bonds), debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments (including, for the avoidance of doubt, the due and payable
penal sum under any surety bond called upon by the obligee thereof but excluding
the penal sum of any surety bond not then due and payable), (d) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations, (f)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Company or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Restricted Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Company or such Restricted Subsidiary, all as determined in accordance with
GAAP.
“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all cash
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Restricted Subsidiaries in connection with borrowed money or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of cash
rent expense of the Company and its Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, subject to Section 6.12(e)(ii), as
of any date of determination, the ratio of (a) Consolidated EBITDA for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges for such period; provided that, during any period that includes
an Acquisition or Disposition such calculation shall be subject to the
adjustments set forth in Section 1.10.
“Consolidated Leverage Ratio” means, subject to Section 6.12(e)(ii), as of any
date of determination, the ratio of (a) Consolidated Funded Indebtedness as of
such date (but excluding, to the extent outstanding and undrawn and included in
the calculation of Consolidated Funded Indebtedness, the stated amount of all
standby performance letters of credit as of such date), to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended; provided
that, during any period that includes an Acquisition or Disposition such
calculation shall be subject to the adjustments set forth in Section 1.10.

10    
57410581_7

--------------------------------------------------------------------------------




“Consolidated Net Assets” means, as of any date of determination, the amount
which in accordance with GAAP would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Company and
its Restricted Subsidiaries less current liabilities, as of the most recently
ended fiscal quarter or fiscal year, as applicable, for which financial
statements have been delivered to the Administrative Agent pursuant to Section
6.01(a) or (b).
“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the net income of the Company
and its Restricted Subsidiaries for that period, but excluding: (a) any gain or
loss arising from the sale of capital assets; (b) any gain or loss arising from
any write-up or write-down of assets or liabilities during such period; (c) any
portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of Distributions to a Borrower; (d) any gain or loss
arising from the acquisition of any Equity Interests of a Borrower; and (e) any
gain or loss arising from extraordinary or non-recurring items, all as
determined in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the amount
which in accordance with GAAP would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Company and
its Restricted Subsidiaries, as of the most recently ended fiscal quarter or
fiscal year, as applicable, for which financial statements have been delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corporate Restructuring Initiative” means a series of transactions pursuant to
which (a) MasTec North America, Inc., a Florida corporation (“North America”),
will lend or contribute an amount not to exceed $130,000,000 in the aggregate to
one of more of its Restricted Subsidiaries and such Restricted Subsidiaries may
on-lend or contribute such amount to one or more other Restricted Subsidiaries,
in each case on terms to be mutually agreed between or among North America
and/or such Restricted Subsidiaries, as applicable, (b) North America and
certain of its Restricted Subsidiaries may enter into one or more forward
subscription agreements pursuant to which Persons making loans pursuant to the
foregoing clause (a) will be required to subscribe for Equity Interests in the
respective obligor in amounts corresponding to (and on a date substantially
contemporaneous with) the payments of principal and interest to be made by such
obligor on amounts borrowed by it pursuant to the foregoing clause (a), in each
case on terms to be mutually agreed between the applicable lender and obligor,
such that following any such subscription payment by any such Person, the
aggregate amount paid pursuant thereto shall ultimately have been transferred
back, in the form of a payment of principal or interest, as the case may be, to
such Person on a substantially contemporaneous basis, and (c) the Restricted
Subsidiaries of North America to which loans or contributions were made pursuant
to the foregoing clause (a) will each make a distribution to the holders of
their Equity Interests in an aggregate amount for any such Restricted Subsidiary
equal to the principal amount lent to such Restricted Subsidiary pursuant to the
foregoing clause (a) plus the amount contributed to such Restricted Subsidiary
pursuant to the foregoing clause (a) such that following all such distributions,
the aggregate amount lent or contributed by North America pursuant to the
foregoing clause (a) shall ultimately have been transferred, in the form of a
distribution, to North America or another Loan Party that is a Domestic
Subsidiary on a substantially contemporaneous basis; provided that it is
understood and agreed that the Administrative Agent may from time to time, in
its sole discretion, agree to modifications of this definition that do not
substantially alter the intended purpose of the proposed transactions.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and BA Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum and (c) when used with respect to BA Fees, a rate equal to (i)
the Bankers’ Acceptance Rate plus (ii) the Applicable Rate plus (iii) 2% per
annum.

11    
57410581_7

--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit,
Bankers’ Acceptances or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Company, the Administrative Agent, the L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in an Alternative Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the L/C Issuer, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earnout Obligation” means those contingent obligations of a Restricted
Subsidiary incurred in favor of a seller (or other third party entitled thereto)
under or with respect to any Permitted Acquisition.
“Elevated Ratio Period” has the meaning specified in Section 7.11(b).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, common law, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, written and binding
agreements with Governmental Authorities or governmental restrictions relating
to pollution, the protection of the environment, human health, safety or natural
resources or the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

12    
57410581_7

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“Eurocurrency Rate” means:
(a)
for any Interest Period with respect to a Eurocurrency Rate Loan,

(i)    in the case of a Eurocurrency Rate Loan denominated in Dollars, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or, if LIBOR is
no longer published, a comparable or successor rate approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(ii)    in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”) or, if
CDOR is no longer published, a comparable or successor rate approved by the
Administrative Agent, as published on the applicable Reuters screen page
applicable to Canadian Dollar bankers’ acceptances (on a three hundred
sixty-five (365) day basis) (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the date that is
two (2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent) with a term equivalent to such Interest Period; and

13    
57410581_7

--------------------------------------------------------------------------------




(iii)    in the case of a Eurocurrency Rate Loan denominated in Mexican Pesos,
the rate per annum equal to the Interbanking Equilibrium Interest Rate (“TIIE”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published by Banco de Mexico in the Federation’s Official Gazette (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 2:00 p.m.
(Mexico City, Mexico time) on the date that is two (2) Business Days prior to
the commencement of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
other day as otherwise reasonably determined by the Administrative Agent) with a
term equivalent to such Interest Period; and
(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate approved by
the Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. The Administrative Agent does not
warrant, nor accept responsibility, nor shall it have any liability with respect
to the administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” Committed (USD)
Loans that are Eurocurrency Rate Loans must be denominated in Dollars. Committed
(MC) Loans that are Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Committed (MC) Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Company, for the Company
and its Restricted Subsidiaries on a consolidated basis, an amount equal to (a)
Consolidated EBITDA for such fiscal year minus (b) Capital Expenditures (other
than Capital Expenditures financed with the proceeds of Indebtedness permitted
hereunder (other than Loans)) made in such fiscal year minus (c) Consolidated
Interest Charges actually paid in cash during such fiscal year minus (d) all
income Taxes actually paid in cash during such fiscal year minus (e) scheduled
principal payments of Consolidated Funded Indebtedness during such fiscal year
minus (f) permanent principal prepayments of Consolidated Funded Indebtedness
during such fiscal year plus (or minus, as applicable) (g) net changes in
Working Capital between the first day and last day of such fiscal year, in each
case as reflected on the financial statements delivered pursuant to Section
6.01(a) and the related Compliance Certificate delivered pursuant to Section
6.02(b) for such fiscal year.
“Excess Cash Flow Basket” means, for any fiscal year, an amount equal to 75% of
the Excess Cash Flow for the preceding fiscal year.
“Excluded Asset” means (a) any lease, license or contract to which the Company
or any Restricted Subsidiary is a party, or any license, consent, permit,
variance, certification, authorization or approval of any Governmental Authority
(or any Person acting on behalf of a Governmental Authority) of which the
Company or any Restricted Subsidiary is the owner or beneficiary, or any of its
rights or interests thereunder, if and for so long as the grant of a security
interest therein shall constitute or result in (i) the abandonment, invalidation
or unenforceability of the right, title or interest of the Company or such
Restricted Subsidiary therein, (ii) a breach or termination pursuant to the
terms of, or a default under, such lease, license or contract or such license,
consent, permit, variance, certification, authorization or approval, or (iii) in
the case of any license, consent, permit, variance, certification, authorization
or approval of any Governmental Authority (or any Person acting on behalf of a
Governmental Authority), the violation of any applicable law, rule, regulation
or order of any Governmental Authority; provided, in each case, that (i) no
asset or property shall be considered an Excluded Asset to the extent the
restriction described in the foregoing clause (a) would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
applicable law or principles of equity, or to the extent that any necessary
consents or waivers have been obtained to allow the security interest in such
asset or property notwithstanding such restriction, and (ii) the inclusion of an
asset as an Excluded Asset shall not limit, impair or otherwise affect the
Administrative Agent’s security interest in and lien upon any rights or
interests of the Company or any other Loan Party in or to (x) monies due or to
become due under any lease, license, consent, permit, variance, certification,
authorization, approval or contract to which the Company or any other Loan Party
is a party, or (y) any proceeds from the sale, license, lease or other
dispositions of any such lease, license, consent, permit, variance,
certification, authorization, approval or contract; (b) any property of which
the Company or any

14    
57410581_7

--------------------------------------------------------------------------------




Restricted Subsidiary is the owner in which the grant of a security interest or
Lien therein, as determined in good faith by the Company and as described to the
Administrative Agent in reasonable detail upon its request, results in adverse
Tax or regulatory consequences to the Company or any Restricted Subsidiary; or
(c) any fee-owned or leasehold real property other than Material Real Property.
“Excluded Subsidiaries” has the meaning specified in Section 6.12(f).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.21, Section 28 of the Subsidiary Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, the Administrative
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), net worth, franchise
Taxes and branch profits (or similar) Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or the L/C Issuer, in which its applicable Lending Office is
located or (ii) imposed as a result of a present or former connection between
such recipient and the jurisdiction (or any political subdivision thereof)
imposing such Tax (other than connections arising as a result of such recipient
entering into, delivering, becoming a party to, performing its obligations
under, receiving any payments under, receiving or perfecting a security interest
under, or exercising or enforcing its rights under, any of the Loan Documents),
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 10.13), any United States withholding Tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender’s assignor immediately before such Foreign Lender became a party
hereto (or such Foreign Lender immediately before the time of designation of the
new Lending Office) was entitled to receive additional amounts from the relevant
Borrower with respect to such United States withholding Tax pursuant to Section
3.01(a)(ii) or (ii) is attributable to such Foreign Lender’s failure or
inability to comply with clause (B) of Section 3.01(e)(ii) (other than as a
result of a Change in Law occurring after the date on which such Foreign Lender
became a party to this Agreement), (c) in the case of a Foreign Lender, any
increase in the United States withholding Taxes required to be imposed on
amounts payable to such Foreign Lender occurring after the date on which such
Foreign Lender became a party hereto (or designated a new Lending Office), other
than as a result of a Change in Law occurring after the date on which such
Foreign Lender became a party hereto (or designated a new Lending Office) (d)
any United States Federal withholding Taxes imposed under FATCA, and (e) any
United States Federal backup withholding Tax.
“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
“Existing Letters of Credit” means those letters of credit described on Schedule
1.02.
“Existing Shareholders” means (a) the estate of Jorge L. Mas, Jorge Mas and any
spouse or lineal descendant of Jorge L. Mas or Jorge Mas or any spouse of any
such lineal descendant and (b) any trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of the
Persons referred to in clause (a).
“Extended MC Commitment” has the meaning specified in Section 2.18(a)(ii).
“Extended USD Commitment” has the meaning specified in Section 2.18(a)(ii).
“Extending Lender” has the meaning specified in Section 2.18(a)(ii).
“Extension” has the meaning specified in Section 2.18(a).
“Extension Offer” has the meaning specified in Section 2.18(a).

15    
57410581_7

--------------------------------------------------------------------------------




“Facility” means the Committed (USD) Facility or the Committed (MC) Facility, as
the context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or any official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means, collectively, the Bank of America Fee Letter, the GE Fee
Letter and the SunTrust Fee Letter.
“FFC Notes” has the meaning specified in the definition of Foreign Finance
Company Plan.
“Foreign Finance Company Plan” means a series of transactions pursuant to which
(a) the Company will create a new Wholly-Owned Domestic Subsidiary (the “US
Holdco”) which will create and own a Wholly-Owned Subsidiary organized under the
laws of Luxembourg (“Luxco”), (b) certain Domestic Subsidiaries of the Company
will issue to the Company a dividend in the form of intercompany notes having a
maturity not prior to the first anniversary of the Maturity Date and no
amortization prior to the first anniversary of the Maturity Date and bearing
interest at a fixed rate per annum, payable annually (the “FFC Notes”), (c) the
Company will contribute the FFC Notes to the US Holdco and the US Holdco will
thereafter contribute the FFC Notes to Luxco and (d) US Holdco and Luxco will
enter into a hybrid debt instrument in the form of a tracking preferred equity
certificate (the “TPEC”) providing for periodic transfers of cash in the form of
a dividend from Luxco to US Holdco; provided that (x) US Holdco and Luxco will
each act solely as special purpose vehicles with operations limited to
activities customary for special purpose vehicles engaging in transactions of
the type contemplated by the Foreign Finance Company Plan, (y) all payments on
the FFC Notes to Luxco and periodic transfers of cash to US Holdco and then to
the Company in connection with the Foreign Finance Company Plan will be made on
a same-day basis to the extent commercially feasible and (z) the Administrative
Agent shall have received (A) a Pledge Agreement Supplement providing for the
pledge of 66% of the voting Equity Interest in US Holdco, (B) a Pledge Joinder
Agreement providing for the pledge of 66% of the voting Equity Interest in Luxco
and (C) if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Party and US Holdco with respect to such documents in form and
substance reasonably acceptable to the Administrative Agent; provided further
that the Administrative Agent shall be entitled to consent to modifications of
the Foreign Finance Company Plan (and this definition and any provisions hereof
relating thereto including, without limitation, Sections 6.19 and 7.22) that,
taken as a whole, do not substantially alter the intended purpose thereof or
materially and adversely affect the Lenders.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (including such a Lender when
acting in the capacity of the L/C Issuer).
“Foreign Leverage Ratio” means, as of any date of determination, the ratio of
(a) consolidated funded Indebtedness (measured on the same basis as
“Consolidated Funded Indebtedness” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) as of such date of the Foreign Restricted
Subsidiaries on a consolidated basis, to (b) consolidated EBITDA (measured on
the same basis as “Consolidated EBITDA” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) of the Foreign Restricted Subsidiaries on
a consolidated basis for the period of the four fiscal quarters most recently
ended; provided that, during any period that includes an Acquisition or
Disposition relating to a Foreign Restricted Subsidiary such calculation shall
be subject to the adjustments set forth in Section 1.10.
“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

16    
57410581_7

--------------------------------------------------------------------------------




“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable (USD) Percentage
of the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Committed (USD) Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable (USD) Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Committed (USD) Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to Section 1.04(b).
“GE Fee Letter” means, collectively, the letter agreement dated July 13, 2011,
among the Company, GECC and GECM, the letter agreement dated October 7, 2013
among such parties and the letter agreement dated June 20, 2014 among such
parties.
“GECC” means General Electric Capital Corporation and its successors.
“GECM” means GE Capital Markets, Inc. and its successors.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, (a) the Subsidiary Guarantors and (b) with
respect to the payment and performance by each Specified Loan Party of its
obligations hereunder or the Subsidiary Guaranty with respect to all Swap
Obligations, each Borrower.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or subject to liability pursuant to
any Environmental Law.
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII, in each case, in its capacity
as a party to such Swap Contract.
“Honor Date” has the meaning specified in Section 2.03(d)(i).

17    
57410581_7

--------------------------------------------------------------------------------




“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Incremental OID” has the meaning specified in Section 2.15(b).
“Incremental Yield Differential” has the meaning specified in Section 2.15(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created or which are being contested in
good faith and for which adequate reserves have been established and reported in
accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indemnity Agreement” means (i) that certain General Agreement of Indemnity
dated as of August 19, 2010 by and among Travelers Casualty and Surety Company
of America, the Company and certain Subsidiaries thereof, (ii) that certain
General Agreement of Indemnity dated as of July 31, 2008 by and among Travelers
Casualty and Surety Company of America, the Company and certain Subsidiaries
thereof or (iii) any additional or replacement General Agreement of Indemnity or
other indemnity agreement by and among the Company or any of its Restricted
Subsidiaries and the applicable Surety containing terms satisfactory to the
Administrative Agent in the reasonable discretion of the Administrative Agent,
as amended or modified from time to time in accordance with the terms hereof and
thereof.
“Information” has the meaning specified in Section 10.07.
“Intercreditor Agreement” means (i) that certain Intercreditor Collateral
Agreement dated as of January 5, 2010 by and between Travelers Casualty and
Surety Company of America and the Administrative Agent, on behalf of the
Lenders, as amended by that certain First Amendment to Intercreditor and
Collateral Agreement dated as of August 18, 2011 and as further amended,

18    
57410581_7

--------------------------------------------------------------------------------




restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof or (ii) any additional or replacement
intercreditor agreement between the Administrative Agent and any Surety
containing terms satisfactory to the Administrative Agent in its reasonable
discretion, as amended or modified from time to time in accordance with the
terms hereof and thereof.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending (i) in the case of
Eurocurrency Rate Loans denominated in Dollars or Canadian Dollars, on the date
that is one, two, three or six months thereafter, as selected by the Company in
its Committed Loan Notice or such other period that is twelve months or less
requested by the Company and consented to by all the applicable Lenders and
(ii) in the case of Eurocurrency Rate Loans denominated in Mexican Pesos, on the
date that is 28, 91 or 182 days thereafter, as selected by the Company in its
Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means (i) with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C Issuer and the Company (or any Subsidiary) or
in favor of the L/C Issuer and relating to such Letter of Credit or Acceptance
Credit, and (ii) with respect to any Clean BA, the Bankers’ Acceptance Request
made by the Company to the L/C Issuer relating to such Clean BA.
“Judgment Currency” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

19    
57410581_7

--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Committed (USD) Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable (USD) Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from (i) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (ii) a payment of a
Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Committed (USD) Borrowing.
All L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
“L/C Issued BA” means a negotiable time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the L/C Issuer under presentation of documents
by the beneficiary of an Acceptance Credit pursuant to Section 2.03, in the
standard form for bankers’ acceptances of the L/C Issuer.
“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as issuer of Letters of Credit and Bankers’
Acceptances hereunder, or any successor to Bank of America in its capacity as an
issuer of Letters of Credit and Bankers’ Acceptances hereunder and (b) any other
Lender, selected by the Company in consultation with the Administrative Agent,
which consent to its appointment by the Company as an issuer of Letters of
Credit and Bankers’ Acceptances hereunder in its capacity as an issuer of
Letters of Credit and Bankers’ Acceptances hereunder, provided that at no time
shall there be more than three L/C Issuers without the consent of the
Administrative Agent.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus the sum of
the maximum aggregate amount which is, or at any time thereafter may become,
payable by the L/C Issuer under all then outstanding Bankers’ Acceptances, plus
the aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit (including an Acceptance Credit) or a standby letter of credit. Letters
of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer and, in the case of any Acceptance Credit, shall include the
related Acceptance Documents.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$450,000,000, as such amount may be adjusted from time to time in accordance
with this Agreement, and (b) the Aggregate (USD) Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate (USD)
Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

20    
57410581_7

--------------------------------------------------------------------------------




“Loan” means a Committed Loan, a Swing Line Loan or an Additional Loan.
“Loan Documents” means this Agreement, each Note, the Collateral Documents, the
Intercreditor Agreement, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Agreement, the Fee Letters, the Subsidiary Guaranty, each Subsidiary
Guaranty Joinder Agreement and each Additional Commitments Amendment.
“Loan Party EBITDA” means, for any period, the consolidated EBITDA (measured (i)
on the same basis as “Consolidated EBITDA” but only for those entities that
constituting Loan Parties and only on the basis of their own operations and not
those of their Subsidiaries and (ii) after allocating corporate expenses to all
Subsidiaries of the Company on a pro rata basis) of all entities that
constituted Loan Parties at all times during such period.


“Loan Parties” means, collectively, the Company, each other Borrower and each
Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Luxco” has the meaning specified in the definition of Foreign Finance Company
Plan.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company and its
Restricted Subsidiaries taken as a whole or the Loan Parties taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, an agreement to which
such Person is a party (other than the Loan Documents) (a) which is deemed to be
a material contract as provided in Regulation S-K promulgated by the SEC under
the Securities Act of 1933 or (b) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
“Material Real Property” means any parcel of real property owned in fee by a
Loan Party with a fair market value in excess of $5,000,000.
“Material Subsidiary” means, subject to Section 6.12(g), any Domestic Subsidiary
that, or each Domestic Subsidiary that together with its Subsidiaries on a
consolidated basis, contributed 15% or more of the consolidated EBITDA of the
Company and all Subsidiaries (measured on the same basis as “Consolidated
EBITDA” provided herein) for the most recently ended period of four consecutive
fiscal quarters of the Company with respect to which the Administrative Agent
shall have received financial statements required to be delivered pursuant to
Sections 6.01(a) or (b); provided that, during any period that includes an
Acquisition or Disposition such calculation shall be subject to the adjustments
set forth in Section 1.10.
“Maturity Date” means October 29, 2018; provided, however, that, (a) if, on any
day during the six (6) month period prior to the Senior Convertible Notes
Maturity Date, Available Liquidity minus the outstanding principal amount of the
Senior Convertible Notes, together with interest thereon, due during such six
(6) month period (determined as of such date, and referred to herein as the
“Remaining Liquidity”) is less than $50,000,000, the “Maturity Date” shall be
the later of (x) such date of measurement and (y) the 92nd day prior to the
Senior Convertible Notes Maturity Date (any such event, a “Springing Maturity
Date”), except that, in the event that after the occurrence of a Springing
Maturity Date but prior to such 92nd day, if the Remaining Liquidity is equal to
or greater than $50,000,000 at any time during such interim period prior to such
92nd day (and for so long as such amount is maintained), the Springing Maturity
Date shall not apply and (b) if any “Maturity Date” or any “Springing Maturity
Date”, as the case may be, is not a Business Day, such Maturity Date or
Springing Maturity Date shall be the next preceding Business Day.
“MC Commitment” means, as to each Lender, its obligation to make Committed (MC)
Loans to the Borrowers pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “MC Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Mexican Pesos” means the lawful currency of the United Mexican States (Mexico).

21    
57410581_7

--------------------------------------------------------------------------------




“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
“Mortgages” means any mortgage, deed of trust, trust deed or other equivalent
document now or hereafter encumbering any fee-owned real property of any Loan
Party in favor of the Administrative Agent, on behalf of the Secured Parties, as
security for any of the Obligations, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Company.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a
Eurocurrency Rate Loan, which shall be substantially in the form of Exhibit O or
such other form as may be approved by the Administrative Agent (including any
reasonable or customary form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), and as to
which the Company shall have been previously informed in writing, appropriately
completed and signed by a Responsible Officer of the Company.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bankers’ Acceptances,
Secured Cash Management Agreement or Secured Hedge Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that the
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than Excluded Taxes.
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case

22    
57410581_7

--------------------------------------------------------------------------------




may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in such Alternative Currency,
in an amount approximately equal to the amount with respect to which such rate
is being determined, would be offered for such day by a branch or Affiliate of
Bank of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition by the Company or any Restricted
Subsidiary as to which the following conditions are satisfied:
(a)    immediately before and immediately after giving pro forma effect to any
such Acquisition (including any assumption or incurrence of Indebtedness in
connection therewith), no Default shall have occurred and be continuing;
(b)    if the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith, but excluding all
indemnities, earnouts and other contingent payment obligations (based on
projected earnings) to the sellers thereof) paid by or on behalf of the Company
and its Restricted Subsidiaries for any such Acquisition or series of related
transactions is equal to or greater than $50,000,000, then immediately after
giving effect to such Acquisition (including any assumption or incurrence of
Indebtedness in connection therewith), (i) the pro forma Consolidated Leverage
Ratio shall not exceed 3.25 to 1.00 (or during any Elevated Ratio Period, 3.75
to 1.00) (to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b) as though such Acquisition had been consummated and such Indebtedness
assumed or incurred as of the first day of the fiscal period covered thereby)
and (ii) the Available Liquidity will not be less than $50,000,000;
(c)    the Company shall have determined whether any such newly-created or
acquired Subsidiary is a Material Subsidiary (to be determined on the basis of
the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the fiscal period covered thereby), and any
such newly-created or acquired Subsidiary that is a Material Subsidiary and any
such Person owning the Equity Interests of such Subsidiary, shall comply with
the requirements of Section 6.12, including, for the avoidance of doubt, the 70%
Guaranty Threshold and the other provisions of Section 6.12(e) as if such
Subsidiary became a Loan Party immediately upon such creation or acquisition;
(d)     such Acquisition is not “hostile” or contested;
(e)     the representations and warranties made by the Loan Parties (including
any newly-acquired or formed entities required to be Loan Parties) in any Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving pro forma effect thereto);

23    
57410581_7

--------------------------------------------------------------------------------




(f)    the material lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be similar, related or
incidental to one or more of the businesses of the Company and its Restricted
Subsidiaries;
(g)    the Company or such Restricted Subsidiary shall have delivered or caused
to be delivered or otherwise made available to the Administrative Agent, not
later than the closing date of such Acquisition, in each case to the extent
already available to the Company or such Restricted Subsidiary, the results of
any due diligence investigation of the target performed by or on behalf of the
Company or such Restricted Subsidiary, any environmental assessment reports
performed by or on behalf of the Company or such Restricted Subsidiary if any
real property is to be acquired, copies of the Acquisition documents, and
historical financial statements of the target since inception but no longer than
the 3 previous years; and
(h)    the Company shall have delivered to the Administrative Agent a
certificate of the Company signed by a Responsible Officer certifying to the
Administrative Agent compliance with the conditions specified in clauses (a)
through (e) above, together with all relevant financial information for the
Person or assets to be acquired reasonably requested by the Administrative Agent
prior to such Acquisition.
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) such refinancing, refunding, renewing or extending Indebtedness
shall have a weighted average life to maturity that is no earlier than the
Indebtedness being refinanced, refunded, renewed or extended, (iii) such
refinancing, refunding, renewing or extending Indebtedness shall not be subject
to any financial covenant which is more restrictive than the financial covenants
in the Loan Documents and (iv) at the time of and after giving effect to such
refinancing, refunding, renewal or extension, no Default shall exist.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Company or any ERISA Affiliate or any
such Plan to which the Company or any ERISA Affiliate is required to contribute
on behalf of any of its employees, other than a Multiple Employer Plan or a
Multiemployer Plan.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means the Fourth Amended, Restated and Consolidated Pledge
Agreement of even date herewith executed by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit H, as supplemented from time to time by execution and
delivery of Pledge Joinder Agreements and Pledge Agreement Supplements.
“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Loan Party pursuant to Section 6.12 or otherwise.
“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Restricted Subsidiary pursuant to Section 6.12 or otherwise.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such warehousemen and bailee letters, third party
consents, intercreditor agreements, mortgagee title insurance policies (in
amounts and with endorsements reasonably acceptable to the Administrative
Agent), surveys, appraisals, environmental reports, flood hazard certifications
and, evidence of flood insurance (if such insurance is required under Section
6.07 or is otherwise required by applicable Law), leases to which the applicable
Loan Party is a party thereto, landlord consents or waivers, and such other
mortgage-related documents as the Administrative Agent may reasonably request.

24    
57410581_7

--------------------------------------------------------------------------------




“Reconciliation” means, with respect to any financial statement referred to in
Section 4.01(e), 6.01(a) or 6.01(b) (the “Base Financials”), the comparable
financial statement prepared by the chief financial officer of the Company
presenting on a consolidated basis the financial condition and results of
operations of the Company and its Restricted Subsidiaries as derived from the
Base Financials.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Remaining Liquidity” has the meaning specified in the definition of Maturity
Date.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required (MC) Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the Outstanding Amount of Committed (MC) Loans plus
the aggregate unused MC Commitments. The aggregate Outstanding Amount of
Committed (MC) Loans and unused MC Commitment of any Defaulting Lender shall be
disregarded in determining Required (MC) Lenders at any time.
“Required (USD) Lenders” means, as of any date of determination, Lenders having
more than 50% of the aggregate outstanding principal amount of Committed (USD)
Loans plus the aggregate outstanding amount of participations in L/C Obligations
and Swing Line Loans plus the aggregate unused USD Commitments. The Committed
(USD) Loans, the participations in L/C Obligations and Swing Line Loans and
unused USD Commitment of any Defaulting Lender shall be disregarded in
determining Required (USD) Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Committed (USD) Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.
“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Committed (USD) Lender has failed to fund that have
not been reallocated to and funded by another Committed (USD) Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.
“Responsible Officer” means the chairman of the board of directors, the
president, the chief executive officer, the chief financial officer, the chief
operating officer, the corporate controller, the treasurer or the cash manager
of, or in-house legal counsel to, a Loan Party, and any other officer of a Loan
Party so designated by any of the foregoing officers in a written notice to the
Administrative Agent, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent reasonably
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent reasonably requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).
“Restricted Subsidiary” means any Subsidiary of the Company that is not listed
on Schedule 5.13 as an Unrestricted Subsidiary or has not been designated an
Unrestricted Subsidiary in accordance with Section 6.12 hereof.

25    
57410581_7

--------------------------------------------------------------------------------




“Revaluation Date” means (a) with respect to any Committed (MC) Loan denominated
in an Alternative Currency, each of the following: (i) each date of a Borrowing
of a Eurocurrency Rate Loan denominated in such Alternative Currency, (ii) each
date of a continuation of a Eurocurrency Rate Loan denominated in such
Alternative Currency pursuant to Section 2.02, and (iii) such additional dates
as the Administrative Agent shall determine or the Required (MC) Lenders shall
require; and (b) with respect to any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency, each of the following: (i) each date of
issuance of a Letter of Credit or Bankers’ Acceptance denominated in such
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit or Bankers’ Acceptance having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit or Bankers’ Acceptance denominated in
such Alternative Currency, and (iv) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required (USD) Lenders shall
require.
“Sale Leaseback Transaction” has the meaning specified in Section 7.18.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement” means the Security Agreement of even date herewith executed
by the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit G, as supplemented from
time to time by execution and delivery of Security Joinder Agreements.
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Subsidiary pursuant to Section 6.12 or otherwise.
“Senior Convertible Notes” means those certain unsecured notes of the Company
due December 15, 2014 and issued pursuant to the Senior Convertible Notes
Indenture in the initial aggregate principal amount of $100,000,000 and, as of
the Closing Date, in an aggregate principal amount of $100,000,000, and any
exchange notes issued in exchange therefor.
“Senior Convertible Notes Cash Collateral” means Cash Collateral provided
pursuant to Section 2.16(a)(iv).
“Senior Convertible Notes Documents” means, collectively, the Senior Convertible
Notes Indenture, all supplemental indentures thereto, the Senior Convertible
Notes and all other material agreements executed in connection therewith.
“Senior Convertible Notes Indebtedness” means the Indebtedness evidenced by the
Senior Convertible Notes and any Permitted Refinancings thereof.
“Senior Convertible Notes Indenture” means that certain Indenture by and between
the Company and U.S. Bank National Association, as trustee, dated as of June 5,
2009 providing for the issuance of the Senior Convertible Notes.

26    
57410581_7

--------------------------------------------------------------------------------




“Senior Convertible Notes Maturity Date” means the maturity date of the Senior
Convertible Notes.
“Senior Convertible Notes Preference Period” means the period commencing 92 days
prior to any Senior Convertible Notes Maturity Date and ending on the date that
the outstanding principal amount of all Senior Convertible Notes, together with
interest thereon, due on or prior to such Senior Convertible Notes Maturity Date
are fully and finally repaid.
“Senior Convertible Notes Preference Period Threshold” means, with respect to
any Senior Convertible Notes Preference Period, an amount equal to the lesser of
(A) the Aggregate Commitments and (B) the Aggregate Commitments minus the
portion of the Aggregate Commitments which, if drawn, would result in the
Company having secured Indebtedness under credit facilities in excess of the
Senior Notes Indenture Secured Debt Cap minus the outstanding principal amount
of all Senior Convertible Notes, together with interest thereon, due during or
at the end of such Senior Convertible Notes Preference Period minus $50,000,000
plus the amount of any Senior Convertible Notes Cash Collateral.
“Senior Notes” means those certain 4.875% unsecured notes of the Company due
2023 and issued pursuant to the Senior Notes Indenture in the initial aggregate
principal amount of $400,000,000 and, as of the Amendment No. 2 Effective Date,
in an aggregate principal amount of $400,000,000.
“Senior Notes Documents” means, collectively, the Senior Notes Indenture, all
supplemental indentures thereto, the Senior Notes and all other material
agreements executed in connection therewith.
“Senior Notes Indebtedness” means the Indebtedness evidenced by the Senior Notes
and any Permitted Refinancings thereof.
“Senior Notes Indenture” means that certain Fifth Supplemental Indenture dated
as of March 18, 2013 to the Indenture by and between the Company and U.S. Bank
National Association, as trustee, dated as of June 5, 2009.
“Senior Notes Indenture Secured Debt Cap” means, as of any date of
determination, the maximum amount of secured Indebtedness under credit
facilities permitted to be incurred under the Senior Notes Indenture on such
date.
“Single Employer Pension Plan” means any employee pension benefit plan
(excluding a Multiple Employer Plan or a Multiemployer Plan) that is maintained
or is contributed to by the Company and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person's property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21 of the Credit Agreement or Section 28 of the Subsidiary
Guaranty, as applicable).
“Specified Mexican Pipeline Assets” means Collateral owned by a Domestic Loan
Party and physically located in Mexico and used in the Loan Parties’ oil and gas
pipeline business; provided that such Collateral (or any portion thereof) shall
not constitute “Specified Mexican Pipeline Assets” hereunder if such Collateral
(or any portion thereof) is subject to a perfected security interest recognized
under the laws of Mexico, including, to the extent necessary or advisable under
Mexican law, documentation governed by laws of Mexico in form and substance
reasonably satisfactory to the Administrative Agent.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain

27    
57410581_7

--------------------------------------------------------------------------------




such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency.
“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guarantors” means, collectively, each Subsidiary (whether now
existing or hereafter created or acquired) who is a party to the Subsidiary
Guaranty and has otherwise satisfied all of the conditions required of it under
Section 6.12.
“Subsidiary Guaranty” means the Consolidated, Amended and Restated Subsidiary
Guaranty Agreement of even date herewith executed by the Subsidiary Guarantors
in favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit F, as supplemented from time to time by
execution and delivery of Subsidiary Guaranty Joinder Agreements.
“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Restricted Subsidiary pursuant to Section
6.12 or otherwise.
“SunTrust” means SunTrust Bank and its successors.
“SunTrust Fee Letter” means, collectively, the letter agreement dated July 13,
2011 among the Company, SunTrust and STRH, the letter agreement dated October 7,
2014 among such parties and the letter agreement dated June 18, 2014 among such
parties.
“Surety” means (i) Travelers Casualty and Surety Company of America and its
successors and permitted assigns or (ii) any Person who replaces or supplements
the Person identified in clause (i) under the applicable Surety Credit Documents
as executor or procurer of bonds pursuant to such Surety Credit Documents, and
their co-sureties and reinsurers, and their respective successors and permitted
assigns.
“Surety Bond Obligations” means obligations to the issuers of surety bonds for
the account of the Company or a Subsidiary, which for all purposes herein shall
be calculated based on the estimated cost to complete the applicable projects
taking into consideration the progress made on any such projects and not the
face value or penal sum of such surety bonds.
“Surety Credit Documents” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Credit Documents contained in such
Intercreditor Agreement).
“Surety Priority Collateral” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Priority Collateral contained in such
Intercreditor Agreement).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

28    
57410581_7

--------------------------------------------------------------------------------




“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any reasonable and customary form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) and as to
which the Company shall have previously been informed in writing, appropriately
completed and signed by a Responsible Officer of the Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000, as
such amount may be adjusted from time to time in accordance with this Agreement,
and (b) the Aggregate (USD) Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate (USD) Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $40,000,000.
“TIIE” has the meaning specified in the definition of Eurocurrency Rate.
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments of such Lender at such time, the aggregate principal amount
at such time of its outstanding Loans and the amount of such Lender’s
participations in L/C Obligations, Bankers’ Acceptances and Swing Line Loans at
such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total (USD) Outstandings” means the aggregate Outstanding Amount of all
Committed (USD) Loans, Swing Line Loans and all L/C Obligations.
“TPEC” has the meaning specified in the definition of Foreign Finance Company
Plan.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

29    
57410581_7

--------------------------------------------------------------------------------




“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).
“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed as an
“Unrestricted Subsidiary” on Part (d) of Schedule 5.13, (b) each Person that
becomes a Subsidiary of the Company after the date hereof (whether by reason of
being newly created, by acquisition or otherwise) if, at the time such Person
becomes a Subsidiary, the Company notifies the Administrative Agent that such
Person shall be an Unrestricted Subsidiary for purposes of this Agreement in
accordance with Section 6.12(i) (in which case all Investments made in such
Person by the Company or any Restricted Subsidiary in connection with its
becoming a Subsidiary shall be deemed to be Investments in an Unrestricted
Subsidiary for purposes of Section 7.02 and all arrangements between such Person
and the Company or any Restricted Subsidiary in existence at the time it becomes
an Unrestricted Subsidiary shall be subject to Section 7.08), (c) each
Subsidiary that is designated as an Unrestricted Subsidiary pursuant to Section
6.12(i); provided that in the case of (b) and (c), such designation shall be
deemed to be an Investment on the date of such designation in an Unrestricted
Subsidiary in an amount equal to the sum of (i) the Company’s direct or indirect
equity ownership percentage of the net worth of such designated Restricted
Subsidiary immediately prior to such designation (such net worth to be
calculated without regard to any guarantee provided by such designated
Restricted Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Restricted Subsidiary to the Company or any
Restricted Subsidiary immediately prior to such designation, all calculated
except as set forth in the parenthetical to clause (i), on a consolidated basis
in accordance with GAAP, and (d) each Subsidiary of an Unrestricted Subsidiary;
provided that, for the sake of clarity, (x) each Loan Party is ipso facto a
Restricted Subsidiary, (y) if any Unrestricted Subsidiary becomes a Loan Party
it shall automatically and simultaneously be deemed a Restricted Subsidiary
without any required action on behalf of the Company or any other Person and (z)
each Subsidiary shall be deemed a Restricted Subsidiary unless it shall have
been designated as an Unrestricted Subsidiary in accordance with this Agreement.
“US Holdco” has the meaning specified in the definition of Foreign Finance
Company Plan.
“USD Commitment” means, as to each Lender, its obligation to (a) make Committed
(USD) Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “USD Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


“Wholly-Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interests with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investment by
foreign nationals mandated by applicable Law) is beneficially, owned, directly
or indirectly, by such Person.


“Working Capital” means, as of any date of determination, for the Company and
its Restricted Subsidiaries on a consolidated basis, the excess (if any) of
consolidated current assets over consolidated current liabilities, in each case
as calculated in accordance with GAAP and set forth on a consolidated balance
sheet of the Company and its Restricted Subsidiaries as of such date.
1.03    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing

30    
57410581_7

--------------------------------------------------------------------------------




or interpreting such law and any reference to any law or regulation shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.04    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including any change
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB or its successors) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that (i) until so amended, (A)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (B) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP and (ii) any operating lease that
is treated as a capital lease as a result of a change in GAAP shall be treated
as an operating lease for all purposes under this Agreement.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or the
Company and its Restricted Subsidiaries, as the case may be, or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or the Company and its Restricted Subsidiaries on a
consolidated basis, as the case may be, or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary or a Restricted Subsidiary, as the case may be, as
defined herein.
1.05    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.06    Exchange Rates; Currency Equivalents. (1) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.
Wherever in this Agreement in connection with a Committed (MC) Borrowing, the
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit or Bankers’ Acceptance,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Committed (MC) Borrowing, Eurocurrency Rate Loan, Letter of
Credit or Bankers’ Acceptance is denominated in an Alternative Currency, such
amount shall be the Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

31    
57410581_7

--------------------------------------------------------------------------------




1.07    Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, (a) the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time and (b) the amount of
any Bankers’ Acceptance at any time shall be deemed to be the face value of such
Bankers’ Acceptance without respect to any discounts.
1.10    Adjustments for Acquisitions and Dispositions. For each period of four
consecutive fiscal quarters ending following the date of any Acquisition or
Disposition, for purposes of determining consolidated EBITDA, Consolidated
EBITDA, Foreign Leverage Ratio, Consolidated Leverage Ratio and Consolidated
Interest Coverage Ratio, the consolidated results of operations of the Company
and its Restricted Subsidiaries, the Company and its Subsidiaries or the Loan
Parties, as the case may be, shall include the results of operations of the
Person or assets subject to such Acquisition or exclude the results of
operations of the Person or assets subject to such Disposition, as the case may
be, on a historical pro forma basis to the extent information in sufficient
detail concerning such historical results of such Person or assets is reasonably
available, and which amounts shall include expected cost savings, operating
expense reductions, restructuring charges and expenses and cost-saving synergies
projected by the Company in good faith to result from actions with respect to
which substantial steps have been, will be, or are expected to be, taken (in the
good faith determination of the Company and evidenced by a certificate of a
Responsible Officer of the Company) within 12 months after such transaction;
provided that such cost savings, operating expense reductions, restructuring
charges and expenses and cost-savings synergies, together with any amounts
included in the calculation of Consolidated EBITDA pursuant to clause (xvi)
thereof, may only be included to the extent such charges collectively do not
increase Consolidated EBITDA by more than 5%.
ARTICLE II.
COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans.
(i)Committed (USD) Loans. Subject to the terms and conditions set forth herein,
each Committed (USD) Lender severally agrees to make loans (each such loan, a
“Committed (USD) Loan”) to the Borrowers, in Dollars, from time to time, on any
Business Day during the Availability Period with respect to the Committed (USD)
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s USD Commitment; provided, however, that after giving
effect to any Committed (USD) Borrowing, (i) the Total (USD) Outstandings shall
not exceed the Aggregate (USD) Commitments, (ii) the aggregate Outstanding
Amount of the Committed (USD) Loans of any Lender, plus such Lender’s Applicable
(USD) Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable (USD) Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s USD Commitment and (iii) during any Senior
Convertible Notes Preference Period, the Total Outstandings shall not exceed the
Senior Convertible Notes Preference Period Threshold. Within the limits of each
Committed (USD) Lender’s USD Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Committed (USD)
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
(ii)Committed (MC) Loans. Subject to the terms and conditions set forth herein,
each Committed (MC) Lender severally agrees to make loans (each such loan, a
“Committed (MC) Loan”) to the Borrowers, in Dollars or an Alternative Currency,
from time to time, on any Business Day during the Availability Period with
respect to the Committed (MC) Facility, in an aggregate amount not to exceed at
any time outstanding the amount of such Lender’s MC Commitment; provided,
however, that after giving effect to any Committed (MC) Borrowing, (i) the
aggregate Outstanding Amount of all Committed (MC) Loans shall not exceed the
Aggregate (MC) Commitments, (ii) the aggregate Outstanding Amount of the
Committed (MC) Loans of any Lender shall not exceed such Lender’s MC Commitment
and (iii) during any Senior Convertible Notes Preference Period, the Total
Outstandings shall not exceed the Senior Convertible Notes Preference Period
Threshold. Within the limits of each Committed (MC) Lender’s MC Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b). Committed (MC) Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.

32    
57410581_7

--------------------------------------------------------------------------------




2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone or in the form of a Committed Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice. Each such notice must
be received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
12:00 noon four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders under the
applicable Facility of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 12:00 noon, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans, the Administrative Agent shall notify the Company
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders. Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Sections 2.03(d) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Committed (USD) Borrowing, a Committed (MC) Borrowing, a conversion
of Committed (USD) Loans or Committed (MC) Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) if applicable, the
currency of the Committed (MC) Loans to be borrowed and (vii) the Borrower of
the requested Borrowing. If the Company fails to specify a currency in a
Committed Loan Notice requesting a Committed (MC) Borrowing, then the Committed
(MC) Loans so requested shall be made in Dollars. If the Company fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed (MC) Loans denominated in an Alternative Currency,
such Loans shall be continued as Eurocurrency Rate Loans in such Alternative
Currency with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Committed (MC) Loan may be converted into or continued as a Committed (MC) Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed (MC) Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Lender under such Facility of
the amount (and, if applicable, the currency) of its Applicable Percentage under
such Facility of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender under the applicable Facility of the details of any
automatic conversion to Base Rate Loans or continuations of Committed (MC) Loans
denominated in an Alternative Currency, in each case as described in the
preceding subsection. In the case of a Committed Borrowing, each Lender under
the applicable Facility shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed (MC) Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date a Committed Loan Notice with respect to a Committed (USD) Borrowing is
given by the Company, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as,

33    
57410581_7

--------------------------------------------------------------------------------




converted to or continued as Eurocurrency Rate Loans (whether in Dollars or an
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be redenominated into Dollars
in the amount of the Dollar Equivalent thereof on the last day of the then
current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect with respect to Committed Loans.
2.03    Letters of Credit and Bankers’ Acceptances.
(a)    Letter of Credit – BA Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Committed (USD) Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit and Clean BAs denominated in Dollars or in an
Alternative Currency for the account of the Company or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, (2) to honor drawings under the Letters of Credit and to
make payments under Bankers’ Acceptances and (3) with respect to Acceptance
Credits, to create L/C Issued BAs in accordance with the terms thereof and
hereof; and (B) the Committed (USD) Lenders severally agree to participate in
Letters of Credit and Bankers’ Acceptances issued for the account of the Company
or its Subsidiaries and any drawings or payments thereunder; provided that (A)
after giving effect to any L/C Credit Extension, (v) the Total (USD)
Outstandings shall not exceed the Aggregate (USD) Commitments, (w) the aggregate
Outstanding Amount of the Committed (USD) Loans of any Lender, plus such
Lender’s Applicable (USD) Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable (USD) Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s USD Commitment,
(x) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit, (y) the Outstanding Amount of the L/C Obligations with respect
to Letters of Credit and Bankers’ Acceptances denominated in an Alternative
Currency shall not exceed the Alternative Currency Letter of Credit Sublimit and
(z) during any Senior Convertible Notes Preference Period, the Total
Outstandings shall not exceed the Senior Convertible Notes Preference Period
Threshold and (B) as to Clean BAs and Acceptance Credits, the Bankers’
Acceptance created or to be created thereunder shall be an eligible bankers’
acceptance under Section 13 of the Federal Reserve Act (12 U.S.C. § 372). Each
request by the Company for the issuance or amendment of a Letter of Credit or
Bankers’ Acceptance shall be deemed to be a representation by the Company that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit and Bankers’ Acceptances shall be fully revolving, and accordingly the
Company may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed
and Bankers’ Acceptances that have matured and been reimbursed. The Company
agrees to promptly notify the Administrative Agent of the designation of any
Lender as an L/C Issuer. All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit or Bankers’
Acceptance, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required (USD) Lenders have approved such expiry date;
(B)    the maturity date of any Bankers’ Acceptance would occur earlier than 30
or later than 180 days from date of issuance or in any event later than 60 days
before the Letter of Credit Expiration Date, unless the Required (USD) Lenders
have approved such expiry date; or

34    
57410581_7

--------------------------------------------------------------------------------




(C)    the expiry date of the requested Letter of Credit, or the maturity date
of any Bankers’ Acceptance (including any L/C Issued BA issued under a Letter of
Credit), would occur after the Letter of Credit Expiration Date, unless all the
Committed (USD) Lenders have approved such expiry date.
(i)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit or Bankers’ Acceptance, if:
(D)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit or Bankers’ Acceptance, or any Law applicable to the L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit or
bankers’ acceptances generally or the Letter of Credit or any Bankers’
Acceptances in particular or shall impose upon the L/C Issuer with respect to
the Letter of Credit or Bankers’ Acceptance any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(E)    the issuance of the Letter of Credit or any related Bankers’ Acceptance
would violate one or more policies of the L/C Issuer, applicable to letters of
credit generally, or the creation of any Bankers’ Acceptance would cause the L/C
Issuer to exceed the maximum amount of outstanding bankers’ acceptances
permitted by law;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit or Bankers’ Acceptance is in an initial stated
amount less than $100,000, in the case of a commercial Letter of Credit or
Bankers’ Acceptance, or $250,000, in the case of a standby Letter of Credit;
(D)    such Letter of Credit or Bankers’ Acceptance is to be denominated in a
currency other than Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit or Bankers’ Acceptance issue Letters of Credit or Bankers’ Acceptances
in the requested currency;
(F)    any Committed (USD) Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion;
(G)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(H)    such Bankers’ Acceptance is to be used for a purpose other than as
described in the last sentence of Section 2.03(c)(i).
(iv)    The L/C Issuer shall not amend any Letter of Credit or Bankers’
Acceptance if the L/C Issuer would not be permitted at such time to issue the
Letter of Credit or Bankers’ Acceptance in its amended form under the terms
hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
or Bankers’ Acceptance if (A) the L/C Issuer would have no obligation at such
time to issue the Letter of Credit or Bankers’ Acceptance in its amended form
under the terms hereof, or (B) the beneficiary of the Letter of Credit or
Bankers’ Acceptance does not accept the proposed amendment to the Letter of
Credit or Bankers’ Acceptance.
(vi)    The L/C Issuer shall act on behalf of the Committed (USD) Lenders with
respect to any Letters of Credit or Bankers’ Acceptances issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or

35    
57410581_7

--------------------------------------------------------------------------------




omissions suffered by the L/C Issuer in connection with Letters of Credit and
Bankers’ Acceptances issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit and Bankers’ Acceptances as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 12:00 noon at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their reasonable discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Committed (USD) Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer's usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Committed (USD) Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable (USD) Percentage times the amount of such Letter of Credit.
(ii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its reasonable discretion, agree to issue a
standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Committed (USD) Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required (USD) Lenders have elected not
to permit such extension or (2) from the Administrative Agent, any Committed
(USD) Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

36    
57410581_7

--------------------------------------------------------------------------------




(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Procedure for Issuance of Clean Bankers’ Acceptances


(i)Each Clean Bankers’ Acceptance shall be issued upon the request of the
Company delivered to the L/C Issuer (with a copy to the Administrative Agent) in
the form of a Bankers’ Acceptance Request, appropriately completed and signed by
a Responsible Officer of the Company. Bankers’ Acceptances Requests may be
delivered and accepted electronically. Such Bankers’ Acceptance Request must be
received by the L/C Issuer and the Administrative Agent not later than 12:00
noon (or such later date and time as the L/C Issuer may agree in a particular
instance in its reasonable discretion) of the proposed issuance date. Each
Bankers’ Acceptance Request shall specify in form and detail satisfactory to the
L/C Issuer: (A) the proposed issuance date of the requested Clean Bankers’
Acceptance (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the shipping information; (E) a description of
the inventory; and (F) such other matters as the L/C Issuer may reasonably
require. Each Clean Bankers’ Acceptance shall be in a minimum increment of
$100,000, shall be endorsed in blank, shall cover the purchase of inventory,
shall mature on a Business Day up to one hundred eighty (180) days after the
date thereof, and shall not be payable prior to its stated maturity date.
(ii)Promptly after receipt of any Bankers’ Acceptance Request, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Bankers’ Acceptance Request
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance is permitted in accordance
with the terms hereof, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Clean Bankers’ Acceptance for the
account of the Company, in each case in accordance with the L/C Issuer’s usual
and customary business practices. Immediately upon the issuance of each Clean
Bankers’ Acceptance, each Committed (USD) Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Clean Bankers’ Acceptance in an amount equal to the
product of such Committed (USD) Lender’s Applicable (USD) Percentage times the
amount of such Clean Bankers’ Acceptance.
(iii)In the event that the L/C Issuer presents a draft on a matured Clean
Bankers’ Acceptance for payment and the Company, at the time of such
presentment, does not have funds on deposit in its account at the Administrative
Agent sufficient to pay the entire amount of the draft (including any charges or
expenses paid or incurred by the L/C Issuer in connection with such draft), the
Administrative Agent shall deem such amount to be an Unreimbursed Amount and
proceed in accordance with the provisions of Section 2.03(d)(iii) which relate
to a Bankers’ Acceptance not paid on maturity.
(d)
Drawings and Reimbursements; Funding of Participations.



(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or, with respect to any Acceptance Credit, presentation of documents,
under such Letter of Credit, or any presentation for payment of a Bankers’
Acceptance, the L/C Issuer shall notify the Company and the Administrative Agent
thereof. In the case of a Letter of Credit or Bankers’ Acceptance denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in an
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit or
Bankers’ Acceptance denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 12:00 noon on the
date of any payment by the L/C Issuer under a Letter of Credit or Bankers’
Acceptance to be reimbursed in Dollars, or the Applicable Time on the date of
any payment by the L/C Issuer under a Letter of Credit or Bankers’ Acceptance to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing or Bankers’ Acceptance, as
applicable, and in the applicable currency. In the event that (A) a drawing or
payment denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 2.03(d)(i) and (B) the Dollar
amount paid by the Company, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in an Alternative Currency equal to the
drawing or payment, the Company agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase such Alternative Currency in the full amount
of the drawing or payment. If the Company fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Committed
(USD)

37    
57410581_7

--------------------------------------------------------------------------------




Lender of the Honor Date, the amount of the unreimbursed drawing or presentation
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Lender’s
Applicable (USD) Percentage thereof. In such event, the Company shall be deemed
to have requested a Committed (USD) Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate (USD) Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(d)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)Each Committed (USD) Lender shall upon any notice pursuant to Section
2.03(d)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable (USD) Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (which shall not be earlier than the Business Day
immediately following the date such notice is given), whereupon, subject to the
provisions of Section 2.03(d)(iii), each Committed (USD) Lender that so makes
funds available shall be deemed to have made a Base Rate Committed (USD) Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed (USD) Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Committed (USD) Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(d)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)Until each Committed (USD) Lender funds its Committed (USD) Loan or L/C
Advance pursuant to this Section 2.03(d) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Lender’s Applicable (USD) Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)Each Committed (USD) Lender’s obligation to make Committed (USD) Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit
and payments made on Bankers’ Acceptances, as contemplated by this Section
2.03(d), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Company, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Committed (USD) Lender’s obligation to make Committed (USD) Loans pursuant to
this Section 2.03(d) is subject to the conditions set forth in Section 4.02
(other than delivery by the Company of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit or Bankers’ Acceptance, together with
interest as provided herein.
(vi)If any Committed (USD) Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(d) by the time
specified in Section 2.03(d)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed (USD) Loan included in the relevant Committed (USD) Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Committed (USD) Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

38    
57410581_7

--------------------------------------------------------------------------------




(e)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Committed (USD) Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(d), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable (USD) Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Committed
(USD) Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable (USD) Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Committed
(USD) Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(f)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and each payment under any
Bankers’ Acceptance and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit or Bankers’
Acceptance, this Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), the L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or Bankers’
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit or Bankers’ Acceptance proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit or obtain payment under any Bankers’
Acceptance;
(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Company or any waiver by the L/C Issuer
which does not in fact materially prejudice the Company;
(v)honor of a demand for payment presented electronically even if such Letter of
Credit or Bankers’ Acceptance requires that demand be in the form of a draft;
(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit or Bankers’
Acceptance if presentation after such date is authorized by the UCC, the ISP or
the UCP, as applicable;
(vii)any payment by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or Bankers’ Acceptance; or any
payment made by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Banker’s Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;
(viii)any adverse change in the relevant exchange rates or in the availability
of an Alternative Currency to the Company or any Subsidiary or in the relevant
currency markets generally; or
(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

39    
57410581_7

--------------------------------------------------------------------------------




The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will immediately notify the L/C Issuer. The Company
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(g)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit or making any payment under a Bankers’
Acceptance, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Committed (USD) Lenders or the Required (USD) Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers’ Acceptance or Issuer Document. The Company hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers’ Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(f);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by the L/C Issuer's willful
misconduct or gross negligence or the L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit or to honor any Bankers’ Acceptance presented for payment in
strict compliance with its terms and conditions. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
endorsing, transferring or assigning or purporting to endorse, transfer or
assign a Letter of Credit or Bankers’ Acceptance or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit,
Bankers’ Acceptance or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit or Bankers’ Acceptance chooses such law or practice.
(i)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Committed (USD) Lender in accordance, subject to Section
2.17, with its Applicable (USD) Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required (USD) Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(j)    BA Fees. The Company shall pay to the Administrative Agent for the
account of each Committed (USD) Lender in accordance, subject to Section 2.17,
with its Applicable (USD) Percentage a Bankers’ Acceptance fee (the “BA Fee”)
equal to the Bankers’ Acceptance Rate plus the Applicable Rate times the Dollar
Equivalent of the daily maximum stated amount of all outstanding Bankers’
Acceptances. BA Fees shall be (i) due and payable on the first Business Day
after the end of each March,

40    
57410581_7

--------------------------------------------------------------------------------




June, September and December, commencing with the first such date to occur after
the issuance of such Bankers’ Acceptance, on the Maturity Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Bankers’ Acceptance Rate or the Applicable Rate for Bankers’ Acceptances
during any quarter, the maximum stated amount of all outstanding Bankers’
Acceptances shall be computed and multiplied by the Bankers’ Acceptance Rate or
Applicable Rate, as applicable, separately for each period during such quarter
that such Bankers’ Acceptance Rate or Applicable Rate, as applicable, was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required (USD) Lenders, while any Event of Default exists, all BA
Fees shall accrue at the Default Rate.
(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Bank of America Fee Letter with respect to such
Letters of Credit issued by Bank of America and with respect to such Letters of
Credit issued by any other L/C Issuer at a rate determined by the Company and
such L/C Issuer, computed on the Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at the rate specified in the Bank of America Fee Letter with respect
to Letters of Credit issued by Bank of America and with respect to Letters of
Credit issued by any other L/C Issuer at a rate separately agreed between the
Company and such L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and (iii)
with respect to each standby Letter of Credit, at the rate per annum specified
in the Bank of America Fee Letter with respect to such Letters of Credit issued
by Bank of America and with respect to such Letters of Credit issued by any
other L/C Issuer at a rate determined by the Company and such L/C Issuer,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. In addition, the Company shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit and bankers’ acceptances as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(l)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(m)    Letters of Credit/Bankers’ Acceptances Issued for Subsidiaries.
Notwithstanding that a Letter of Credit or Bankers’ Acceptance issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Company shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit or Bankers’
Acceptance, as applicable. The Company hereby acknowledges that the issuance of
Letters of Credit or Bankers’ Acceptances for the account of Subsidiaries inures
to the benefit of the Company, that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries and that such issuance for the
benefit of a Subsidiary constitutes an Investment by the Company in such
Subsidiary that must comply with Section 7.02.
(n)    Letters of Credit Reports. For so long as any Letter of Credit or
Bankers’ Acceptance issued by an L/C Issuer (other than Bank of America) is
outstanding, such L/C Issuer shall deliver to the Administrative Agent within
five (5) Business Days after each calendar month, and on each date that an L/C
Credit Extension occurs with respect to any such Letter of Credit or Bankers’
Acceptance, a report in the form of Exhibit N, appropriately completed with the
information for every outstanding Letter of Credit or Bankers’ Acceptance issued
by such L/C Issuer. The Administrative Agent will notify the Lenders of its
receipt of any such report and provide a copy thereof to any Lender following
such Lender’s request.
2.04    Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Committed (USD)
Lenders set forth in this Section 2.04, shall make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Company from time to time on any Business Day
during the Availability Period with respect to the Committed (USD) Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable (USD) Percentage of the Outstanding Amount of
Committed (USD) Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s USD Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total (USD)
Outstandings shall not exceed the Aggregate (USD) Commitments, (ii) the
aggregate Outstanding Amount of the Committed (USD) Loans of any Lender, plus
such Lender’s Applicable (USD) Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable (USD) Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s USD Commitment

41    
57410581_7

--------------------------------------------------------------------------------




and (iii) during any Senior Convertible Notes Preference Period, the Total
Outstandings shall not exceed the Senior Convertible Notes Preference Period
Threshold, and provided, further, that the Company shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Committed (USD)
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable (USD) Percentage
times the amount of such Swing Line Loan.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Committed (USD) Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Committed (USD) Lender make
a Base Rate Committed (USD) Loan in an amount equal to such Lender's Applicable
(USD) Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate (USD) Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Company with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Committed (USD) Lender shall make an
amount equal to its Applicable (USD) Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Committed (USD) Lender that so makes funds available shall be deemed to have
made a Base Rate Committed (USD) Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed (USD) Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Committed (USD) Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Committed (USD) Lenders fund its risk participation in the relevant Swing Line
Loan and each Committed (USD) Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
(iii)If any Committed (USD) Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Committed (USD) Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed (USD)
Loan included in the relevant Committed (USD) Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

42    
57410581_7

--------------------------------------------------------------------------------




(iv)Each Committed (USD) Lender’s obligation to make Committed (USD) Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Committed (USD) Lender’s obligation to make Committed (USD) Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Committed (USD) Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable (USD) Percentage thereof in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Committed (USD) Lender shall pay to the Swing Line Lender its
Applicable (USD) Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Committed (USD) Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Committed (USD) Lender funds its Base Rate Committed (USD) Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable (USD) Percentage of any Swing Line Loan, interest in respect of such
Applicable (USD) Percentage shall be solely for the account of the Swing Line
Lender.
(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments. (a)     Each Borrower may, upon notice from the Company to
the Administrative Agent, which notice may be given in writing via electronic
mail or other means of electronic transmission (provided that with respect to
any prepayment of Eurocurrency Rate Loans, such notice shall be given by
delivery of a Notice of Loan Prepayment), at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty subject to Section 3.05; provided that any such notice must delivered to
the Administrative Agent not later than 2:00 p.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.
(b)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

43    
57410581_7

--------------------------------------------------------------------------------




(c)    If at any time the Total (USD) Outstandings exceed an amount equal to the
Aggregate (USD) Commitments then in effect, the Borrowers shall prepay Loans in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed the Aggregate (USD) Commitments then in
effect. Notwithstanding the foregoing, Cash Collateralization shall not cure or
eliminate the Company’s obligation to prepay Loans in an amount necessary such
that Total (USD) Outstandings would not exceed the Aggregate (USD) Commitments.
(d)    If for any reason the Outstanding Amount of all Committed (MC) Loans at
any time exceeds the Aggregate (MC) Commitments at such time, the Borrowers
shall prepay Committed (MC) Loans in an aggregate amount equal to such excess.
2.06    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate (USD) Commitments or the
Aggregate (MC) Commitments, or from time to time permanently reduce the
Aggregate (USD) Commitments or the Aggregate (MC) Commitments; provided that (i)
any such notice shall be received by the Administrative Agent not later than
12:00 noon three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $100,000 in excess thereof, (iii) the Company shall not
terminate or reduce (A) the Aggregate (USD) Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total (USD)
Outstandings would exceed the Aggregate (USD) Commitments or (B) the Aggregate
(MC) Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Outstanding Amount of all Committed (MC)
Loans would exceed the Aggregate (MC) Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate (USD) Commitments, the Alternative
Currency Letter of Credit Sublimit, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Aggregate (USD) Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate (USD) Commitments or the Aggregate
(MC) Commitments. The amount of any such Aggregate (USD) Commitment reduction
shall not be applied to the Alternative Currency Letter of Credit Sublimit, the
Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Company, except as otherwise provided in clause (iv) above. Any reduction
of the Aggregate (USD) Commitments shall be applied to the USD Commitment of
each Lender according to its Applicable (USD) Percentage. Any reduction of the
Aggregate (MC) Commitments shall be applied to the MC Commitment of each Lender
according to its Applicable Percentage with respect to the Committed (MC)
Facility. All fees accrued until the effective date of any termination of the
Aggregate (USD) Commitments or Aggregate (MC) Commitments, as the case may be,
shall be paid on the effective date of such termination.
2.07    Repayment of Loans. (a)     Each Borrower shall repay to the Committed
(USD) Lenders on the Maturity Date the aggregate principal amount of Committed
(USD) Loans made to such Borrower outstanding on such date.
(b)    Each Borrower shall repay to the Committed (MC) Lenders on the Maturity
Date the aggregate principal amount of Committed (MC) Loans made to such
Borrower outstanding on such date.
(c)    The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
2.08    Interest. (a)    Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required (USD) Lenders (in the case of the Committed
(USD) Facility) or the Required (MC) Lenders (in the case of the Committed (MC)
Facility), as the case may be, such overdue amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the occurrence and during the continuation of any Event of Default
under Section 8.01(f) or (g), and upon the request of the Required (USD) Lenders
(in the case of the Committed (USD) Facility) or the Required (MC) Lenders (in
the case of the Committed (MC) Facility), as the case may be, while any other
Event of Default exists, the

44    
57410581_7

--------------------------------------------------------------------------------




Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.09    Fees. In addition to certain fees described in subsections (i), (j) and
(k) of Section 2.03:
(a)    Commitment Fee.     (i)    The Company shall pay to the Administrative
Agent for the account of each Committed (USD) Lender in accordance with its
Applicable (USD) Percentage, a commitment fee in Dollars equal to the Applicable
Rate times the actual daily amount by which the Aggregate (USD) Commitments
exceed the sum of (i) the Outstanding Amount of Committed (USD) Loans and (ii)
the Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17. The commitment fee shall accrue at all times during the
Availability Period with respect to the Committed (USD) Facility, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of such Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For the avoidance
of doubt, the Outstanding Amount of Swing Line Loans will not be considered when
calculating the commitment fee above.
(ii)    The Company shall pay to the Administrative Agent for the account of
each Committed (MC) Lender in accordance with its Applicable Percentage in
respect of the Committed (MC) Facility, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Aggregate (MC)
Commitments exceed the Outstanding Amount of Committed (MC) Loans, subject to
adjustment as provided in Section 2.17. The commitment fee shall accrue at all
times during the Availability Period with respect to the Committed (MC)
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of such
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b)    Other Fees. (1) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a)     All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. Other than as provided under Section 2.08(d), all other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear

45    
57410581_7

--------------------------------------------------------------------------------




interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(d)(iii), 2.03(i), 2.03(j) or 2.08(b) or under Article VIII.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt. (a)    The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit, Bankers’ Acceptances and Swing
Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Committed (MC) Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require (upon reasonable notice) that any payments due
under this Agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of such Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such

46    
57410581_7

--------------------------------------------------------------------------------




Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
the date such amount is made available to such Borrower to the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly (if possible, on the same day) return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit, Swing Line
Loans and Bankers’ Acceptances and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Committed Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments

47    
57410581_7

--------------------------------------------------------------------------------




shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.17, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Company as Borrowing Agent; Joint and Several Liability.
(a)    Because the operations and business activities of the Borrowers are
highly integrated and interdependent, at any particular time it is in the mutual
best interest of the Administrative Agent, the Lenders and the Borrowers for the
Company, through one or more of its Responsible Officers, to deliver all
Requests for Credit Extension and all other such notices, and to take all other
action of a Responsible Officer in this Agreement or in any other Loan Document,
whether on behalf of the Company or any other Borrower, and to determine which
of the Borrowers will directly receive the proceeds of a Loan. Each of the
Borrowers hereby directs the Administrative Agent to disburse the proceeds of
each Loan as directed by the Company through a Responsible Officer, and such
distribution will, in all circumstances, be deemed to be made to the Borrower to
which such proceeds are directed. Each Borrower hereby irrevocably designates,
appoints, authorizes and directs the Company (including each Responsible Officer
of the Company) to act on behalf of such Borrower for the purposes set forth in
this Section 2.14, and to act on behalf of such Borrower for purposes of giving
notice to the Administrative Agent of requests for Borrowings, conversions,
continuations and for otherwise giving and receiving notices and certifications
under this Agreement or any other Loan Document and otherwise for taking all
other action contemplated to be taken by the Company (including each Responsible
Officer of the Company) hereunder or under any other Loan Document. Each
Borrower further appoints the Company as its agent for any service of process.
The Administrative Agent is entitled to rely and act on the instructions of the
Company, by and through any Responsible Officer, on behalf of each Borrower.
Without limiting the provisions of Section 10.04, each Borrower covenants and
agrees to assume liability for and to protect, indemnify and hold harmless the
Administrative Agent, the Lenders, the L/C Issuer and the Swing Line Lender from
any and all liabilities, obligations, damages, penalties, claims, causes of
action, costs, charges and expenses (including reasonable attorneys’ fees),
which may be incurred by, imposed or asserted against the Administrative Agent,
any Lender, the L/C Issuer or the Swing Line Lender, howsoever arising or
incurred because of, out of or in connection with the disbursements of Loans and
Credit Extensions in accordance with this Section 2.14; provided, however, the
liability of the Borrowers pursuant to this indemnity shall not extend to any
liability, obligation, damage, penalty, claim, cause of action, cost, charge or
expense of any Person (i) determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, any Lender, the L/C Issuer or
the Swing Line Lender or (ii) result from a claim brought by any Borrower or any
other Loan Party against any Lender, the L/C Issuer or the Swing Line Lender for
breach in bad faith of such Person’s obligations hereunder or under any other
Loan Document, if such Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction; provided further that the reimbursement of fees,
charges and disbursements of counsel shall be limited to one counsel and one
local counsel and one applicable regulatory counsel and local counsel in each
relevant jurisdiction for the Persons indemnified pursuant to this Section
2.14(a). The Company shall maintain detailed accounting and records of all
disbursements and payments made to each Borrower with respect to proceeds of
Loans. Not in any way in limitation of any other provisions set forth herein,
such books and records may be reviewed and copied by the Administrative Agent at
the Company’s expense at reasonable intervals and upon reasonable notice given
by the Administrative Agent to the Company.
(b)    Each Borrower shall be jointly and severally liable for all Obligations.
For the avoidance of doubt, each of the Borrowers agrees and understands that it
shall be jointly and severally liable for the Obligations as described in the
preceding sentence, without regard to the identity of the Borrower in whose name
any Loan is made or other Obligation is incurred.

48    
57410581_7

--------------------------------------------------------------------------------




(c)    It is the intention of the parties that with respect to each Borrower,
its obligations under Section 2.14(b) shall be absolute, unconditional and
irrevocable irrespective of, and each Borrower hereby expressly waives, to the
extent permitted by law, any defense to its Obligations under this Agreement and
all the other Loan Documents to which it is a party by reason of:
(i)any lack of legality, validity or enforceability of this Agreement, of any of
the Notes, of any other Loan Document, or of any other agreement or instrument
creating, providing security for, or otherwise relating to any of the
Obligations (the Loan Documents and all such other agreements and instruments
being collectively referred to as the “Related Agreements”);
(ii)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;
(iii)any acceleration of the maturity of any of the Obligations (whether of such
Borrower or of any other Borrower) or of any other obligations or liabilities of
any Person under any of the Related Agreements;
(iv)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Obligations
(whether of such Borrower or of any other Borrower) or for any other obligations
or liabilities of any Person under any of the Related Agreements;
(v)any dissolution of any Borrower or any Subsidiary Guarantor or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement
into or with another entity or any transfer or disposition of any assets of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement;
(vi)any extension (including extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part;
(vii)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of any of the
Obligations (whether of such Borrower or of any other Borrower);
(viii)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including without
limitation any term pertaining to the payment or performance of any of the
Obligations (whether of such Borrower or of any other Borrower) or any of the
obligations or liabilities of any party to any other Related Agreement; or
(ix)any other circumstance whatsoever (with or without notice to or knowledge of
any other Borrower) which may or might in any manner or to any extent vary the
risks of such Borrower, or might otherwise constitute a legal or equitable
defense available to, or discharge of, a surety or a guarantor, including any
right to require or claim that resort be had to any Borrower or any other Loan
Party or to any collateral in respect of the Obligations.
(d)    Each Borrower hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) the Secured Parties’ heretofore, now or
from time to time hereafter making Loans and otherwise loaning monies or giving
or extending credit to or for the benefit of any other Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Obligations, whether pursuant to this Agreement or the Notes or any
other Loan Document or Related Agreement or any amendments, modifications, or
supplements thereto, or replacements or extensions thereof; (ii) presentment,
demand, default, non-payment, partial payment and protest; and (iii) any other
event, condition, or occurrence described in Section 2.14(c). Each Borrower
agrees that each Secured Party may heretofore, now or at any time hereafter do
any or all of the foregoing in such manner, upon such terms and at such times as
each Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing such
Borrower from its Obligations, and each Borrower hereby consents to each and all
of the foregoing events or occurrences.
(e)    The Obligations of each Borrower under this Section 2.14 are independent,
and a separate action or actions may be brought and prosecuted against any
Borrower whether action is brought against any other Borrower or whether any
other Borrower is joined in any such action or actions; and each Borrower waives
the benefit of any statute of limitations affecting its liability hereunder.
(f)    Each Borrower represents and warrants that the request for joint handling
of the Loans and other Obligations made hereunder was made because (i) such
Borrower expects to derive benefit, directly or indirectly, from such
availability because

49    
57410581_7

--------------------------------------------------------------------------------




the successful operation of the Borrowers is dependent on the continued
successful performance of the functions of the group and (ii) the credit
extended under this Agreement will enhance the overall financial strength and
stability of the Borrowers’ consolidated group of companies.
(g)    Each Borrower represents and warrants that (i) it has established
adequate means of obtaining from other Borrowers on a continuing basis financial
and other information pertaining to the business, operations and condition
(financial and otherwise) of other Borrowers and their respective property, and
(ii) it now is and hereafter will be completely familiar with the business,
operations and condition (financial and otherwise) of other Borrowers, and their
property. Each Borrower hereby waives and relinquishes any duty on the part of
any Secured Party to disclose to such Borrower any matter, fact or thing
relating to the business, operations or condition (financial or otherwise) of
other Borrowers, or the property of other Borrowers, whether now or hereafter
known by such Secured Party during the life of this Agreement.
(h)    Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, each Borrower waives
any right to assert against any Secured Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of its Obligations, any defense
(legal or equitable) or other claim which such Borrower may now or at any time
hereafter have against any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Borrower.
(i)    Each Borrower hereby unconditionally subordinates all present and future
debts, liabilities or obligations now or hereafter owing to such Borrower (a) of
any other Borrower, to the payment in full of the Obligations, and (b) of each
other Person now or hereafter constituting a Loan Party, to the payment in full
of the obligations of such Loan Party owing to any Secured Party and arising
under the Loan Documents or any Secured Cash Management Agreement or Secured
Hedge Agreement. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Obligations or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Borrower as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Borrower.
2.15    Increase in Commitments.
(a)Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Lenders), at any time after the Amendment No. 2 Effective
Date, the Company may request additional Commitments (each an “Additional
Commitment” and all of them, collectively, the “Additional Commitments”);
provided that (x) after giving effect to any such addition, the aggregate amount
of Additional Commitments that have been added pursuant to this Section 2.15
shall not exceed $250,000,000, and (y) any such addition shall be in an
aggregate amount of not less than $25,000,000 or any whole multiple of
$5,000,000 in excess thereof or, if less, the entire remaining amount by which
Commitments may be increased pursuant to this Section. Any loans made in respect
of any such Additional Commitments (the “Additional Loans”) may be made, at the
option of the Company, by either (i) increasing the USD Commitments with the
same terms (including pricing) as the existing Committed (USD) Facility, (ii)
creating a new tranche of revolving loans (an “Additional Revolving Tranche”) or
(iii) creating a new tranche of term loans (an “Additional Term Loan Tranche”
and, together with each Additional Revolving Tranche, the “Additional
Facilities”).
(b)Ranking and Other Provisions. Each Additional Facility (i) shall rank either
pari passu or junior in right of payment and security with respect to each of
the Committed (USD) Facility and the Committed (MC) Facility (and any Additional
Facility which is junior in right of payment and/or security shall have
customary second lien, subordination, standstill and other provisions reasonably
acceptable to the Administrative Agent), (ii) in the case of an Additional Term
Loan Tranche, shall have a weighted average life and contain terms as to
prepayments and amortization that are reasonably acceptable to the
Administrative Agent, (iii) shall not mature earlier than the Maturity Date,
(iv) shall not contain additional or different covenants or financial covenants
which are more restrictive than the covenants in the Loan Documents at the time
of the creation of such Additional Facility unless either such covenants benefit
all of the Lenders or are otherwise consented to by the Required Lenders and, in
the case of any Additional Revolving Tranche, the Required (USD) Lenders (such
consent not to be unreasonably withheld or delayed) and (v) except as set forth
herein, shall have such terms (including pricing) as may be agreed by the
Borrower and the Lenders providing such Additional Facility; provided that with
respect to any Additional Facility ranking pari passu in right of payment and
security with each of the Committed (USD) Facility and the Committed (MC)
Facility, if the initial yield on the loans made under such Additional Facility
(as determined by the Administrative Agent to be equal to the sum of (x) the
margin above the Eurocurrency Rate on such loans, (y) if such loans are
initially made at a discount or the Lender making the same receives an upfront
fee (other than any customary arrangement or similar fees that are paid to the
arranger of such loans in its capacity as such) directly or indirectly from the
Company or any of its Subsidiaries (the amount of such discount of fee,
expressed as a percentage of such loans, being referred to herein as
“Incremental OID”), the amount of such Incremental OID divided by the lesser of
(A) the average life to maturity of such loans and (B) four, and (z) the greater
of (A) any amount by which the minimum Eurocurrency Rate applicable to such
loans

50    
57410581_7

--------------------------------------------------------------------------------




exceeds the minimum Eurocurrency Rate then applicable to the Commitments under
the Committed (USD) Facility and the Committed (MC) Facility, and (B) any amount
by which the minimum Base Rate applicable to such loans exceeds the minimum Base
Rate applicable to the Commitments under the Committed (USD) Facility and the
Committed (MC) Facility) exceeds the sum of (1) the Applicable Rate then in
effect for Eurocurrency Loans and (2) the upfront fees with respect to the
Commitments paid on the Amendment No. 2 Effective Date divided by four, by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Incremental Yield Differential”), then the Applicable
Rate then in effect for each of the Committed (USD) Facility and the Committed
(MC) Facility shall automatically be increased by the Incremental Yield
Differential, effective upon the creation of such Additional Facility.
(c)Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Commitments (or any portion thereof) may be
made by any existing Lender or by any other bank or financial institution that
is an Eligible Assignee (any such bank or other financial institution, together
with any existing Lenders providing any Additional Commitments, the “Additional
Lenders”), in each case on terms permitted in this Section and otherwise on
terms reasonably acceptable to the Administrative Agent. At the time of the
sending of such notice, the Company (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). Each existing Lender shall be afforded
an opportunity, but shall not be obligated to provide any Additional
Commitments, unless it so agrees. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to provide an Additional
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable (USD) Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to provide
an Additional Commitment. The Administrative Agent shall notify the Company and
each Lender of the Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase, the Company may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)Additional Commitments Amendment. Commitments in respect of any Additional
Commitments shall become Commitments under this Agreement pursuant to an
amendment (an “Additional Commitments Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, the other Loan
Parties, each Additional Lender and the Administrative Agent. An Additional
Commitments Amendment may, without the consent of any other Lenders, effect such
technical amendments (including tranche voting rights) to any Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section, so long as not materially adverse to the
existing Lenders. Upon execution, the Administrative Agent shall provide a copy
of any Additional Commitments Amendment to all Lenders. No Additional
Commitments shall increase the Alternative Currency Letter of Credit Sublimit,
the Letter of Credit Sublimit or the Swing Line Sublimit without the written
consent of the Required (USD) Lenders and the L/C Issuer or the Swing Line
Lender, as applicable, except that, in connection with any Additional
Commitments made pursuant to clause (i) of the last sentence of Section 2.15(a),
the Letter of Credit Sublimit and/or the Swing Line Sublimit may be increased
proportionally (or by a lesser amount) with the written consent of the L/C
Issuer or the Swing Line Lender, as applicable, without the requirement of any
consent from any other Lender.
(e)Effective Date and Allocations. If any Additional Commitments are added in
accordance with this Section 2.15, the Administrative Agent and the Company
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocation of such addition. The Administrative Agent shall
promptly notify the Company and the Additional Lenders of the final allocation
of such addition and the Additional Commitments Effective Date.
(f)Conditions to Effectiveness of Increase. The effectiveness of any Additional
Commitments Amendment shall be subject to the Administrative Agent’s receipt of
each of the following (each in form and substance reasonably satisfactory to the
Administrative Agent): (i) the applicable Additional Commitments Amendment; (ii)
a certificate of each Loan Party signed by a Responsible Officer of such Loan
Party certifying and attaching the resolutions adopted by the board of directors
or other equivalent governing body of such Loan Party approving or consenting to
the Additional Commitments Amendment and the Additional Commitments provided
thereby, and in the case of each Borrower, certifying that, before and after
giving effect to the Additional Commitments Amendment and the Additional
Commitments provided thereby, (A) the representations and warranties of each
Borrower contained in Article V and each Loan Party contained in each other Loan
Document are true and correct in all material respects on and as of such
Additional Commitments Effective Date, except that (1) if a qualifier relating
to materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true and correct in all respects, (2) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (except that if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true and correct in all respects as of such earlier date) and (3) for purposes
of this Section 2.15, the representations and warranties contained in
subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01, and (B) no Default exists or will result from the Additional
Loans or from the application of the proceeds thereof; and (iii) a favorable
opinion of counsel for the Loan Parties, to the extent requested by the
Administrative Agent, addressed to the Administrative Agent and the Lenders
(including the Additional

51    
57410581_7

--------------------------------------------------------------------------------




Lenders) and in form and substance reasonably satisfactory to the Administrative
Agent. The Borrowers shall prepay any Committed (USD) Loans outstanding on the
Additional Commitments Effective Date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Committed (USD) Loans ratable with any revised Applicable (USD) Percentages
arising from any nonratable increase in the USD Commitments under this Section
and the Borrowers may use advances from the Lenders having new or increased
commitments for such prepayment.
(g)Effect of Additional Commitments Amendment. On each Additional Commitments
Effective Date, each Lender or Eligible Assignee which is providing an
Additional Commitment (i) shall become a “Lender” for all purposes of this
Agreement and the other Loan Documents and (ii) shall have an Additional
Commitment which shall become a “Commitment” hereunder. Each Additional Loan
made pursuant to such Additional Commitment shall be a “Loan” for all purposes
of this Agreement and the other Loan Documents.
(h)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. (i) Upon the request of the Administrative
Agent or the L/C Issuer (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit or made any payment under any
Bankers’ Acceptances and such drawing or payment has resulted in an L/C
Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
within one Business Day of receipt of such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.
(ii)    At any time that there shall exist a Defaulting Lender, upon the request
of the Administrative Agent or the L/C Issuer, the Company shall, within one
Business Day of receipt of such request, deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (only to
the extent any Fronting Exposure exists after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(iii)    In addition, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations with respect to Letters
of Credit and Bankers’ Acceptances denominated in an Alternative Currency at
such time exceeds 105% of the Alternative Currency Letter of Credit Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Company shall Cash Collateralize such L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Letter of Credit Sublimit
then in effect.
(iv)    In addition, during any Senior Convertible Notes Preference Period, the
Company may Cash Collateralize the Obligations in order to increase the Senior
Convertible Notes Preference Period Threshold during such period.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. The cash (together with any
interest accrued thereon) held in such cash collateral account may be invested,
in the Administrative Agent’s reasonable discretion, in Cash Equivalents. The
Company, and to the extent provided by any Lender, such Lender, hereby grants to
(and subjects to the control of) (i) in the case of Cash Collateral (other than
Senior Convertible Notes Cash Collateral), the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender) and (ii) in the case of Senior Convertible Notes Cash
Collateral, the Administrative Agent, for the benefit of the Secured Parties,
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby (including by reason of exchange rate fluctuations),
the Company or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral (other than Senior Convertible Notes Cash
Collateral) provided under any of this Section 2.16 or Sections 2.03, 2.05, 2.17
or 8.02 in respect of Letters of Credit or Bankers’ Acceptances shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein and (ii) Senior
Convertible Notes Cash Collateral in respect of the Obligations shall be held
and applied to the satisfaction of the Obligations in accordance with Section
8.03.

52    
57410581_7

--------------------------------------------------------------------------------




(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.03), (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations and (z) that no release of Cash Collateral
pursuant to this subsection (d) shall impair the Lien on such Cash Collateral
arising under any Collateral Document. Senior Convertible Notes Cash Collateral
(or the appropriate portion thereof) shall be released (i) promptly following
full and final payment of all Senior Convertible Notes Indebtedness or, to the
extent the Company elects to have the Administrative Agent make the full and
final payment of the Senior Convertible Notes Indebtedness using proceeds of
Loans and/or the Senior Convertible Notes Cash Collateral, simultaneously with
such payment or (ii) promptly following the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Senior Convertible Notes Cash Collateral furnished by or on behalf of a
Loan Party shall not be released during the continuance of a Default or Event of
Default (and may be applied in accordance with Section 8.03), (y) the Person
providing Senior Convertible Notes Cash Collateral and the L/C Issuer may agree
that Senior Convertible Notes Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations and
(z) that no release of Senior Convertible Notes Cash Collateral pursuant to this
subsection (d) shall impair the Lien on such Cash Collateral arising under any
Collateral Document.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, without in any way
limiting the Loan Parties’ rights against such Lender, until such time as that
Lender is no longer a Defaulting Lender, to the extent permitted by applicable
Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
(USD) Lenders”, “Required (MC) Lenders” and Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to that Defaulting Lender in accordance with
Section 2.16; fourth, as the Company may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy that Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to that Defaulting Lender with respect to future Letters of Credit
and Bankers’ Acceptances issued under this Agreement, in accordance with Section
2.16; sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer
or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made or the related Letters of Credit or Bankers’
Acceptances were issued at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Obligations owed to, all Non-Defaulting Lenders under the applicable
Facility on a pro rata basis (and ratably among all applicable Facilities
computed in accordance with the Defaulting Lenders’ respective funding
deficiencies) prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender under the applicable Facility until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments

53    
57410581_7

--------------------------------------------------------------------------------




or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.17(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender which is a Committed (USD) Lender shall be
entitled to receive Letter of Credit Fees and BA Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable (USD) Percentage of the stated amount of Letters of Credit or
Bankers’ Acceptances, as the case may be, for which it has provided Cash
Collateral pursuant to Section 2.16.
(C)    With respect to any Letter of Credit Fee or BA Fee, as the case may be,
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the Company shall (x) pay to each Non-Defaulting Lender which is a Committed
(USD) Lender that portion of any such Letter of Credit Fee or BA Fee, as the
case may be, otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
applicable L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
(iv)    Reallocation of Applicable (USD) Percentages to Reduce Fronting
Exposure. All or any part of that Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Committed (USD) Lenders in accordance with their respective
Applicable (USD) Percentages (calculated without regard to such Defaulting
Lender’s USD Commitment) but only to the extent that (x) the conditions set
forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate principal amount of any Non-Defaulting Lender’s Committed
(USD) Loans plus such Non-Defaulting Lender’s participations in L/C Obligations
and Swing Line Loans to exceed such Non-Defaulting Lender’s USD Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent and, in
the case that a Defaulting Lender is a Committed (USD) Lender, the Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Lender under any Facility is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders under such Facility or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
under such Facility and, in the case of the Committed (USD) Facility, the funded
and unfunded participations in Letters of Credit, Bankers’ Acceptances and Swing
Line Loans to be held on a pro rata basis by the Lenders under such Facility in
accordance with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.18    Extensions of Maturity Date.

54    
57410581_7

--------------------------------------------------------------------------------




(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Company to all Lenders of any tranche of MC Commitments or USD Commitments with
a like maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective tranche of MC Commitments or USD
Commitments with a like maturity date, as the case may be) and on the same terms
to each such Lender, each Borrower is hereby permitted to consummate from time
to time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s MC
Commitments or USD Commitments, as the case may be, of such tranche and
otherwise modify the terms of such Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Commitments (and related
outstandings)) (each, an “Extension”, and each group of MC Commitments or USD
Commitments, as applicable, in each case as so extended, as well as the original
MC Commitments and the original USD Commitments (in each case not so extended),
being a separate “tranche”; any Extended MC Commitments shall constitute a
separate tranche of MC Commitments from the tranche of MC Commitments from which
they were converted and any Extended USD Commitments shall constitute a separate
tranche of USD Commitments from the tranche of USD Commitments from which they
were converted), so long as the following terms are satisfied:
(i)    no Default exists at the time the offering document in respect of an
Extension Offer is delivered to the Lenders or immediately prior to the
effectiveness of such Extension;
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
MC Commitment or USD Commitment, as the case may be, of any Lender that agrees
to an Extension with respect to such Commitment (each, an “Extending Lender”)
extended pursuant to an Extension (each, an “Extended MC Commitment” or
“Extended USD Commitment”, as applicable), and the related outstandings, shall
be a MC Commitment (or related outstandings, as the case may be) or a USD
Commitment (or related outstandings, as the case may be), as applicable, with
the same terms as the original MC Commitments (and related outstandings) or the
original USD Commitments (and related outstandings), as applicable; provided
that:
(A)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Extended MC Commitments (and related outstandings) or
Extended USD Commitments (and related outstandings), (2) repayments required
upon the maturity date of the non-extending MC Commitments or USD Commitments
and (3) repayment made in connection with a permanent repayment and termination
of commitments) of Loans with respect to Extended MC Commitments or Extended USD
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other MC Commitments or USD Commitments, as the case may be;
(B)    all Swing Line Loans, Letters of Credit and Bankers’ Acceptances shall be
participated on a pro rata basis by all Lenders with USD Commitments in
accordance with their Applicable (USD) Percentages;
(C )    the permanent repayment of Loans with respect to, and termination of,
Extended MC Commitments or Extended USD Commitments after the applicable
Extension date shall be made on a pro rata basis with all other MC Commitments
or USD Commitments, as the case may be, except that the Borrowers shall be
permitted to permanently repay and terminate commitments of any such tranche on
a better than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche; and
(D)    assignments and participations of Extended MC Commitments or Extended USD
Commitments and extended Loans related thereto shall be governed by the same
assignment and participation provisions applicable to MC Commitments and Loans
related thereto or USD Commitments and Loans related thereto, as applicable;
(iii)    if the aggregate principal amount of MC Commitments or USD Commitments,
as the case may be, in respect of which Committed (MC) Lenders or Committed
(USD) Lenders, as the case may be, shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of MC Commitments or
USD Commitments, as the case may be, offered to be extended by the Company
pursuant to such Extension Offer, then the MC Commitments or USD Commitments, as
the case may be, of such Committed (MC) Lenders or Committed (USD) Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Committed (MC) Lenders or Committed (USD) Lenders, as
the case may be, have accepted such Extension Offer; and
(v)    all documentation in respect of such Extension shall be consistent with
the foregoing.

55    
57410581_7

--------------------------------------------------------------------------------




(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section, (i) such Extensions shall not constitute prepayments for purposes
of Section 2.05 and (ii) unless otherwise agreed to by the Administrative Agent,
each Extension Offer shall be in a minimum principal amount (to be specified in
the relevant Extension Offer) for the applicable tranche to be extended of (A)
$30,000,000 with respect to MC Commitments and (B) $200,000,000 with respect to
USD Commitments (in each case, or, if less, the remaining amount of such
tranche). The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended MC
Commitments and/or Extended USD Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its MC Commitments and/or USD
Commitments (or a portion thereof) and (ii) with respect to any Extension of the
USD Commitments, the consent of the L/C Issuer and the Swing Line Lender, which
consent shall not be unreasonably withheld, delayed or conditioned. All Extended
MC Commitments, Extended USD Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new tranches or sub-tranches in respect of MC
Commitments or USD Commitments so extended and such technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrowers in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section. In
addition, if so provided in such amendment and with the consent of the L/C
Issuer, participations in Letters of Credit and Bankers’ Acceptances expiring on
or after the Maturity Date in respect of the Committed (USD) Facility shall be
re-allocated from Lenders holding USD Commitments to Lenders holding Extended
USD Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding USD Commitments, be deemed to be participation
interests in respect of such USD Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly. Without limiting the foregoing, in connection
with any Extension, to the extent reasonably determined by the Administrative
Agent, the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date hereunder (or such later date as
may be advised by outside counsel to the Administrative Agent).
(d)    In connection with any Extension, the Company shall provide the
Administrative Agent at least 20 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments to ensure reasonable administrative management of
the credit facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section, and such reasonable
increases in the annual administrative agency fee as the Administrative Agent
shall reasonably request in order to fairly compensate the Administrative Agent
for the additional administrative management of the credit facilities hereunder
after such Extension.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without deduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Company
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent (acting on its own behalf and on behalf of such Borrower)
shall withhold or make such deductions as are determined by the Administrative
Agent and the Company to be required based upon the information and
documentation they have received pursuant to subsection (e) below, (B) the
Administrative Agent (acting on its own behalf and on behalf of such Borrower)
shall timely pay the full amount withheld or deducted to the relevant
Governmental

56    
57410581_7

--------------------------------------------------------------------------------




Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. Without limiting the provisions of subsection (a)
or (b) above:
%3.    (A)     Each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable out of pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(B)    Each Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 30 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection.
(C)    A certificate prepared in good faith as to the amount of any such payment
or liability delivered to the Company on behalf of the relevant Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within 30
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for any Borrower or the
Administrative Agent) incurred by or asserted against any Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.    
(d)    Evidence of Payments. Upon request by the Company on behalf of any
Borrower or upon the request by the Administrative Agent, as the case may be,
after any payment of Taxes by such Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Company on behalf
of such Borrower shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Company on behalf of such Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender and the L/C Issuer shall deliver to the Company and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
Taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes, (B)
if applicable, the required rate of withholding or deduction, and (C) such

57    
57410581_7

--------------------------------------------------------------------------------




Lender’s or the L/C Issuer’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender or the L/C Issuer by the respective Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s or the L/C Issuer’s status for
withholding Tax purposes in the applicable jurisdictions.
(ii)    Without limiting the generality of the foregoing,
(A)    The L/C Issuer and any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient), on or before the date it becomes a party to this Agreement, executed
originals of Internal Revenue Service Form W-9, or any subsequent versions
thereof or successors thereto, or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
(B)    Each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company on behalf of any Borrower or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
(II)    executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent versions thereof or successors thereto,
(III)    executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent versions thereof or successors thereto, and all required supporting
documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of such Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of Internal Revenue Service Form W-8BEN, or any subsequent
versions thereof or successors thereto, or
(V)    to the extent a Foreign Lender is not the beneficial owner with respect
to an interest in any Loan, executed originals of Internal Revenue Service Form
W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue
Service Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K on behalf of each such direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of any Borrower
or the Administrative Agent) executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
(iii)    The L/C Issuer and each Lender shall promptly (A) notify the Company
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including

58    
57410581_7

--------------------------------------------------------------------------------




the re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.
(iv)    If any payment made pursuant to this Agreement to any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation under this Agreement would be subject to U.S. Federal withholding Tax
imposed by FATCA if such recipient were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), each such Lender, the L/C Issuer or other
recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender, the L/C Issuer and any other recipient of any payment to be made by
or on account of any obligation under this Agreement agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update and deliver to the Company and Administrative
Agent such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the Administrative Agent, any Lender or the
L/C Issuer be required to pay any amount to any Borrower pursuant to this
subsection the payment of which would place Administrative Agent, any Lender or
the L/C Issuer in a less favorable net after-Tax position than such Person would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.
(g)    Survival of Section 3.01. The agreements in this Section 3.01 shall
survive the resignation and/or the replacement of the Administrative Agent, and
any assignment of its rights by, or the replacement of a Lender or the L/C
Issuer, the termination of the Aggregate Commitments, and the repayment,
satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed (USD) Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if

59    
57410581_7

--------------------------------------------------------------------------------




necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required (USD) Lenders, in the case
of the Committed (USD) Facility, or the Required (MC) Lenders, in the case of
the Committed (MC) Facility, reasonably determine that for any reason in
connection with any request for a Eurocurrency Rate Loan under such Facility or
a conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders under the
appropriate Facility to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
(USD) Lenders or Required (MC) Lenders, as the case may be) revokes such notice.
Upon receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) under the appropriate Facility or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans under the appropriate Facility in the amount
specified therein; provided that, in the case of a pending request for a Loan
denominated in an Alternative Currency, the Borrowers, the Administrative Agent
and the Committed (MC) Lenders may alternatively establish a mutually acceptable
alternative rate.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii)subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Bankers’ Acceptance, any
participation in a Letter of Credit or Bankers’ Acceptance or any Eurocurrency
Rate Loan made by it, or change the basis of taxation of payments to such Lender
or the L/C Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender or the L/C Issuer); or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or Bankers’ Acceptance or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
or Bankers’ Acceptance (or of maintaining its obligation to participate in or to
issue any Letter of Credit or Bankers’ Acceptance), or to reduce the amount of
any sum received or receivable by such Lender or the L/C Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the L/C Issuer, the Company will pay (or cause the applicable Borrower
to pay) to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer reasonably
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C

60    
57410581_7

--------------------------------------------------------------------------------




Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit, Bankers’
Acceptances or Swing Line Loans held by, such Lender, or the Letters of Credit
or Bankers’ Acceptances issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, which shall be due and payable on each date on which interest is
payable on such Loan; provided the Company shall have received at least 10
Business Days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 Business
Days prior to the relevant Interest Payment Date, such additional costs shall be
due and payable 10 Business Days from receipt of such notice.
(f)    Certain Limitations. Notwithstanding any other provision of this Section,
no Lender or L/C Issuer shall demand compensation for any increased cost or
reduction pursuant to this Section 3.04 if it shall not at the time be the
general policy or practice of such Lender or L/C Issuer to demand such
compensation from similarly situated customers under comparable provisions of
similar agreements; provided that nothing in this Section shall require any
Lender or any L/C Issuer to disclose any confidential information related to
similarly situated customers, comparable provisions of similar agreements or
otherwise.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)
any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)
any failure by any Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Company or the
applicable Borrower;

(c)
any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit or Bankers’ Acceptance (or interest due thereon) denominated in
an Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)
any assignment of a Eurocurrency Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;


61    
57410581_7

--------------------------------------------------------------------------------




including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    [Reserved].
4.02    Conditions to all Credit Extensions. The obligation of each Lender and
each L/C Issuer to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
(a)    The representations and warranties of (i) each Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (A) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects, (B) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except that if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects as of such
earlier date), and (C) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

62    
57410581_7

--------------------------------------------------------------------------------




(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required (MC) Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit or
Bankers’ Acceptance to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in such Alternative
Currency. Notwithstanding the foregoing, neither any Lender nor the L/C Issuer
shall be absolved from any obligation to honor any Request for Credit Extension
as a result of this Section 4.02(d) unless any of the Administrative Agent, the
Required (MC) Lenders or the L/C Issuer, as applicable, is generally electing
not to make extensions of credit of the type referred to herein to similarly
situated customers under similar agreements as a result of one or more of the
events described herein; provided that nothing in this Section shall require the
Administrative Agent, any Lender or the L/C Issuer to disclose any confidential
information related to similarly situated customers, comparable provisions of
similar agreements or otherwise.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party and the US Holdco, as applicable, of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person's Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (b) or (c), to the extent that could not reasonably be expected to have a
Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party or US Holdco, as applicable, of this Agreement or any
other Loan Document, except for (a) the authorizations, approvals, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect or (b) the filing of Uniform Commercial Code financing
statements and the recording of Mortgages pursuant to the Loan Documents.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
equitable principles relating to or limiting creditors’ rights generally or by
bankruptcy, insolvency, reorganization, moratorium or similar laws.
5.05    Financial Statements; No Material Adverse Effect.
(a)
The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations


63    
57410581_7

--------------------------------------------------------------------------------




for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Company and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness.
(b)
The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated June 30, 2011, and the related consolidated statement of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of such financial statements delivered to the
Administrative Agent prior to the Closing Date, including liabilities for Taxes,
material commitments and Indebtedness.

(c)
Any Reconciliations delivered with respect to the financial statements described
in clauses (a) and (b) above (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of the financial statements described in clause (b), to the
absence of footnotes and to normal year-end audit adjustments.

(d)
Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(e)
The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Restricted Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance (it being understood that projected financial information is as to
future events and are not to be viewed as facts, projected financial information
is subject to significant uncertainties and contingencies, many of which are
beyond the control of the Company and its Restricted Subsidiaries, that no
assurance can be given that any particular projected financial information will
be realized and that actual results during the period or periods covered by any
of such projected financial information may differ significantly from the
projected results and such differences may be material).

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Restricted Subsidiaries or against any of their
respective properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither the Company nor any of its Restricted Subsidiaries
is in default under or with respect to (a) any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (b) any Senior Notes Document or Senior Convertible
Notes Document (including the Senior Notes Indenture Secured Debt Cap). No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens; Investments.
(a)    The Company and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b) sets forth a complete and accurate list of all Liens on
the property or assets of the Company and each of its Restricted Subsidiaries as
of the date hereof, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of the Company or such Restricted Subsidiary subject thereto. The property of
the Company and each of its Restricted Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b), and as otherwise permitted by
Section 7.01.

64    
57410581_7

--------------------------------------------------------------------------------




(c )    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by the Company and each of its Restricted Subsidiaries as of the
date hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book and estimated fair value
thereof. The Company and each of its Restricted Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by the
Company or such Restricted Subsidiary, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.
(d)        (i)    Schedule 5.08(d)(i) sets forth a complete and accurate list of
all leases of real property with an annual rental expense exceeding $100,000
under which the Company or any of its Restricted Subsidiaries is the lessee as
of the date hereof, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. Each such lease is the legal, valid and binding obligation
of the lessor thereof, enforceable in accordance with its terms.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list of all
leases of real property under which the Company or any of its Restricted
Subsidiaries is the lessor as of the date hereof, showing as of the date hereof
the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof. Each such lease is the
legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by the Company or any of its Restricted Subsidiaries on the
date hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
5.09    Environmental Compliance. The Company has reasonably concluded that
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Company and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Restricted Subsidiary operates and as otherwise required by
the applicable provisions of this Agreement or any Collateral Document.
5.11    Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material Tax returns and reports required to be filed, and have paid
all Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment in writing against the Company or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect. Neither the Company nor any
Restricted Subsidiary is party to any Tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service, or is entitled
to rely upon an opinion letter or advisory opinion issued by the Internal
Revenue Service with respect to a prototype plan document, to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from Federal income Tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    (i)    Other than those listed on Schedule 5.12(c) hereto, no ERISA Event
has occurred, and neither the Company nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) the Company and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Single Employer Pension Plan (and to the actual
knowledge of the Company and its ERISA Affiliates, in respect of each
Multiemployer Plan and Multiple Employer Plan) and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained with respect to any Single Employer

65    
57410581_7

--------------------------------------------------------------------------------




Pension Plan (and to the actual knowledge of the Company and its ERISA
Affiliate, with respect to any Multiemployer Plan and Multiple Employer Plan);
(iii) as of the most recent valuation date for any Single Employer Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
(e)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except to the extent that the failure to comply with such law or such
terms could not reasonably be expected to have a Material Adverse Effect;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except to the extent that
such insufficiency could not reasonably be expected to have a Material Adverse
Effect; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
to the extent that such failure to register or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
the Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Persons in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
Liens permitted by Section 7.01(c). As of the Closing Date, the Company has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued and are fully paid and
nonassessable. Unissued Equity Interests in the Company in an amount sufficient
for the complete conversion of the Senior Convertible Notes have been
authorized. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties as of the Closing Date, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. Set forth on Part (d) of Schedule 5.13 is a
complete and accurate list of all Restricted Subsidiaries (other than Loan
Parties) and all Unrestricted Subsidiaries as of the Closing Date. The copy of
the charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(v) is a true and correct copy of each such document, each of
which is valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

66    
57410581_7

--------------------------------------------------------------------------------




5.15    Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other written information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole and in the light of the circumstances under
which they were made, not misleading; provided that, for the avoidance of doubt,
no actual or purported oral statement shall be deemed to modify or qualify any
written statement and provided further that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that projected financial information is as to future events and
are not to be viewed as facts, projected financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrowers, that no assurance can be given that any particular
projected financial information will be realized and that actual results during
the period or periods covered by any of such projected financial information may
differ significantly from the projected results and such differences may be
material).
5.16    Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Company is set forth on
Schedule 10.02.
5.18    Intellectual Property; Licenses, Etc. To the best knowledge of the
Company and except where failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) the Company and its Restricted Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person and (ii) no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Restricted
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.19    Solvency. The Company is, together with its Restricted Subsidiaries on a
consolidated basis, Solvent, and the Loan Parties are, on a consolidated basis,
Solvent.
5.20    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any Restricted Subsidiary are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.21    Labor Matters. Except as specifically disclosed on Schedule 5.21, there
are no collective bargaining agreements or Multiemployer Plans covering the
employees of the Company or any of its Restricted Subsidiaries as of the Closing
Date and neither the Company nor any of its Restricted Subsidiaries has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.
5.22    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
5.23    Anti-Terrorism Laws; Anti-Corruption Laws.
(a)    Neither any Borrower nor any of its Subsidiaries is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

67    
57410581_7

--------------------------------------------------------------------------------




(b)    Neither any Borrower nor any of its Subsidiaries is any of the following
(each a “Blocked Person”): (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a Person with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224; (v) a Person
that is named as a “specially designated national” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list; (vi) a Person who is affiliated
with a Person listed above; or (vii) an agency of the government of, an
organization directly or indirectly controlled by, or a Person resident in, a
country on any official list maintained by OFAC.
(c)    Neither any Borrower nor any of its Subsidiaries (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) has any of its assets
in a Blocked Person, (iii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, or (iv) derives any of its operating income from investments in
or transactions with a Blocked Person.
(d)    Neither any Borrower nor any of its Subsidiaries, nor, to the knowledge
of any Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is any Borrower or any Subsidiary thereof located,
organized or resident in a Designated Jurisdiction
(e)    The Company has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
the FCPA and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and employees and to the knowledge of the Company, its
directors and agents, are in compliance with the FCPA and applicable Sanctions
in all material respects.
5.24    Excluded Subsidiaries. None of the Excluded Subsidiaries is currently
engaged in any business activity or owns any assets, except as set forth on
Schedule 6.12(f).
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit or Bankers’ Acceptance shall remain outstanding, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Restricted Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 15 days after the date required
to be filed with the SEC (giving effect to any extension permitted by the SEC so
long as the Company provides the Administrative Agent, prior to the date of any
such extension, with a reasonably detailed written explanation of its reason for
seeking such extension)), (i) a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of BDO USA, LLP or another independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, (ii) to the extent
there are any Unrestricted Subsidiaries as of the end of such fiscal year, a
Reconciliation with respect to each of the financial statements described in the
foregoing clause (i), all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Restricted Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and (iii)
a report summarizing contracts in progress as at the end of such fiscal year;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, 5 days after the date required to be filed with the SEC (giving
effect to any extension permitted by the SEC so long as the Company provides the
Administrative Agent, prior to the date of any such extension, with a reasonably
detailed written explanation of its reason for seeking such extension)), (i) a
consolidated balance sheet of the Company

68    
57410581_7

--------------------------------------------------------------------------------




and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statement of income or operations for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, and the related
consolidated statement of changes in shareholders’ equity, and cash flows for
the portion of the Company’s fiscal year then ended, in each case setting forth
in each case in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, (ii) to the extent there are any Unrestricted Subsidiaries as of the
end of such fiscal quarter, a Reconciliation with respect to each of the
financial statements described in the foregoing clause (i), all in reasonable
detail, such consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and (iii) a report summarizing
contracts in progress as at the end of such fiscal quarter; and
(c)    as soon as available, but in any event no later than the date on which
the financial statements referred to in Section 6.01(a) are required to be
delivered for any fiscal year of the Company, forecasts prepared by management
of the Company of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Restricted Subsidiaries on a
quarterly basis for the immediately following such fiscal year (including the
fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender (in the case of clauses (a), (f), (g), (h) and (i), in form and
detail reasonably satisfactory to the Administrative Agent):
(a)
concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b)
promptly after any request by the Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Restricted Subsidiary, or any audit of any of them;

(c)
promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d)
promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary pursuant to the terms of any indenture, loan or credit or
similar agreement, in each case, evidencing Indebtedness in excess of
$25,000,000 (including, without limitation, copies of all material notices and
other information delivered to or received from the Surety) and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(e)
promptly, and in any event within five Business Days after receipt thereof by
the Company or any Restricted Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Restricted Subsidiary;

(f)
if during any fiscal quarter of any fiscal year of the Company the Total
Outstandings exceeded $550,000,000, as soon as available, but in any event
within 30 days after the end of such fiscal quarter, a certificate of a
Responsible Officer of the Company substantially in the form of Exhibit L
setting forth a calculation of the Senior Notes Indenture Secured Debt Cap as of
the end of such fiscal quarter;


69    
57410581_7

--------------------------------------------------------------------------------




(g)
if during any calendar month the Total Outstandings exceeded $550,000,000 and as
of the end of such month the Aggregate Commitments exceeded the Senior Notes
Indenture Secured Debt Cap, as soon as available, but in any event within 30
days after the Administrative Agent’s request therefor, a certificate of a
Responsible Officer of the Company substantially in the form of Exhibit L
setting forth a calculation of the Senior Notes Indenture Secured Debt Cap as of
the end of such calendar month;

(h)
for so long as any Senior Convertible Note remains outstanding, on the Business
Day closest to the date which is six (6) months prior to any Senior Convertible
Notes Maturity Date and within 15 Business Days of the end of each calendar
month prior to the date that is 92 days prior to any Senior Convertible Notes
Maturity Date, a certificate of a Responsible Officer of the Company
substantially in the form of Exhibit I setting forth a calculation of the
Remaining Liquidity as of such date; and

(i)
promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall deliver paper copies or soft copies
(i.e. by electronic mail) of such documents to the Administrative Agent or any
Lender upon its request to the Company to deliver such paper copies or soft
copies. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, such Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to such Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.
6.03    Notices. Reasonably promptly (and in any event within 5 Business Days)
after any Loan Party obtains knowledge thereof notify the Administrative Agent
and each Lender (it being agreed that notice to the Lenders may be accomplished
by the Administrative Agent posting such information on the Platform to the
extent requested by the Company):
(a)
of the occurrence of any Default;

(b)
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including a Material Adverse Effect that has resulted,
or could reasonably be expected to result, from (i) a breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Restricted Subsidiary; (ii) any dispute, litigation, investigation, proceeding
or suspension between the Company or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;

(c)
of the occurrence of any ERISA Event;


70    
57410581_7

--------------------------------------------------------------------------------




(d)
of any material change in accounting policies or financial reporting practices
by the Company or any Restricted Subsidiary, including any determination by the
Company referred to in Section 2.10(b);

(e)
of any default under any Senior Notes Document or any Senior Convertible Notes
Document; and

(f)
of the addition of any Restricted Subsidiary as an Indemnitor under the
Indemnity Agreement and of the occurrence of (i) any Default under and as
defined in the Indemnity Agreement or (ii) of any fact, condition or event that
only with the giving of notice or the passage of time or both, would become a
Default under and as defined in the Indemnity Agreement.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Each notice pursuant to Section
6.03(f) shall describe with particularity any and all provisions of any Surety
Credit Documents that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all Federal income, state income and other material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; and (b) all
lawful material claims which, if unpaid, would by law become a Lien upon its
property.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05, except to the extent a failure to maintain good standing could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, (a) insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance and otherwise in compliance with any applicable provisions of
any Collateral Document (it being understood that such insurance shall include
Federal flood insurance for all real property constituting Collateral that is
located in a flood hazard area) and (b) business interruption insurance in an
amount not less than $3,000,000 per occurrence and providing for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; provided that the Company and its Subsidiaries shall
comply with all Laws, orders, writs, injunctions and decrees described in
Section 5.23 in all respects.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours, upon
reasonable advance notice to the Company and to permit the Administrative Agent
to access property to conduct an environmental assessment or request an
environmental

71    
57410581_7

--------------------------------------------------------------------------------




questionnaire if an Event of Default has occurred or the Administrative Agent
has a reasonable basis to believe that a material environmental liability
exists; provided, however, that (a) representatives and independent contractors
of each Lender may accompany the representatives and independent contractors of
the Administrative Agent on each such visit and inspection and participate
therein, but at such Lender’s own expense, (b) unless an Event of Default
exists, only one such visit, inspection, examination or discussion may be
conducted per fiscal year and (c) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing as often as may be
reasonably desired at the expense of the Company at any time during normal
business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
working capital, Capital Expenditures permitted by Section 7.12 and other
general corporate purposes not in contravention of any Law or of any Loan
Document, (b) to finance Permitted Acquisitions and (c) to repay, prepay, redeem
or repurchase the Senior Notes Indebtedness, any Senior Convertible Notes
Indebtedness or any Indebtedness to the extent that such repayment, prepayment,
redemption or repurchase is permitted by Section 7.15.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    The Company will, and will cause each Subsidiary that is or is required
to be a Loan Party to, from time to time, take such actions and execute and
deliver such documents and instruments as the Administrative Agent shall require
to ensure that the Administrative Agent on behalf of the Secured Parties shall
have received currently effective duly executed Collateral Documents pledging
and granting security interests or other Liens acceptable to the Administrative
Agent on substantially all of the assets of each Loan Party, whether now owned
or hereafter acquired, including: (i) all Equity Interests of any Subsidiary
(limited, in the case of each entity that is a CFC (which shall include for this
purpose any Domestic Subsidiary substantially all of the assets of which consist
of Equity Interests in one or more entities that are CFCs), to a pledge of 66%
of the voting Equity Interests of each such first-tier Foreign Subsidiary to the
extent the pledge of any greater percentage would result in adverse Tax
consequences to the Company); (ii) all Indebtedness of the Company or any
Subsidiary to any Loan Party; (iii) all of the other present and future property
and assets, real and personal, of each Loan Party, including, but not limited
to, machinery and equipment, inventory and other goods, accounts receivable,
owned real estate, leaseholds, fixtures, bank accounts, general intangibles,
financial assets, investment property, license rights, patents, trademarks,
tradenames, copyrights, chattel paper, insurance proceeds, contract rights,
hedge agreements, documents, instruments, indemnification rights, Tax refunds
and cash; and (iv) all proceeds and products of the property and assets
described in clauses (i) through (iii) above (each term used in this sentence
that is defined in Article 9 of the UCC shall have the meaning therein defined),
but excluding all Excluded Assets.
(b)    The security interests and Liens referenced in the foregoing subsection
(a) shall be evidenced by and subject to the terms of (i) the Collateral
Documents executed on the Closing Date, and (ii) such other security agreements,
pledge agreements, deeds of trust, mortgages or other documents as the
Administrative Agent shall reasonably require, all in form and substance
reasonably satisfactory to the Administrative Agent; provided that under no
circumstances shall any Loan Party be required to take any actions with respect
to real property that is not Material Real Property.
(c)    Each of the Collateral Documents shall (i) constitute valid and
enforceable perfected security interests and mortgages superior to and prior to
the rights of all third Persons (other than Liens permitted pursuant to Section
7.01, except Section 7.01(n)) and shall be subject to no Liens (other than Liens
permitted pursuant to Section 7.01), and (ii) be duly recorded or filed (or
memoranda or other appropriate record thereof recorded or filed) in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant thereto and, in each case, all Taxes, fees and other charges payable in
connection therewith shall be paid in full by the Company; provided that no
perfection actions will be required with respect to any Collateral for which the
cost of perfecting a security interest in such Collateral exceeds the practical
benefit to the Secured Parties as reasonably determined in good faith by the
Administrative Agent (it being acknowledged that no Loan Party shall be required
to (i) record the Administrative Agent’s Lien on the certificate of title with
respect to any motor vehicles, trailers, mobile homes, manufactured homes, boats
or rolling stock that constitute Collateral to the extent any such Collateral
has a fair market value of less than $25,000, (ii) take any perfection actions
with respect to letter of credit rights or commercial tort claims that
constitute Collateral, in either case to the extent any such Collateral is in an
individual amount of less than $250,000 and (iii) take any perfection actions
with respect to real property that is not Material Real Property). For the
avoidance of doubt, a discretionary waiver by the Administrative Agent of any
perfection requirements under this clause (c) shall have no effect on any
determination with respect to which Subsidiaries must or may be Loan Parties,
Restricted Subsidiaries or Unrestricted Subsidiaries pursuant to clauses (d)
through (i) of this Section 6.12.
(d)    Subject to the proviso at the end of this clause (d), if any Person
becomes (I) a Restricted Subsidiary (other than an Immaterial Subsidiary),
whether upon formation or acquisition or upon the Company’s re-designation of
any Unrestricted Subsidiary as a Restricted Subsidiary, or (II) a Material
Subsidiary, the Company will (x) promptly notify the Administrative Agent
thereof and, (y) as soon as practicable but in any event within 60 days of such
Person becoming such a Restricted Subsidiary or

72    
57410581_7

--------------------------------------------------------------------------------




Material Subsidiary (or, such longer period as may be approved by the
Administrative Agent in its sole discretion), deliver or cause to be delivered
to the Administrative Agent each of the following documents (collectively, the
“Subsidiary Guarantor Deliverables”):
(i)a Subsidiary Guaranty Joinder Agreement duly executed by such Subsidiary;
(ii)a Security Joinder Agreement duly executed by such Subsidiary (with all
schedules thereto appropriately completed);
(iii)to the extent required to grant the security interest described in Section
6.12(a)(i), (A) a Pledge Joinder Agreement duly executed by such Subsidiary with
respect to any Equity Interests it owns in any Subsidiary (with all schedules
thereto appropriately completed), (B) a Pledge Joinder Agreement or Pledge
Agreement Supplement, as appropriate, duly executed by each Loan Party that owns
any Equity Interest in such Subsidiary (with all schedules thereto appropriately
completed), and (C) to the extent any of such Equity Interests constitutes a
security under Article 8 of the Uniform Commercial Code, (x) the certificates
representing such Equity Interests and (y) duly executed, undated stock powers
or other appropriate powers of assignment in blank affixed thereto;
(iv)Mortgages with respect to such Subsidiary’s Material Real Property duly
executed by such Subsidiary, together with such Real Estate Support Documents
prepared or customarily prepared in connection with such Mortgages as the
Administrative Agent may reasonably request;
(v)Uniform Commercial Code financing statements naming such Subsidiary as
“Debtor” and naming the Administrative Agent as “Secured Party”, in form,
substance and number sufficient in the opinion of the Administrative Agent and
its special counsel to be filed in all Uniform Commercial Code filing offices
and in all jurisdictions in which filing is necessary or advisable to perfect in
favor of the Administrative Agent the Liens on the Collateral conferred under
the Collateral Documents to the extent such Liens may be perfected by Uniform
Commercial Code filings;
(vi)current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the local equivalent) of such
Subsidiary, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to such Subsidiary, the Loan
Documents or the transactions contemplated thereby;
(vii)an acknowledgment to the Intercreditor Agreement duly executed by such
Subsidiary; and
(viii)if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this Section 6.12(d)
substantially similar in form and substance to the opinion of counsel delivered
on the Closing Date pursuant to Section 4.01 (a)(vi);
provided, however, that so long as the 70% Guaranty Threshold is otherwise
satisfied without such Subsidiary becoming a Loan Party, and either (x) (A) such
Subsidiary is a Foreign Subsidiary or a Domestic Subsidiary substantially all of
the assets of which consist of Equity Interests in one or more entities that are
CFCs and (B) and the execution of such agreement would result in an adverse Tax
consequence to the Company or (y) such Subsidiary is a not a Wholly-Owned
Restricted Subsidiary, then, the Company may elect not to join such Subsidiary
as a Loan Party and the Subsidiary Guarantor Deliverables will not be required
with respect to such Subsidiary, in each case unless and until such time as such
Subsidiary becomes or is otherwise required to become a Loan Party in accordance
with Section 6.12(e).


(c )    (i)     Notwithstanding the foregoing (but subject to the exception in
Section 6.12(e)(ii) below), if as of the end of any period of four consecutive
fiscal quarters of the Company, the Loan Party EBITDA for such period does not
represent at least 70% of the Adjusted Consolidated EBITDA for such period (the
“70% Guaranty Threshold”), then the Company shall (A) promptly notify the
Administrative Agent that the 70% Guaranty Threshold is not satisfied and (B) as
soon as practicable but in any event, within 60 days after the delivery of the
Compliance Certificate for such period pursuant to Section 6.02(a) (or such
longer period as may be approved by the Administrative Agent in its sole
discretion), cause one or more Subsidiary that is not then a Loan Party
(including, if necessary, one or more Wholly-Owned or non-Wholly-Owned Foreign
Subsidiaries or Wholly-Owned or non-Wholly-Owned Domestic Subsidiaries
(including Domestic Subsidiaries substantially all of the assets of which
consist of Equity Interests in one or more entities that are CFCs), without
regard to any adverse Tax consequences which may result therefrom) to become a
Subsidiary Guarantor and satisfy the Subsidiary Guarantor Deliverables, as if
such Subsidiaries were Material Subsidiaries, such that upon such Subsidiaries
becoming Subsidiary Guarantors, the 70% Guaranty Threshold would have been
satisfied for such period, as evidenced in a certificate of a Responsible
Officer setting forth the calculation of Loan Party EBITDA and Adjusted
Consolidated EBITDA in detail reasonably satisfactory to the Administrative
Agent. No Loan Party shall be included in the calculation of Loan Party EBITDA
unless the Administrative Agent has received evidence reasonably satisfactory to
it (following due diligence to be completed at the Company’s expense) that the
Administrative Agent will be able to enforce and collect on its perfected
security

73    
57410581_7

--------------------------------------------------------------------------------




interests (including collectability from account debtors in the applicable
foreign jurisdictions) in the assets of a Subsidiary Guarantor that is a Foreign
Guarantor with practical results generally consistent with enforcement and
collection by a lender in the United States. The Loan Parties shall in good
faith satisfy the terms of this Section 6.12(e) by using commercially reasonable
efforts to, to the extent the 70% Guaranty Threshold is satisfied by Foreign
Subsidiaries being included as Loan Parties, include first those Foreign
Subsidiaries not (or least) subject to prior Liens under Section 7.03(i) and not
(or least) subject to legal impediments to perfecting or enforcing liens on
Collateral in ways comparable to Domestic Subsidiaries.
(ii)    Notwithstanding the provisions of Section 6.12(e)(i) above, the Company
shall not be deemed to have violated the requirements of Section 6.12(e) based
on the inability of a Foreign Subsidiary to provide a first priority security
interest as a matter of law in the applicable jurisdiction or because of the
existence of preexisting Liens incurred by such Foreign Subsidiary pursuant to
Section 7.01(n) causing the Liens in favor of the Administrative Agent to be
second priority Liens, however, in such case, the results of operations of such
Foreign Subsidiary shall not be included in the calculation of Consolidated
EBITDA for purposes of determining compliance with the financial covenants set
forth in Section 7.11. For the avoidance of doubt, the Consolidated Funded
Indebtedness and Consolidated Interest Charges of such Subsidiary shall continue
to be included in computations under Section 7.11, and any Subsidiary included
in the calculation of Loan Party EBITDA shall be required to deliver a
Subsidiary Joinder Guaranty notwithstanding its inability to provide a first
priority lien on its assets either as a matter of law or because of the
existence of preexisting Liens incurred pursuant to Section 7.01(n).
(iii)    In the event that the Company determines that there is a reasonable
expectation that the 70% Guaranty Threshold may not have been met as of the most
recently ended fiscal quarter, it shall promptly give notice of such fact to the
Administrative Agent and during the period beginning with the Company’s
notification to the Administrative Agent and ending on the date reasonably
agreed to by the Company and the Administrative Agent, the parties hereto will
negotiate in good faith to amend the terms of this Agreement in order to
eliminate or mitigate any adverse impact on the Company or any of its
Subsidiaries as a result of designating a Foreign Subsidiary as a Loan Party in
order to satisfy the 70% Guaranty Threshold; provided, however, that the failure
of the parties to come to an agreement on such points will not constitute a
waiver of or otherwise affect the requirements of Sections 6.12(d) or (e).
(f)    Notwithstanding the foregoing, if at any time a Subsidiary that is not a
Loan Party becomes a guarantor of any Indebtedness (other than Indebtedness
under the Loan Documents) of any Loan Party, then the Company shall (i) promptly
notify the Administrative Agent thereof and (ii) as soon as practicable but in
any event within 60 days after such Subsidiary becomes such a guarantor (or such
longer period as may be approved by the Administrative Agent in its sole
discretion), cause such Subsidiary to become a Subsidiary Guarantor and to
deliver the Subsidiary Guarantor Deliverables as if such Subsidiary were a
Material Subsidiary; provided that the foregoing shall not apply to the
Subsidiaries listed on Schedule 6.12(f) (“Excluded Subsidiaries”)
notwithstanding the fact that such Subsidiaries guarantee the Senior Notes
and/or the Senior Convertible Notes.
(g)    [Reserved].
(h)    Without limitation of the foregoing, the Company will, and will cause
each Subsidiary that is or is required to be a Loan Party to, at the expense of
the Company, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent from time to time such vouchers, invoices, schedules,
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, Real Estate Support Documents, reports and other
assurances or instruments and take such further steps relating to the collateral
covered by any of the Collateral Documents as the Administrative Agent may
reasonably require from time to time; provided, however that the Company shall
only be required to use commercially reasonable efforts to deliver any
warehousemen letters, bailee letters, landlord consents or other third party
consents in the event such consents are required by the Administrative Agent.
Furthermore, the Company shall cause to be delivered to the Administrative Agent
such opinions of counsel, title insurance and other documents as may be
reasonably requested by the Administrative Agent from time to time to assure
itself that this Section has been complied with. The Company shall reimburse the
Administrative Agent immediately upon demand for all reasonable and documented
costs and expenses incurred by the Administrative Agent in connection with any
of the foregoing security, including but not limited to filing and recording
fees and costs of appraisals, audits and title insurance (provided that the
Company shall not be required under this clause (h) to pay the fees and expenses
of (i) more than one principal outside counsel for the Administrative Agent,
(ii) more than one outside counsel acting as regulatory counsel for the
Administrative Agent or (iii) more than a single local counsel for the
Administrative Agent in any relevant jurisdiction as reasonably determined by
the Administrative Agent (and which may include a single local counsel acting in
multiple jurisdictions)).
(i)    The Company may at any time designate any Restricted Subsidiary (as used
in this clause (i) a “Proposed Re-Designated Subsidiary”) that is not a Borrower
or a Material Subsidiary and has not previously been an Unrestricted Subsidiary
as an Unrestricted Subsidiary and, if such Restricted Subsidiary is also a
Subsidiary Guarantor, release it from its Subsidiary Guaranty; in each case, so
long as (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) no

74    
57410581_7

--------------------------------------------------------------------------------




such Proposed Re-Designated Subsidiary may be designated as an Unrestricted
Subsidiary if any of its Subsidiaries is a Restricted Subsidiary or a Loan Party
(in either case unless such Subsidiaries are also Proposed Re-Designated
Subsidiaries being designated as Unrestricted Subsidiaries simultaneously
therewith), (iii) immediately after giving effect to such designation the
Company and its Restricted Subsidiaries shall be in compliance, on a historical
pro forma basis, with the covenants set forth in Section 7.11, (iv) to the
extent such Proposed Re-Designated Subsidiary is a Subsidiary Guarantor, (A)
after giving pro forma effect to the release of such Proposed Re-Designated
Subsidiary as a Subsidiary Guarantor, the 70% Guaranty Threshold would continue
to have been met as of the four quarter period most recently ended, and (B) of
the remaining Wholly-Owned Loan Parties, those that were Loan Parties as of the
Closing Date must have, by themselves, (without the Proposed Re-Designated
Subsidiary) satisfied the 70% Guaranty Threshold as of the Closing Date, (v)
such Proposed Re-Designated Subsidiary would not constitute a Material
Subsidiary as of the end of the period of twelve consecutive months most
recently ended (such determination being made on the consolidated EBITDA for
such twelve month period), (vi) any direct or indirect Borrowings by any such
Proposed Re-Designated Subsidiary under this Agreement shall have been repaid
prior to such designation, and (vii) prior to the effectiveness of any such
designation, the Company shall deliver to the Administrative Agent a certificate
in form and substance reasonably acceptable to the Administrative Agent setting
forth in reasonable detail the calculations demonstrating compliance with the
preceding clauses (iii) through (vi).
6.13    Compliance with Environmental Laws. Except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, comply, and
use commercially reasonable efforts to cause all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all applicable Environmental Laws; provided, however, that
neither the Company nor any of its Restricted Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
6.14    Compliance with Senior Notes Documents and Convertible Notes Documents.
Perform and observe all the terms and provisions of the Senior Notes Documents
and the Senior Convertible Notes Documents to be performed or observed by it.
6.15    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any Restricted Subsidiary’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder (subject to the proviso set forth
in Section 6.12(c)) and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any Restricted Subsidiary is or is to be a
party and the Collateral covered thereby.
6.16    Material Contracts. Except as could not reasonably be expected to have a
Material Adverse Effect, perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it.
6.17    Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” (or any similar term) under, and defined in, any
documentation evidencing any other Indebtedness of the Company or any of its
Restricted Subsidiaries in which such concept is applicable.
6.18    Acquired Surety Bond Obligations. To the extent any Surety Bond
Obligations that are secured by Liens are acquired after the Closing Date
pursuant to a Permitted Acquisition, the Company or relevant Subsidiary with
respect to such Surety Bond Obligations shall uses commercially reasonable
efforts to cause such Liens (whether in the form of subrogation rights or
otherwise and whether or not perfected) permitted under Section 7.01(o) to be
terminated or replaced by Liens governed by Surety Credit Documents and subject
to the Intercreditor Agreement within two hundred seventy (270) days of the date
of the Permitted Acquisition in connection with which such Surety Bond
Obligations were acquired.
6.19    Foreign Finance Company Plan. Cause all interest payments made on the
FFC Notes to be paid to Luxco, as the holder of such notes, and immediately
transferred to US Holdco as a Restricted Payment and immediately transferred to
the

75    
57410581_7

--------------------------------------------------------------------------------




Company as a Restricted Payment, such that all such transfers are made within a
single Business Day to the extent commercially feasible.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit or Bankers’ Acceptance shall remain outstanding, the Company shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly, and
solely in the case of Section 7.20, the Company shall not:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)Liens pursuant to any Loan Document;
(b)Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(d);
(c)Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(d)statutory and common law liens of landlords and carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)deposits to secure the performance of tenders, bids, trade contracts and
leases (other than Indebtedness), statutory or regulatory obligations, bankers’
acceptances, appeal bonds, government contracts, and other obligations of a like
nature incurred in the ordinary course of business;
(g)easements, rights-of-way, restrictions, municipal and zoning ordinances and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not materially interfere with the
ordinary conduct of the business of the applicable Person;
(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(i)Liens securing Indebtedness permitted under Section 7.03(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value (as determined by the Company in good
faith), whichever is lower, of the property being acquired on the date of
acquisition;
(j)normal and customary rights of setoff upon deposits of cash in favor of banks
and other depositary institutions and Liens of a collecting bank arising under
the UCC on checks and other items of payment in the course of collection;
(k)[Reserved];
(l)Liens in favor of the Surety on the Surety Priority Collateral arising
pursuant to any of the Surety Credit Documents so long as such Liens remain
subject to the terms of the Intercreditor Agreement, and (ii) Liens securing any
other Surety Bond Obligations permitted under Section 7.03(o)(ii) provided that
to the extent such Surety Bond Obligations exceed $200,000,000 in the aggregate
at any time, such Liens are either terminated or made subject to an
Intercreditor Agreement within one hundred eighty (180) days (or such longer
period (not to exceed an additional 90 days) as may be approved by the
Administrative Agent in its sole discretion) after the date of the Permitted
Acquisition giving rise to such Liens;
(m)[Reserved];

76    
57410581_7

--------------------------------------------------------------------------------




(n)Subject to compliance with Section 6.12 in respect of Loan Parties, Liens on
the assets of Foreign Subsidiaries that are Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(i);
(o)Liens on cash set aside with respect to any Indebtedness in connection with a
prepayment permitted hereunder (subject, in the case of the Senior Notes
Indebtedness, the Senior Convertible Notes Indebtedness and any Indebtedness
incurred pursuant to Section 7.03(j), to satisfaction of the requirements of
Section 7.15 as if such cash defeasance constituted a prepayment on the date of
such defeasance), or government securities purchased with such cash, in either
case, to the extent but only to the extent that such cash or government
securities pre-fund the payment of principal and/or interest on such
Indebtedness and are held in a collateral or escrow account or similar
arrangement to be applied for such purpose; provided that such Indebtedness is
permitted to be defeased under the terms thereof at the time such cash is set
aside or securities are purchased;
(p)leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Company and its Restricted Subsidiaries,
taken as a whole;
(q)Liens of lessors in any property subject to any operating lease, including
Liens arising from precautionary UCC financing statements or similar filings
made in respect of such leases;
(r)Liens on property of a Person existing at the time such Person is merged into
or consolidated with the Company or any Subsidiary or becomes a Subsidiary of
the Borrower; provided that such Liens were not created in contemplation of such
merger, consolidation or Investment and do not extend to any assets other than
those of the Person merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(h);
(s)Liens in favor of any Loan Party;
(t)Liens securing reimbursement obligations in an aggregate amount not exceeding
$50,000,000 with respect to bankers’ acceptances or letters of credit that
encumber documents and other property relating to such bankers’ acceptances or
letters of credit and the products and proceeds thereof;
(u)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(v)Liens on Cash or Cash Equivalents encumbering customary initial deposits and
margin deposits, and other Liens that are within the general parameters
customary in the industry and incurred in the ordinary course of business, in an
aggregate amount incurred pursuant to this clause (v) not exceeding $50,000,000,
in each case, securing Indebtedness under Swap Contracts permitted pursuant to
Section 7.03(f);
(w)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business in accordance
with the past practices of the Company and its Restricted Subsidiaries prior to
the Closing Date;
(x)Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;
(y)any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement; provided that such encumbrance or
restriction does not prohibit the granting of a Lien by a Loan Party on any
Collateral and any entity formed as part of such joint venture remains subject
to the provisions of this Agreement to the extent provided herein;
(z)Liens on cash reserves securing Indebtedness of the Borrower and its
Subsidiaries in respect of surety bonds permitted by Section 7.03(o)(i);
provided that the aggregate amount of all such deposits and cash reserves
provided by the Borrower and its Subsidiaries in respect of surety bonds
permitted by Section 7.03(o)(i) shall not, at any time, exceed $35,000,000; and
(aa)    other Liens securing Indebtedness or other obligations in aggregate
outstanding principal amount not to exceed $35,000,000 or assets of comparable
value.
7.02    Investments. Make any Investments, except:
(a)Investments in the form of Cash Equivalents;

77    
57410581_7

--------------------------------------------------------------------------------




(b)advances to officers, directors and employees of the Company and Restricted
Subsidiaries for travel, entertainment, relocation and other matters that are
reasonably expected at the time of such advances ultimately to be treated as
expenses in accordance with GAAP;
(c)Investments by the Company and its Restricted Subsidiaries in their
respective Subsidiaries outstanding on the date hereof and set forth on Schedule
5.08(e), (ii) additional Investments by the Company and its Restricted
Subsidiaries in Loan Parties and (iii) additional Investments by Restricted
Subsidiaries that are not Loan Parties in other Restricted Subsidiaries that are
not Loan Parties, other than, in the case of (i), (ii) and (iii), Investments in
Excluded Subsidiaries;
(d)Investments existing on the date hereof (other than those referred to in
Section 7.02(c)(i)) and set forth on Schedule 5.08(e);
(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)Guarantees permitted by Section 7.03(e) and guarantees of obligations of the
Company or its Restricted Subsidiaries that do not constitute Indebtedness that
are otherwise permitted under this Agreement;
(g)Permitted Acquisitions;
(h)Investments made as part of the Corporate Restructuring Initiative or Foreign
Finance Company Plan;
(i)so long as no Default then exists or would result therefrom, other
Investments so long as the aggregate amount of such Investments at the time of
incurrence (after giving effect to such Investment) does not exceed the sum of
(i) 10% of the Consolidated Total Assets plus (ii) the Excess Cash Flow Basket
for each fiscal year ending after the Closing Date;
(j)stock, obligations or securities received in satisfaction of judgments;
(k)[Reserved];
(l)Swap Contracts permitted pursuant to Section 7.03(f);
(m)loans to employees and officers of the Company or a Restricted Subsidiary
made in the ordinary course of business not to exceed $2,000,000 in the
aggregate at any one time outstanding in respect of the Company and all
Restricted Subsidiaries taken together;
(n)Investments made by the Company or its Restricted Subsidiaries consisting of
consideration received in connection with a Disposition permitted by Section
7.05;
(o)Investments of a Person or any of its Subsidiaries existing at the time such
Person becomes a Restricted Subsidiary of the Company or at the time such Person
merges or consolidates with the Company or any of its Restricted Subsidiaries,
in either case, in compliance with this Agreement; provided that such
Investments were not made by such Person in connection with, or in anticipation
or contemplation of, such Person becoming a Restricted Subsidiary of the Company
or such merger or consolidation; and
(p)repurchases of any Indebtedness to the extent such repurchase is permitted by
this Agreement.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)Indebtedness under the Loan Documents;
(b)the Senior Notes Indebtedness;
(c)the Senior Convertible Notes Indebtedness;
(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Refinancing thereof;
(e)Guarantees of the Company or any Loan Party in respect of Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party and (ii)
Guarantees of any Restricted Subsidiary that is not a Loan Party in respect of
Indebtedness otherwise permitted hereunder of any other Restricted Subsidiary
that is not a Loan Party;

78    
57410581_7

--------------------------------------------------------------------------------




(f)obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) in the case of any Secured
Hedge Agreement, such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(g)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness outstanding at the time of such incurrence (after giving
effect to such Indebtedness) shall not exceed an amount equal to 10% of
Consolidated Total Assets at the time of such incurrence and any Permitted
Refinancings thereof;
(h)Indebtedness of any Person that becomes a Restricted Subsidiary of the
Company after the date hereof pursuant to a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Company) and any Permitted Refinancings
thereof; provided that immediately after giving effect to the incurrence of any
such Indebtedness, the Company will be in pro forma compliance with the
financial covenants set forth in Section 7.11 (to be determined on the basis of
the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Indebtedness had been incurred
as of the first day of the fiscal period covered thereby);
(i)Indebtedness (which may be secured or unsecured) of Foreign Restricted
Subsidiaries; provided, however, and subject to other applicable restrictions
under Section 6.12, that the aggregate amount of all such Indebtedness
outstanding at the time of such incurrence shall not exceed the greater of (i)
$35,000,000 and (ii) an amount equal to the maximum amount of Indebtedness that
would not cause the Foreign Leverage Ratio to exceed 3.00 to 1.00 on the date of
incurrence and any Permitted Refinancings thereof;
(j)unsecured Indebtedness; provided, however, that (i) immediately after giving
effect to the incurrence of any such Indebtedness, the Company will be in pro
forma compliance with the financial covenants set forth in Section 7.11 (to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby), (ii) such Indebtedness shall not mature earlier than the Maturity Date
and (iii) such Indebtedness shall not be subject to any financial covenant which
is more restrictive than the financial covenants in the Loan Documents at the
time of the incurrence of such Indebtedness;
(k)Indebtedness (which is unsecured if owed by a Loan Party) owed (i) to a Loan
Party or (ii) to any other Restricted Subsidiary to the extent such Indebtedness
is permitted as an Investment pursuant to Section 7.02;
(l)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;
(m)indemnification, adjustment of purchase price, earnout or similar obligations
(including any Earnout Obligations), in each case, on customary terms incurred
or assumed in connection with any Permitted Acquisition or permitted Disposition
of any business or assets of any Restricted Subsidiary or Equity Interests of a
Restricted Subsidiary;
(n)customer deposits and advance payments received in the ordinary course of
business;
(o)obligations of any Borrower and or Restricted Subsidiary under the Surety
Credit Documents so long as such obligations remain subject to the terms of the
Intercreditor Agreement, and (ii) any Surety Bond Obligations (including Surety
Bond Obligations of any Person with which such Subsidiary is merged or
consolidated pursuant to the applicable Permitted Acquisition) that are acquired
subsequent to the Closing Date pursuant to a Permitted Acquisition, provided
such Surety Bond Obligations are in existence at the time of the applicable
Permitted Acquisition and provided further to the extent that such Surety Bond
Obligations exceed $200,000,000 in the aggregate at any time, the Liens securing
such Surety Bond Obligations are either terminated or made subject to an
Intercreditor Agreement within one hundred eighty (180) days (or such longer
period (not to exceed an additional 90 days) as may be approved by the
Administrative Agent in its sole discretion) after the date of the Permitted
Acquisition giving rise to such Surety Bond Obligations;
(p)Indebtedness created, incurred, assumed or suffered to exist as part of the
Corporate Restructuring Initiative; and
(q)other Indebtedness in an aggregate principal amount not to exceed $50,000,000
at any time outstanding.

79    
57410581_7

--------------------------------------------------------------------------------




7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom and all representations and warranties
hereunder would remain true and correct after giving effect to such
transactions:
(a)    any Restricted Subsidiary may merge into or consolidate with (i) the
Company; provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Guarantor is merging into or consolidating with another Restricted
Subsidiary that is not a Subsidiary Guarantor, the Subsidiary Guarantor shall be
the continuing or surviving Person (unless simultaneously with the consummation
of the closing of such merger or consolidation the Restricted Subsidiary shall
become a Subsidiary Guarantor  in which case the Restricted Subsidiary may be
permitted to be the continuing or surviving Person);
(b)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then the transferee must either be the Company or another Loan
Party; and
(c)    in connection with any Permitted Acquisition, any Restricted Subsidiary
of the Company may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger or consolidation shall be a Restricted Subsidiary of the
Company and (ii) in the case of any such merger or consolidation to which any
Subsidiary Guarantor is a party, the Subsidiary Guarantor shall be the
continuing or surviving Person (unless simultaneously with the consummation of
the closing of such merger or consolidation the other merging or consolidating
Person shall become a Subsidiary Guarantor and shall deliver all of the
documentation required by Section 6.12(d), in which case such merging or
consolidating Person may be permitted to be the continuing or surviving Person).
(d )    each of the Company and any of its Restricted Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided that such merger or consolidation is a
permitted Investment under Section 7.02(g) or (i) (and, if under Section
7.02(i), such merger or consolidation is part of a transaction or series of
transactions that would satisfy the requirements set forth in the definition of
“Permitted Acquisition”, if such merger or consolidation were an Acquisition,
and does not conflict with any other provision of this Agreement) and provided
further, however, that in each case, immediately after giving effect thereto (i)
in the case of any such merger or consolidation to which the Company is a party,
the Company is the surviving Person and (ii) in the case of any merger or
consolidation to which the Company is not a party, (A) the Person surviving such
merger or consolidation shall be a Restricted Subsidiary and (B) in the case of
any such merger or consolidation to which any Subsidiary Guarantor is a party,
the Subsidiary Guarantor shall be the continuing or surviving Person (unless
simultaneously with the consummation of the closing of such merger or
consolidation the other merging or consolidating Person shall become a
Subsidiary Guarantor and shall deliver all of the documentation required by
Section 6.12(d), in which case such merging or consolidating Person may be
permitted to be the continuing or surviving Person).
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)Dispositions of obsolete, worn out, excess, surplus or idle property or
property no longer used in the business of such Person, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)Dispositions of inventory in the ordinary course of business;
(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)Dispositions of property by any Restricted Subsidiary to the Company or to a
Restricted Subsidiary (other than an Excluded Subsidiary); provided that if the
transferor of such property is a Loan Party, the transferee thereof must either
be the Company or another Loan Party;
(e)Dispositions permitted by Section 7.04;
(f)Dispositions made as part of the Corporate Restructuring Initiative or the
Foreign Finance Company Plan;
(g)Dispositions by the Company and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, (i) no Default shall exist or would result from such Disposition
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (g) (after giving effect to such Disposition) after the Closing Date
shall not exceed an amount equal to (x) 15% of Consolidated Total Assets at the
time of such Disposition minus (y) the aggregate

80    
57410581_7

--------------------------------------------------------------------------------




book value of any Specified Mexican Pipeline Assets; provided further that no
Disposition under this clause (g) may be made to any Excluded Subsidiary;
(h)non-exclusive licenses or sublicenses of IP Rights in the ordinary course of
business and substantially consistent with past practice, and leases or
subleases granted to others that do not materially interfere with the ordinary
course of business of the Company or any of its Restricted Subsidiaries;
(i)Dispositions of non-core assets acquired in a Permitted Acquisition by the
Company or any of its Restricted Subsidiaries within 18 months of such Permitted
Acquisition; provided that such non-core assets, in the aggregate, do not exceed
40% of the consolidated net assets (measured using the definition of
“Consolidated Net Assets” mutatis mutandis and measured as of the date of such
Permitted Acquisition) acquired pursuant to such Permitted Acquisition;
(j)any settlement of or payment in respect of, or series of settlements or
payments in respect of, any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Company or any of its
Restricted Subsidiaries;
(k)Dispositions of property constituting the making of Investments permitted
under Section 7.02 and Dispositions of property constituting the making of
Restricted Payments permitted by Section 7.06;
(l)the sale of past due accounts receivable in the ordinary course of business
consistent with the practices of similarly situated companies; and
(m)Sale Leaseback Transactions permitted by Section 7.18.
(n)provided, however, that any Disposition pursuant to clauses (a) through (m)
shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)    each Restricted Subsidiary may make Restricted Payments to the Company,
any other Loan Party and any other Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;
(b)    the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)    the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;
(d )    the Company may repay, prepay, redeem, purchase, defease or otherwise
satisfy the Senior Convertible Notes to the extent permitted by Section 7.15;
(e)    the Company may make Restricted Payments, if after giving effect thereto
the aggregate amount of Restricted Payments paid or made after the Closing Date
would be less than the sum of $175,000,000 plus 50% of Consolidated Net Income
(or minus 50% if negative) for each fiscal year ending after the Closing Date
plus 100% of the net cash proceeds received by the Company with respect to the
sale or issuance of any Equity Interest in the Company after the Closing Date
(other than any proceeds described in the foregoing clause (c) or any proceeds
used for Capital Expenditures) plus an amount equal to 100% of the principal
amount of any Senior Convertible Notes Indebtedness converted into Equity
Interests in the Company after the Closing Date; provided that Administrative
Agent shall have received a written certificate of a Responsible Officer in
reasonable detail confirming that such Restricted Payment complies with the
terms of this Section 7.06(e) prior to declaration and payment thereof which
certification shall be true and complete in all material respects on the date of
payment thereof; and
(f )    each Restricted Subsidiary may make Restricted Payments as part of the
Corporate Restructuring Initiative and the Foreign Finance Company Plan.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by it on the
Closing Date and any business or activities which are similar, related or
incidental thereto.

81    
57410581_7

--------------------------------------------------------------------------------




7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business; provided that the foregoing restriction shall not apply to (a) the
transactions contemplated by the Loan Documents; (b) payment of reasonable
compensation to officers and employees for services actually rendered to
Borrowers or their respective Subsidiaries; (c) payment of customary directors’
fees and indemnities; (d) transactions with Affiliates that were consummated
prior to the date hereof and are set forth on Schedule 7.08; (e) transactions
with Affiliates upon fair and reasonable terms and are no less favorable to the
Company or such Restricted Subsidiary than the Company or such Restricted
Subsidiary would obtain in a comparable arm’s length transaction with a Person
not an Affiliate of the Company or such Restricted Subsidiary, and (f)
transactions between or among the Loan Parties and their Restricted Subsidiaries
subject to compliance by such Subsidiaries with the other requirements of
Article VII.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to the Company or any other Loan Party or to otherwise transfer property to the
Company or any other Loan Party, except in each case for any agreement in effect
on the date hereof and set forth on Schedule 7.09, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Company or any other Borrower or
(iii) of the Company or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person to secure the Obligations or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure the Obligations; provided, however, that this Section
7.09 shall not prohibit any restriction or requirement existing under or by
reason of (i) applicable Law, (ii) any agreement relating to secured
Indebtedness permitted under Section 7.03(g) to the extent relating to the
property financed by or the subject of such Indebtedness, (iii) any agreement
relating to secured Indebtedness permitted under Section 7.03(h) if such
agreement (x) exists at the time the applicable Person becomes a Subsidiary of
the Company, (y) is not entered into solely in contemplation of such Person’s
becoming a Subsidiary of the Company and (z) does not extend to the assets of
any Person other than the Person becoming a Subsidiary of the Company, (iv) any
negative pledge or and restriction on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 if the terms of such Indebtedness
expressly permit Liens for the benefit of the Lenders with respect to the
Obligations on a senior basis and do not require that such holders of such
Indebtedness be secured by such Liens equally and ratably and (v) customary
non-assignment provisions with respect to leases or licensing agreements entered
into by any Borrower or any of its Subsidiaries.
7.10    Use of Proceeds.
(a)    Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
(b)    Directly or indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions or the FCPA.
7.11    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 3.50 to 1.00; provided that if a Permitted
Acquisition or series of Permitted Acquisitions with aggregate consideration of
more than $50,000,000 occurs during a fiscal quarter, the Company shall have the
right to permit the Consolidated Leverage Ratio to exceed 3.50 to 1.00 during
such fiscal quarter and the subsequent two fiscal quarters (such three fiscal
quarters, an “Elevated Ratio Period”) so long as (i) the Consolidated Leverage
Ratio does not exceed 3.75 to 1.00 at any time during the Elevated Ratio Period,
(ii) such right is not exercised more than two times during the term of this
Agreement and (iii) there is at least one fiscal quarter between Elevated Ratio
Periods during which the Consolidated Leverage Ratio is not in excess of 3.50 to
1.00 at any time.
7.12    Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding, in the aggregate for the Company and its Restricted
Subsidiaries during any fiscal year, an amount equal to the Base Capex Basket
for such fiscal year plus an amount equal to 50% of the Consolidated EBITDA for
the immediately preceding fiscal year (the “Annual EBITDA Basket”); provided,
however, that so long as no Default has occurred and is continuing or would
result from such expenditure, any portion of the Base Capex Basket, if not
expended in the fiscal year for which it is permitted above, may be carried over
for expenditure in the next following fiscal year (such unused portion, the
“Carryover Capex Basket”); it being understood that Capital Expenditures made
pursuant to this Section in any fiscal year shall

82    
57410581_7

--------------------------------------------------------------------------------




be applied, first, to the Carryover Capex Basket for such fiscal year, second,
to the Base Capex Basket for such fiscal year, and, third, to the Annual EBITDA
Basket for such fiscal year.
7.13    Amendments of Organization Documents. Amend any of its Organization
Documents, except for amendments that do not affect (a) the Company or such
Restricted Subsidiary’s right and authority to enter into and perform its
obligations under the Loan Documents to which it is a party, (b) the perfection
of the Administrative Agent’s lien in any of the Collateral or (c) the authority
and obligation of the Company or such Restricted Subsidiary to perform and pay
the Obligations.
7.14    Accounting Changes. Make any (a) significant change in accounting
policies or reporting practices, except as required by Law or GAAP, or (b)
change in its fiscal year.
7.15    Prepayments, Etc. of Indebtedness; Repayments of Senior Convertible
Notes Indebtedness. (a) Prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, the Senior Notes Indebtedness, the
Senior Convertible Notes Indebtedness or any Indebtedness incurred pursuant to
Section 7.03(j), except (i) the prepayment, redemption or repurchase (not in
violation of the subordination terms thereof) of any such Indebtedness, so long
as after giving pro forma effect to such prepayment, redemption or repurchase,
no Default shall exist or would result therefrom and the Available Liquidity
will not be less than $50,000,000 and (ii) any Permitted Refinancing of any
Senior Notes Indebtedness, the Senior Convertible Notes Indebtedness or any
Indebtedness incurred pursuant to Section 7.03(j) or (b) repay, redeem,
purchase, defease or otherwise satisfy on the scheduled maturity thereof in any
manner any Senior Convertible Notes Indebtedness, unless, after giving pro forma
effect thereto, the Available Liquidity will not be less than $50,000,000.
7.16    Amendment, Etc. of Indebtedness.
(a)    Amend, modify or change in any manner any term or condition of any Senior
Notes Indebtedness, the Senior Convertible Notes Indebtedness or any
Indebtedness set forth in Schedule 7.03, except for an amendment, modification
or change that complies with the requirements of the definition of Permitted
Refinancing.
(b)    Amend or modify any of the terms of the Indemnity Agreement if such
amendment or modification would add or change any terms in a manner adverse to
the Lenders; provided that this Section 7.16 shall not prohibit the issuance of
Bonds (as defined in the Indemnity Agreement), the joinder of or other change in
any parties to the Surety Credit Documents in accordance with their terms or any
amendment or modifications which do not require the consent of any Loan Party or
Subsidiary.
7.17    [Reserved].
7.18    Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (any such arrangement a “Sale Leaseback Transaction”); provided that
the Company or any Restricted Subsidiary may enter into Sale Leaseback
Transactions for equipment or real property so long as (i) no Default exists at
the time of consummation of such Sale Leaseback Transaction and (ii) the
aggregate fair market value of all equipment and real property sold by the
Company and its Restricted Subsidiaries pursuant to a Sale Leaseback Transaction
in any fiscal year does not exceed $10,000,000; provided further that, for the
avoidance of doubt, this Section 7.18 shall not prohibit Indebtedness in respect
of capital leases that would otherwise be permitted to be incurred pursuant to
Section 7.03(g).
7.19    Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of the Company or any of its Restricted
Subsidiaries as “Designated Senior Debt” (or any similar term) under, and as
defined in, any documentation evidencing any other Indebtedness of the Company
or any of its Restricted Subsidiaries in which such concept is applicable.
7.20    Holding Company. In the case of the Company, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Liens permitted under Section
7.01, (f) the making of Investments permitted under Section 7.02, (g) the
incurrence of Indebtedness permitted under Section 7.03, (h) businesses or
activities of a type engaged in prior to the Closing Date and (i) businesses or
activities incidental to the businesses or activities described in clauses (a)
through (h) of this Section and within the scope of operations as of the Closing
Date.

83    
57410581_7

--------------------------------------------------------------------------------




7.21    Excluded Subsidiaries. In the case of Excluded Subsidiaries, engage in
any business activity or own any assets, except as set forth on Schedule
6.12(f).
7.22    Operations of US Holdco and Luxco. Permit US Holdco or Luxco to (i) own
any material assets other than, in the case of US Holdco, the FFC Notes, one or
more deposit accounts maintained in connection with the Foreign Finance Company
Plan (and the assets held on deposit therein), the TPEC and 100% of the Equity
Interests of Luxco and, in the case of Luxco, the FFC Notes, one or more deposit
accounts maintained in connection with the Foreign Finance Company Plan (and the
assets held on deposit therein) and the TPEC or (ii) engage in any business
activity other than activities customary for special purpose vehicles engaging
in transactions of the type contemplated by the Foreign Finance Company Plan.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)Non-Payment. Any Borrower, or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)Specific Covenants. (i) Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(d),
6.02(e), 6.02(f), 6.02(g), 6.02(h), 6.03(a), 6.03(b), 6.03(e), 6.05, 6.10, 6.11,
6.12 or 6.17 or Article VII; or
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days following the earlier to occur of (i) the date a Responsible Officer
obtains knowledge of such failure and (ii) the date that a Responsible Officer
receives notice from the Administrative Agent of such failure; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and penal sums under any surety bond and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Restricted Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Company or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or
(f)Insolvency Proceedings, Etc. The Company or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

84    
57410581_7

--------------------------------------------------------------------------------




(g)Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)Judgments. There is entered against the Company or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer meets the requirements set forth in Section 6.07, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount during any period of
twelve consecutive months in excess of the Threshold Amount, or (ii) the Company
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party or US Holdco denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Collateral Document after
delivery thereof pursuant to Section 4.01 or 6.12 shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby; or
(k)Change of Control. There occurs any Change of Control; or
(l)Default under Indemnity Agreement. There shall occur a Default under, and as
defined in, the Indemnity Agreement and the Company (as defined in the Indemnity
Agreement) shall have exercised any remedies in respect thereof; or
(m)Invalidity of Intercreditor Agreement. Any material provision of any
Intercreditor Agreement shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against the
Surety party thereto.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

85    
57410581_7

--------------------------------------------------------------------------------




8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and BA Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and BA Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit and Bankers’ Acceptances to the extent not otherwise
Cash Collateralized by the Company pursuant to Sections 2.03 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law;
provided that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Subject to Section 2.03(d) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit or Bankers’ Acceptances pursuant
to clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit or Bankers’ Acceptances as they occur. If any amount remains on deposit
as Cash Collateral after all Letters of Credit and Bankers’ Acceptances have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.
ARTICLE IX.
ADMINISTRATIVE AGENT


9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar

86    
57410581_7

--------------------------------------------------------------------------------




term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

87    
57410581_7

--------------------------------------------------------------------------------




9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit or Bankers’ Acceptance, that by its terms must be fulfilled to
the satisfaction of a Lender or the L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit or Bankers’ Acceptance. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank (a) with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and (b) prior to an Event of Default pursuant to Sections
8.01(a) or (f) approved by the Company. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring Administrative Agent as of the effective date of such resignation),
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
and bankers’ acceptances in substitution for the Letters of Credit and Bankers’
Acceptances, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit or
Bankers’ Acceptances. Notwithstanding the foregoing, so long as another Lender
is willing to act as a swing line lender, such successor shall not be required
to succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swing Line Lender. Notwithstanding the foregoing, so long
as another L/C Issuer is willing to

88    
57410581_7

--------------------------------------------------------------------------------




and has satisfied the provisions of clause (c) of the preceding sentence, such
successor shall not be required to succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer nor satisfy the
requirements of such clause (c).
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Co-Syndication Agents, Co-Documentation Agents, the Joint Lead
Arrangers or Joint Book Managers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i), (j) and (k), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to (a)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any
similar Laws in any other jurisdictions to which a Loan Party is subject, or
(b) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase). Except as provided above and otherwise expressly
provided for herein or in the other Collateral Documents, the Administrative
Agent will

89    
57410581_7

--------------------------------------------------------------------------------




not execute and deliver a release of any Lien on any Collateral. Upon request by
the Administrative Agent or the Company at any time, the Secured Parties will
confirm in writing the Administrative Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 9.09.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise Disposed of or to be sold or otherwise Disposed as part of or in
connection with any sale or other Disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);
(c)    to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (including any release of Subsidiary Guarantor
deemed to be an Unrestricted Subsidiary pursuant to Section 6.12(i));
(d)    if any Additional Loans are intended to rank junior in right of payment
and/or in respect of lien priority as to the Collateral with the outstanding
Loans, to enter into an intercreditor agreement (or amend, supplement or modify
an existing intercreditor agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms of any such
Additional Loans; and
(e)    enter into, perform its obligations under and amend, supplement, modify
or replace the Indemnity Agreement or the Intercreditor Agreement, or enter into
similar arrangements as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank
that obtains the benefit of the provisions of Section 8.03, the Subsidiary
Guaranty or any Collateral by virtue of the provisions hereof or of the
Subsidiary Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Subsidiary
Guaranty or any Collateral Document) other than in its capacity as a Lender, the
L/C Issuer or the Administrative Agent and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

90    
57410581_7

--------------------------------------------------------------------------------




ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b)extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document (except as expressly provided in Section 2.18) without the written
consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest, Letter of Credit Fees or BA Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than as provided in
subclause (ii) of this clause (f)), without the written consent of each Lender
or (ii) the definition of “Required (USD) Lenders” or “Required (MC) Lenders”
without the written consent of each Committed (USD) Lender or each Committed
(MC) Lender, as the case may be;
(g)impose any greater restriction on the ability of any Lender under a Facility
to any of its rights or obligations hereunder without the written consent of the
Required (USD) Lenders, in the case of the Committed (USD) Facility, or the
Required (MC) Lenders, in the case of the Committed (MC) Facility;
(h)release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender; or
(i)release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit or Bankers’ Acceptance issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender or all Lenders or each affected Lender under
a Facility may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender may
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender or all Lenders or each affected Lender under a Facility that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender. In addition, notwithstanding the
foregoing, (a) this Agreement may be amended with the written consent of the
Administrative Agent, the Company and the

91    
57410581_7

--------------------------------------------------------------------------------




Additional Lenders providing the relevant Additional Loans and/or Additional
Commitments to permit the Additional Commitments Amendment in accordance with
Section 2.15 and (b) the Letter of Credit Sublimit and the Swing Line Sublimit
may be increased by the L/C Issuer or the Swing Line Lender, as applicable, in
accordance with Section 2.15(d) without the consent of any Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to a Borrower, the Administrative Agent or Bank of America, in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c )    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

92    
57410581_7

--------------------------------------------------------------------------------




(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a )    Costs and Expenses. The Borrowers shall, jointly and severally, pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (limited in respect of legal fees to
reasonable fees, charges and disbursements of counsel to the Administrative
Agent, and of a single regulatory counsel and single local counsel in each
appropriate jurisdiction which may include a special counsel acting in multiple
jurisdictions), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit, Bankers’ Acceptance or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (limited in respect of legal fees to the fees, charges and
disbursements of one counsel and one local counsel

93    
57410581_7

--------------------------------------------------------------------------------




and one applicable regulatory counsel in each relevant jurisdiction for the
Administrative Agent and one counsel and one local counsel and one applicable
regulatory counsel in each relevant jurisdiction for the Lenders (and, in the
case of a conflict of interest, one additional counsel to all such affected
Lenders similarly situated, taken as a whole)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit or Bankers’ Acceptances issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, Letters of
Credit or Bankers’ Acceptances.
(b)    Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of counsel),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan, Letter of Credit or Bankers’ Acceptance or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit or Bankers’ Acceptance if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries (other than any such
presence, alleged presence, release or Environmental Liability resulting solely
from acts or omissions by Persons other than any Borrower or any of its
Subsidiaries after the Administrative Agent sells the applicable property
pursuant to a foreclosure or has accepted a deed in lieu of foreclosure), or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (w) relate to
the matters referred to in Sections 3.01, 3.04 or 3.05 (which Sections set forth
the sole remedies in respect of the matters set forth therein), (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise out
of, or in connection with, any proceeding that does not involve an act or
omission by a Borrower or any of its Affiliates that is brought by an Indemnitee
against any other Indemnitee (other than any proceeding against any Indemnitee
in its capacity or fulfilling its role as the Administrative Agent, an Arranger,
the L/C Issuer or any similar role); provided further that the reimbursement of
fees, charges and disbursements of counsel shall be limited to one counsel and
one local counsel and one applicable regulatory counsel in each relevant
jurisdiction for the Administrative Agent and one counsel and one local counsel
and one applicable regulatory counsel in each relevant jurisdiction for the
other Indemnitees (and, in the case of a conflict of interest, one additional
counsel to all such affected Indemnitees similarly situated, taken as a whole).
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, and no Indemnitee shall assert, and each
Indemnitee hereby waives, any claim against any Loan Party, in each case on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any

94    
57410581_7

--------------------------------------------------------------------------------




other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit or
Bankers’ Acceptance or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Facility and the Loans at the time owing
to it (in each case with respect to any Facility) or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and

95    
57410581_7

--------------------------------------------------------------------------------




Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless an Event of Default pursuant to Sections 8.01(a),
8.01(b) (with respect to Section 7.11 only) or 8.01(f) has occurred and is
continuing at the time of such assignment; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any USD Commitment or any MC Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Committed (USD) Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit, Bankers’ Acceptances and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this

96    
57410581_7

--------------------------------------------------------------------------------




Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the Swing Line Lender or the
L/C Issuer, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in, or enter into a swap or derivative
transaction in respect of all or a portion of, such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its
Commitment(s) and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender or L/C Issuer would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender or L/C Issuer shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender or L/C Issuer and any such Participant shall be deemed to be a Foreign
Lender for purposes of the definition of Excluded Taxes.

97    
57410581_7

--------------------------------------------------------------------------------




(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its USD Commitment and Loans under the Committed
(USD) Facility pursuant to subsection (b) above, Bank of America may, (A) upon
30 days’ notice to the Company and the Committed (USD) Lenders, resign as L/C
Issuer and/or (B) upon 30 days’ notice to the Company, resign as Swing Line
Lender, and (ii) if at any time any other Lender acting as an L/C Issuer assigns
all of its USD Commitment and Loans under the Committed (USD) Facility pursuant
to subsection (b) above, such Lender may, upon 30 days’ notice to the Company
and the Committed (USD) Lenders, resign as an L/C Issuer. In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be, or any other Lender as an L/C Issuer.
If Bank of America or any other Lender resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit and Bankers’ Acceptances outstanding and issued
by it as of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Committed (USD) Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(d)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed (USD) Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit and bankers’
acceptances in substitution for the Letters of Credit and Bankers’ Acceptances,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or such other retiring L/C Issuer, as the case
may be, to effectively assume the obligations of Bank of America or such other
retiring L/C Issuer, as the case may be, with respect to such Letters of Credit
or Bankers’ Acceptances issued by it.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii)
any actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Borrower and its obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance

98    
57410581_7

--------------------------------------------------------------------------------




procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Borrower may be contingent or unmatured or are owed to a branch or office
of such Lender, the L/C Issuer or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit or Bankers’ Acceptance
shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

99    
57410581_7

--------------------------------------------------------------------------------




10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, or if any Lender is a Non-Consenting Lender (as defined below), then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)in the case of any such assignment by a Non-Consenting Lender, the assignee
must have approved in writing the substance of the amendment, waiver or consent
which caused the assignor to be a Restricted Lender; and
(e)such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
For the purposes of this Section 10.13, a “Non-Consenting Lender”, as
applicable, (a) any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders, (b) any Committed (USD) Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of all Committed
(USD) Lenders or all affected Committed (USD) Lenders in accordance with the
terms of Section 10.01 and (ii) has been approved by the Required (USD) Lenders
or (c) any Committed (MC) Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Committed (MC) Lenders or all
affected Committed (MC) Lenders in accordance with the terms of Section 10.01
and (ii) has been approved by the Required CND) Lenders.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS

100    
57410581_7

--------------------------------------------------------------------------------




AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, any Arranger nor any Lender has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding, anything contained herein to
the contrary, neither the Administrative Agent, the L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
that, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
10.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other

101    
57410581_7

--------------------------------------------------------------------------------




information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent, any Lender
or any L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Lender or any L/C Issuer from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent, any Lender or any L/C Issuer in such currency, the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under applicable law).
10.20    Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” (or any similar term) for purposes of and as defined in any
documentation evidencing any other Indebtedness of the Company or any of its
Restricted Subsidiaries in which such concept is applicable.
10.21    Keepwell. Each Borrower that is a Qualified ECP Guarantor at the time
the joint and several liability under Section 2.14, the Subsidiary Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
(including the Subsidiary Guaranty) to which it is a party in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Borrower’s
obligations and undertakings under this Section 10.21 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Borrower that is a
Qualified ECP Guarantor under this Section 10.21 shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Borrower that is a Qualified ECP Guarantor intends this Section 10.21 to
constitute, and this Section 10.21 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
[Signature pages follow.]



102    
57410581_7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.
BORROWERS:
MASTEC, INC.
By:     
Name:     
Title:    




MASTEC NORTH AMERICA, INC.
By:     
Name:     
Title:    


























































































--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as
Administrative Agent
By:     
Name:     
Title:     
















































































































--------------------------------------------------------------------------------










THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036
LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and
Swing Line Lender
By:     
Name:     
Title:     
































































--------------------------------------------------------------------------------










THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036




--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as a
Lender and Co-Syndication Agent
By:     
Name:     
Title:     




























































































































--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036
SUNTRUST BANK, as a Lender and Co-Syndication Agent
By:     
Name:     
Title:     






































































--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036




--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A., as a Lender and
Co-Documentation Agent
By:     
Name:     
Title:     




















































































































THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036




--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a
Lender and Co-Documentation Agent
By:     
Name:     
Title:     
























































































































--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036


[OTHER LENDERS]
By:     
Name:     
Title:     






















































































































--------------------------------------------------------------------------------












THIRD AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE
57993036

EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
The Company hereby requests, on behalf of itself or, if applicable, the Borrower
referenced in item 6 below (select one):
¨ A Borrowing of [Committed (USD) Loans][Committed (MC) Loans]
¨ A conversion or continuation of [Committed (USD) Loans][Committed (MC) Loans]
1.
On _________________________ (a Business Day).

2.
In the amount of _______________.

3.
Comprised of ______________________________.

[Type of Committed Loan requested]
4.
In the following currency ______________________.

5.
For Eurocurrency Rate Loans: with an Interest Period of __________.

6.
On behalf of ____________________________ [insert name of applicable Borrower].

The [Committed (USD) Borrowing][Committed (MC) Borrowing], if any, requested
herein complies with the provisos to the first sentence of Section
2.01[(a)][(b)] of the Agreement. The Company acknowledges the requirements under
clauses (f) and (g) of Section 6.02 to deliver a calculation of the Senior Notes
Indenture Secured Debt Cap under certain circumstances in accordance with such
clauses.
MASTEC, INC.
By:     
Name:     
Title: ________________________________________________




--------------------------------------------------------------------------------




EXHIBIT B




FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On _________________________ (a Business Day).
2.    In the amount of $_______________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement. The Company
acknowledges the requirements under clauses (f) and (g) of Section 6.02 to
deliver a calculation of the Senior Notes Indenture Secured Debt Cap in
accordance with such clauses.
MASTEC, INC.
By:     
Name:     
Title:     



B-1
Form of Swing Line Loan Notice
57993036



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTE
_______________, 20__
FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”) hereby, jointly and severally, promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to any Borrower under that
certain Third Amended and Restated Credit Agreement, dated as of August 22, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
Each Borrower, jointly and severally, promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender and in Same
Day Funds at the Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Subsidiary Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

C-1
Form of Note
57993036



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
MASTEC, INC.


By:     
Name:     
Title:    


MASTEC NORTH AMERICA, INC.
By:     
Name:     
Title:    







C-2
Form of Note
57993036



--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________




C-3
Form of Note
57993036



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________________ of the Company, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and a
Reconciliation if required by such Section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date and a Reconciliation if required by such Section. Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes and such Reconciliations fairly present
in all material respects the financial condition, results of operations and cash
flows of the Company and its Restricted Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and condition (financial or
otherwise) of the Company during the accounting period covered by such financial
statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period, the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of (i) the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except that (A) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all material respects, (B)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (C) except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

D-1
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------






5.    The financial covenant analyses and information set forth on Schedules 1,
2, 3 4 attached hereto are true and accurate in all material respects on and as
of the date of this Compliance Certificate.
6.    The following Loan Parties listed on Schedule 5 have been added to the
Indemnity Agreement since the date of the last delivered Compliance Certificate.
The Company acknowledges the requirements under clauses (f) and (g) of Section
6.02 to deliver a calculation of the Senior Notes Indenture Secured Debt Cap
under certain circumstances in accordance with such clauses.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, ________
MASTEC, INC.
By:     
Name:     
Title:     



D-2
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11 (a) – Consolidated Interest Coverage Ratio.

A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

1.
Consolidated Net Income for Subject Period:    

a.
net income for the Company and its Restricted Subsidiaries for Subject
Period:    $    

b.
gains or losses arising from the sale of capital assets:    $    

c.
gains or losses arising from any write-up or write-down of assets or liabilities
for Subject Period:    $    

d.
any portion of the net earnings of any Subsidiary unavailable for Distributions
to a Borrower for Subject Period:    $    

e.
any gain or loss arising from the acquisition of Equity Interests of a Borrower
for Subject Period:    $    

f.
extraordinary gains or extraordinary losses for Subject Period:    $    

g.
Consolidated Net Income (Line I.A.1.a +/– b +/– c + d +/– e +/– f):    $    

2.
Consolidated Interest Charges for Subject Period:    $    

3.
provision for income Taxes for Subject Period:    $    

4.
depreciation expenses for Subject Period:    $    

5.
amortization expenses for Subject Period:    $    

6.
charges related to purchase accounting adjustments required by FASB ASC Topic
805 for Subject Period:    $    

7.
non-cash charges relating to stock based compensation for Subject
Period:    $    

8.
other non-cash charges for Subject Period approved by the Administrative Agent
in its reasonable discretion:    $    

9.
cash distributions made by any Unrestricted Subsidiary to any Borrower during
Subject Period:    $    


SCHEDULE 1
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




10.
expenses incurred in connection with the prepayment, amendment, modification or
refinancing of Indebtedness during Subject Period:    $    

11.
non-capitalized transaction costs in connection with an actual incurrence of
Indebtedness, during a refinancing thereof, issuance of Equity Interests,
Investment, Acquisition, Disposition or recapitalization, as permitted, during
Subject Period:    $    

12.
tender premiums, redemption premiums, fees and other amounts and expenses
incurred in connection with the tender for and/or redemption of Indebtedness
incurred under Section 7.03(j) during Subject Period:     $    

13.
earn-out expenses resulting from Permitted Acquisitions in which the Company or
any Restricted Subsidiary is required to treat such earn-out expenses as
compensation costs during Subject Period:    $    

14.
expenses arising from the impact of FASB ASC 470-50-40 on certain capitalized
fees and costs during Subject Period:    $    

15.
any net loss incurred during Subject Period from Swap Contracts and the
application of FASB ASC Topic 815:    $    

16.
any net loss incurred during Subject Period from currency translation losses:
    $    

17.
any loss from the early extinguishment of Indebtedness or Swap Contracts or
other derivative instruments during Subject Period:     $    

18.
clause (xv) addbacks:




SCHEDULE 1
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




a.    other non-recurring or unusual charges for Subject Period:    $    
b.
cash charges paid in connection with corporate restructurings for Subject
Period:    $    

c.
expected cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies projected by the Company within 12 months
after the Closing Date for Subject Period:    $    

19.
income Tax credits for Subject Period:    $    

20.
any net gain incurred during Subject Period from Swap Contracts and the
application of FASB ASC Topic 815:    $    

21.
any net gain incurred during Subject Period from currency translation
gains:    $    

22.
any gains from the early extinguishment of Indebtedness or Swap Contracts or
other derivative instruments during Subject Period:     $    

23.
non-cash additions to Consolidated Net Income for Subject Period:    $    

24.
Consolidated EBITDA (Lines I.A.1.g + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 +
12 + 13 + 14 + 15 + 16 + 17 + 18(a) + 18(b) + 18(c) – 19 – 20 – 21 – 22 – 23):
    $    

B.
Consolidated Interest Charges for Subject Period:    $    

C.
Consolidated Interest Coverage Ratio (Line I.A.24 ÷ Line I.B):         to 1.00

Minimum permitted:    3.00 to 1.00



SCHEDULE 1
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




II.
Section 7.11 (b) – Consolidated Leverage Ratio.

A.
Consolidated Funded Indebtedness at Statement Date (but excluding, to the extent
outstanding and undrawn and otherwise included in Consolidated Funded
Indebtedness, the stated amount of all standby performance letters of credit as
of such date):    $    

B.
Consolidated EBITDA for Subject Period (Line I.A.24 above):    $    

C.
Consolidated Leverage Ratio (Line II.A ÷ Line II.B):         to 1.00

Maximum permitted:    3.50 to 1.00
III.
Section 7.12 -- Capital Expenditures.

A.
Capital Expenditures made during fiscal year to date:     $    

B.
Base Capex Basket for such fiscal year:    $    150,000

C.
50% of Consolidated EBITDA for the preceding fiscal year:    $______________

D.
Carryover Capex Basket for such fiscal year:    $    

E.
Maximum permitted Capital Expenditures (Line III.B + C + D):    $    

F.
Excess (deficient) for covenant compliance (Line III.E – III.A):    $    




SCHEDULE 1
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Consolidated EBITDA
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Twelve Months Ended
_____
Consolidated Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+ Income Taxes
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ charges related to purchase accounting adjustments required by FASB ASC Topic
805
 
 
 
 
 
+ non-cash charges relating to stock based compensation
 
 
 
 
 
+ other non-cash charges approved by Agent in its reasonable discretion
 
 
 
 
 
+ cash distributions made by any Unrestricted Subsidiary to any Borrower
 
 
 
 
 
+ expenses in connection with repayment, etc. of Indebtedness
 
 
 
 
 
+ any non-capitalized transaction costs incurred during such period in
connection with an actual incurrence of Indebtedness, during a refinancing
thereof, issuance of Equity Interests, Investment, Acquisition, Disposition or
recapitalization
 
 
 
 
 
+ under premiums, redemption premiums, fees and other amounts
 
 
 
 
 
+ earn-out expenses required to be treated as compensation costs
 
 
 
 
 
+ expenses arising from the impact of FASB ASC 470-50-40
 
 
 
 
 
+ net losses from Swap Contracts and FASB ASC Topic 815
 
 
 
 
 
+ net losses from currency translation losses
 
 
 
 
 
+ losses from the early extinguishment of Indebtedness or Swap Contracts
 
 
 
 
 
+ other non-recurring or unusual charges
 
 
 
 
 
+ cash charges paid in connection with corporate restructurings
 
 
 
 
 
+ expected cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies projected by the Company within 12 months
after the Closing Date
 
 
 
 
 


SCHEDULE 2
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




Consolidated EBITDA
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Twelve Months Ended
_____
- income tax credits
 
 
 
 
 
- net gains from Swap Contracts and FASB ASC Topic 815
 
 
 
 
 
- any net gain incurred in such period from currency translation gains
 
 
 
 
 
- gains from the early extinguishment of Indebtedness or Swap Contracts
 
 
 
 
 
- non-cash income
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 

 

SCHEDULE 2
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 5
to the Compliance Certificate


List of Loan Parties added to the Indemnity Agreement since the date of the last
Compliance Certificate delivered:













SCHEDULE 5
Form of Compliance Certificate
57993036



--------------------------------------------------------------------------------




EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.
Assignor[s]:    ______________________________

______________________________
[Assignor [is][is not] a Defaulting Lender]
2.
Assignee[s]:    ______________________________

___________________________             
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.
Borrower(s):    ______________________________

4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    Third Amended and Restated Credit Agreement, dated as of
August 22, 2011, among MasTec, Inc., certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender










E-1
Form of Assignment and Assumption
57993036



--------------------------------------------------------------------------------




6.    Assigned Interest[s]:


Assignor[s]


Assignee[s]


Facility 
Assigned 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of
Commitment/
Loans  
Assigned*
Percentage
Assigned of  
Commitment/
Loans
CUSIP  
Number
 
 
____________
$_______________
$____________
___________%
 
 
 
____________
$_______________
$____________
___________%
 








____________


$_______________
$____________
___________%
 



[7.
Trade Date:    __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:     
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By:     
Title:
[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _________________________________
Title:


[Consented to:]
[_______________]
By: _________________________________
Title:









E-2
Form of Assignment and Assumption
57993036



--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it has
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.





E-3
Form of Assignment and Assumption
57993036



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
Filed as Exhibit 10.2 to the Current Report on Form 8-K of MasTec, Inc., filed
with the SEC on August 24, 2011 and incorporated by reference herein.

F-1
Form of Subsidiary Guaranty
57993036



--------------------------------------------------------------------------------




EXHIBIT G
FORM OF SECURITY AGREEMENT
Filed as Exhibit 10.3 to the Current Report on Form 8-K of MasTec, Inc., filed
with the SEC on August 24, 2011 and incorporated by reference herein.

F-1
Form of Subsidiary Guaranty
57993036



--------------------------------------------------------------------------------




EXHIBIT H
FORM OF PLEDGE AGREEMENT
Filed as Exhibit 10.2 to the Current Report on Form 8-K of MasTec, Inc., filed
with the SEC on August 24, 2011 and incorporated by reference herein.

F-1
Form of Subsidiary Guaranty
57993036



--------------------------------------------------------------------------------




EXHIBIT I
FORM OF REMAINING LIQUIDITY CERTIFICATE


Remaining Liquidity Certificate Date: __________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the              of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company and its Subsidiaries, and that:
1.    Attached hereto as Schedule 1 are the calculations required by Section
6.02(h) of the Agreement setting forth the Remaining Liquidity as of
[_____________] (the “Reporting Date”).
2.    The calculations of the Remaining Liquidity set forth on Schedule 1
attached hereto are true and correct on and as of the date of this Certificate.



I-1    
Form of Remaining Liquidity Certificate
57993036



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
MASTEC, INC.


By:                             
Name:                             
Title:         



I-2
Form of Remaining Liquidity Certificate
57993036



--------------------------------------------------------------------------------




SCHEDULE 1
to Remaining Liquidity Certificate
Remaining Liquidity as of the Reporting Date
1.
Available Liquidity

a.
cash, Cash Equivalents (Available Liquidity) and readily marketable securities
then owned by the Company or any Restricted Subsidiaries, in each case not
subject to any Lien (including any Lien on Cash Collateral or Senior
Convertibles Notes Cash Collateral, but excluding any other Liens created
pursuant to the Collateral Documents and Liens permitted by Section 7.01(j)), as
of the Reporting Date:    $    

b.
Aggregate Commitments (other than any Commitment of any Defaulting Lender and
any portion of the Aggregate Commitments which, if drawn, would result in the
Company having secured Indebtedness under credit facilities in excess of the
Senior Notes Indenture Secured Debt Cap) as of the Reporting Date:    $    

c.
Total Outstandings as of the Reporting Date:    $    

d.
Line 1.a. + Line 1.b - Line 1.c     $    

2.
Outstanding principal amount of the Senior Convertible Notes as of the Reporting
Date, together with interest thereon:    $    

3.
Remaining Liquidity (Line 1.d. - Line 2):    $    



Minimum Required:
$50,000,000



Springing Maturity Date activated: ¨ Yes ¨ No



I-3
Form of Remaining Liquidity Certificate
57993036



--------------------------------------------------------------------------------




EXHIBIT J
OPINION MATTERS
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion on behalf of each Loan Party:
Section 5.01(a), (b) and (c)
Section 5.02
Section 5.03
Section 5.04
Section 5.06
Section 5.14(b)
Section 5.22







J-1
Opinion Matters
57993036



--------------------------------------------------------------------------------




EXHIBIT K-1
FORM OF TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among MasTec, Inc.,
a Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]


By:                            
Name:
Title:




Date: _______________ ____, 20[ ___]





K-1
Tax Compliance Certificate
57993036



--------------------------------------------------------------------------------




EXHIBIT K-2
FORM OF TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among MasTec, Inc.,
a Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e)(ii)(B)(IV) or (V) of the Credit
Agreement, as applicable, the undersigned hereby certifies that (i) it is the
sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature page follows]



K-2
Tax Compliance Certificate
57993036



--------------------------------------------------------------------------------




[NAME OF LENDER]


By:                            
Name:
Title:




Date: _______________ ____, 20[ ___]







K-3
Tax Compliance Certificate
57993036



--------------------------------------------------------------------------------




EXHIBIT L
FORM OF SENIOR NOTES INDENTURE
SECURED DEBT CAP CERTIFICATE
Senior Notes Indenture Secured Debt Cap Certificate Date: __________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                  of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company and its Subsidiaries, and that:
1.    Attached hereto as Schedule 1 is the calculation required by Section
6.02[(f)][(g)] of the Agreement setting forth the Senior Notes Indenture Secured
Debt Cap as of [_____________] (the “Reporting Date”).
2.    The calculation of the Senior Notes Indenture Secured Debt Cap set forth
on Schedule 1 attached hereto is true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
MASTEC, INC.


By:                         
Name:                         
Title:                         







L-1
Senior Notes Indenture Secured Debt Cap Certificate
57993036



--------------------------------------------------------------------------------




SCHEDULE 1
to Senior Notes Indenture Secured Debt Cap Certificate



SCHEDULE 1
Senior Notes Indenture Secured Debt Cap Certificate
57993036



--------------------------------------------------------------------------------




EXHIBIT M


FORM OF BANKERS’ ACCEPTANCE REQUEST


[to be printed on MasTec, Inc. letterhead]


Pam Granahan    
Bank of America, N.A.
1 Fleet Way
Scranton, Pennsylvania 18507


Re:
Third Amended and Restated Credit Agreement, dated as of August 22, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among MasTec, Inc., a Florida corporation (the “Company”),
certain Subsidiaries of the Company party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender

Ladies and Gentlemen:
With reference to the credit facilities granted to us by you, we request that
you complete a draft(s) in accordance with the following instructions and to
accept and discount such draft(s) for the account of [________________], which
is [a Borrower][a Subsidiary]:
Value Date:                
Amount:    $            
Tenor:                                
Ship to:                            
From:                                
Merchandise description:                     
To facilitate the creation of the acceptances, we authorize you to draw up and
sign on our behalf and in our name as our attorney-in-fact draft(s) drawn on
Bank of America, N.A. as provided above.
We certify that there is no other financing covering this transaction and that
the shipment was effected within the last thirty (30) days.
Please credit the net proceeds to our account No. _______________ with you.
At maturity of the acceptance, we authorize you to charge our account No.
_______________ with you.
Thank you for your assistance in this matter.
MASTEC, INC.


By:                        
Name:                        
Title:                        



M-1
Bankers’ Acceptance Request
57993036



--------------------------------------------------------------------------------




EXHIBIT N


FORM OF LETTERS OF CREDIT REPORT


Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), certain Subsidiaries of the Company party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
This report is being delivered pursuant to Section 2.03(n) of the Agreement. Set
forth in the table below is a description of each Letter of Credit issued by the
undersigned and outstanding on the date hereof.


L/C No.
Maximum Face Amount
Current Face Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[APPLICABLE L/C ISSUER]


By:    
Name:    
Title:    







N-1
Letters of Credit Report
57993036



--------------------------------------------------------------------------------




EXHIBIT O


FORM OF NOTICE OF LOAN PREPAYMENT


Date: [___________, _____]


TO:        Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”)


RE:
Third Amended and Restated Credit Agreement, dated as of August 22, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among MasTec, Inc., a Florida corporation (the “Company”),
certain Subsidiaries of the Company party thereto (together with the Company,
collectively, the “Borrowers”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.



DATE:        [Date]
    


The Company hereby notifies the Administrative Agent that on __________, 20__
pursuant to the terms of Section 2.05 (Prepayments) of the Agreement, the
Borrowers intend to prepay/repay the following Eurocurrency Rate Loans as more
specifically set forth below:


Optional prepayment of Committed (USD) Loans in the following amount(s):
    
Eurocurrency Rate Loans: $            
Applicable Interest Period:            
Optional prepayment of Committed (MC) Loans in the following amount(s):
    
Eurocurrency Rate Loans: $            
In the following currency:        
Applicable Interest Period:            


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

O-1
Notice of Loan Prepayment
57993036

--------------------------------------------------------------------------------




MASTEC, INC.,
a Florida corporation


By:                        
Name:                        
Title:                        



O-2
Notice of Loan Prepayment
57993036

--------------------------------------------------------------------------------






Exhibit B








Amended Schedules 2.01 and 10.02


See attached





O-3
Notice of Loan Prepayment
57993036

--------------------------------------------------------------------------------








SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
USD Commitment
Applicable
Percentage
(Committed (USD) Facility)
MC
Commitment
Applicable
Percentage
(Committed (MC) Facility)
Bank of America, N.A.
$
88,730,158.73
11.091269840%
$
41,269,841.27
20.634920640%
SunTrust Bank
$
88,730,158.73
11.091269840%
$
41,269,841.27
20.634920640%
General Electric Capital Corporation
$
130,000,000.00
16.250000000%
$
0.00
0.000000000%
Bank of Montreal
$
80,000,000.00
10.000000000%
$
0.00
0.000000000%
PNC Bank, National Association
$
54,603,174.60
6.825396825%
$
25,396,825.40
12.698412700%
Compass Bank
$
47,777,777.78
5.972222222%
$
22,222,222.22
11.111111110%
HSBC Bank USA, National Association
$
47,777,777.78
5.972222222%
$
22,222,222.22
11.111111110%
Branch Banking and Trust Company
$
27,301,587.30
3.412698413%
$
12,698,412.70
6.349206349%
Bank United
$
40,000,000.00
5.000000000%
$
0.00
0.000000000%
Barclays Bank PLC
$
27,301,587.30
3.412698413%
$
12,698,412.70
6.349206349%
Morgan Stanley Bank, N.A.
$
40,000,000.00
5.000000000%
$
0.00
0.000000000%
U.S. Bank National Association
$
20,476,190.48
2.559523810%
$
9,523,809.52
4.761904762%
Siemens Financial Services, Inc.
$
20,476,190.48
2.559523810%
$
9,523,809.52
4.761904762%
Synovus Bank
$
27,500,000.00
3.437500000%
$
0.00
0.000000000%
Banco de Sabadell, S.A. – Miami Branch
$
27,500,000.00
3.437500000%
$
0.00
0.000000000%
Florida Community Bank N.A.
$
25,000,000.00
3.125000000%
$
0.00
0.000000000%
Israel Discount Bank of New York
$
6,825,396.83
0.853174603%
$
3,174,603.17
1.587301588%
Total
$
800,000,000.00
100.000000000%
$
200,000,000.00
100.000000000%




57993036

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
MasTec, Inc.
800 S. Douglas Road, Suite 1200
Coral Gables, FL 33134
Attention:
Albert De Cardenas, Secretary and General Counsel

Telephone:
305-406-1849

Telecopier:
305-406-1907

E-Mail:
albert.decardenas@mastec.com

and
Attention:
Paul DiMarco, Vice President Corporate Finance and Treasurer

Telephone:
305-406-1885

Telecopier:
305-406-1947

E-Mail:
paul.dimarco@mastec.com

Website Address: www.mastec.com
U.S. Taxpayer Identification Number(s): 65-0829355


BORROWER
MasTec North America, Inc.
800 S. Douglas Road, Suite 1200
Coral Gables, FL 33134
Attention:
Albert De Cardenas, Secretary and General Counsel

Telephone:     305-406-1849
Telecopier:     305-406-1907
E-Mail:     albert.decardenas@mastec.com
and
Attention:     Paul DiMarco, Vice President Corporate Finance and Treasurer
Telephone:     305-406-1885
Telecopier:     305-406-1947
E-Mail:     paul.dimarco@mastec.com
Website Address: www.mastec.com
U.S. Taxpayer Identification Number(s): 65-0829357







57410428





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
Administrative Agent’s Office (for payments and Requests for Credit Extensions):
Bank of America, N.A.
One Independence Center
101 N Tryon Street
Charlotte, NC 28255-0001
Mail Code:   NC1-001-05-46
Attention:       Melanie Brichant
Telephone:      980-386-4828
Telecopier:     704-409-0550
E-Mail:           Melanie.brichant@bankofamerica.com


Wire Instructions:
Bank of America, N.A.
New York, NY
Account No:    1366212250600
Reference:    MasTec, Inc.
Attention:     Corporate Credit Services
ABA No.:     026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 South LaSalle Street
Chicago, Illinois 60603
Mailcode: IL4-135-09-61
Attention:         Felicia Brinson, Agency Management Officer
Telephone:       312-828-7299
Telecopier:      877-216-2432
E-Mail:        felicia.brinson@baml.com


L/C ISSUER:
For Letters of Credit:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Scranton, PA 18507
Mail Code:  PA6-580-02-30
Attention: Alfonso Malave          
Telephone:    570-496-9622
Telecopier:    800-755-8743
E-Mail:     alfonso.malave@baml.com



57410428





--------------------------------------------------------------------------------




For Bankers Acceptances:
Bank of America, N.A.
1 Fleet Way
Scranton, PA 18507
Mail Code: PA6-580-02-30
Attention:      Pamela Granahan
Telephone:       570.496.9604
2nd Telephone: 570.815.2614
Email: pamela.m.granahan@baml.com




SWING LINE LENDER:
Bank of America, N.A.
One Independence Center
101 N Tryon Street
Charlotte, NC 28255-0001
Mail Code:   NC1-001-05-46
Attention:       Melanie Brichant
Telephone:     980-386-4828
Telecopier:     704-409-0550
E-Mail:    Melanie.brichant@bankofamerica.com

















57410428



